Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

 

AGREEMENT OF LEASE

Between

590 MADISON AVENUE, LLC

Landlord

And

TRAVELZOO INC.

Tenant

A portion of the thirty-seventh (37th) Floor

590 Madison Avenue

New York, New York

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

DEFINITION

  1

ARTICLE 1 DEMISE, PREMISES, TERM, RENT

  7

ARTICLE 2 USE AND OCCUPANCY

  8

ARTICLE 3 ALTERATIONS

  9

ARTICLE 4 REPAIRS-FLOOR LOAD

16

ARTICLE 5 WINDOW CLEANING

17

ARTICLE 6 REQUIREMENTS OF LAW

17

ARTICLE 7 SUBORDINATION, ATTORNMENT AND ESTOPPEL

19

ARTICLE 8 RULES AND REGULATIONS

22

ARTICLE 9 INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

22

ARTICLE 10 DESTRUCTION-FIRE OR OTHER CAUSE

24

ARTICLE 11 EMINENT DOMAIN

27

ARTICLE 12 ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

29

ARTICLE 13 ELECTRICITY

40

ARTICLE 14 ACCESS TO PREMISES

42

ARTICLE 15 CERTIFICATE OF OCCUPANCY

44

ARTICLE 16 DEFAULT

44

ARTICLE 17 REMEDIES AND DAMAGES

47

ARTICLE 18 LANDLORD FEES AND EXPENSES

49

ARTICLE 19 NO REPRESENTATIONS BY LANDLORD

49

ARTICLE 20 END OF TERM

49

ARTICLE 21 QUIET ENJOYMENT

50

ARTICLE 22 FAILURE TO GIVE POSSESSION

50

ARTICLE 23 NO WAIVER

51

ARTICLE 24 WAIVER OF TRIAL BY JURY

52

ARTICLE 25 INABILITY TO PERFORM

52

ARTICLE 26 BILLS AND NOTICES

52

ARTICLE 27 ESCALATION

53

ARTICLE 28 SERVICES

60

ARTICLE 29 PARTNERSHIP TENANT

63

ARTICLE 30 VAULT SPACE

64

ARTICLE 31 SECURITY

64

ARTICLE 32 CAPTIONS

66

ARTICLE 33 PARTIES BOUND

67

ARTICLE 34 BROKER

67

ARTICLE 35 INDEMNITY

67

ARTICLE 36 ADJACENT EXCAVATION-SHORING

68

ARTICLE 37 MISCELLANEOUS

68

ARTICLE 38 RENT CONTROL

71

 

Schedule A-1

Rules and Regulations

Schedule A-2

Alterations Rules and Regulations

Schedule B

Cleaning Specifications

Schedule C

HVAC Specifications

Schedule D

Additional Insureds

 

 

i

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Floor Plan

Exhibit B

Intentionally Omitted

Exhibit C

IBM Lease Restrictions

Exhibit D

Intentionally Omitted

Exhibit E

Letter of Credit

Exhibit F

Intentionally Omitted

Exhibit G

Building Approved Contractors

Exhibit H

Certificate of Occupancy

 

 

ii

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT OF LEASE, made as of the 31st day of January, 2008 between 590
MADISON AVENUE, LLC, as Landlord and TRAVELZOO INC., as Tenant.

W I T N E S S E T H:

WHEREAS, Tenant desires to lease the Premises from Landlord upon the terms and
conditions herein contained; and

WHEREAS, Landlord desires to lease the Premises to Tenant upon the terms and
conditions herein contained,

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Lease by this reference, the
mutual covenants herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby conclusively acknowledged, the parties
hereto, for themselves, and for their legal representatives, successors and
assigns, hereby covenant as follows:

DEFINITIONS

“Additional Rent” or “additional rent” shall mean any amount, charge, fee or
expense other than Fixed Rent payable by Tenant to Landlord pursuant to, or in
connection with, this Lease.

“Affiliate” shall mean a Person that shall (a) Control, (b) be under the Control
of, or (c) be under common Control with the Person in question.

“Alteration Fee” shall have the meaning set forth in Section 3.2.

“Alteration Rules and Regulations” shall mean the rules and regulations annexed
hereto as Schedule A-2 and such other or further rules and regulations as
Landlord and Landlord’s agents may from time to time adopt on such notice to be
given as Landlord may elect.

“Alterations” shall mean alterations, installations, improvements, additions or
other physical changes (other than decorations) in or about the Premises.

“Applicable Rate” shall mean the lesser of (a) two (2) percentage points above
the then current Base Rate, and (b) the maximum rate permitted by applicable
law.

“Assessed Valuation” shall have the meaning set forth in Section 27.1.

“Assignment Proceeds” shall have the meaning set forth in Section 12.8.

“Assignment Statement” shall have the meaning set forth in Section 12.8.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any Requirement
of similar nature and purpose.

“Base Electric Power Capacity” shall have the meaning set forth in Section 13.1.

 

1

 

--------------------------------------------------------------------------------

 

“Base Operating Year” shall have the meaning set forth in Section 27.1.

“Base Rate” shall mean the rate of interest publicly announced from time to time
by JPMorgan Chase, or its successor, as its “prime lending rate” (or such other
term as may be used by JPMorgan Chase, from time to time, for the rate presently
referred to as its “prime lending rate”).

“Base Tax Amount” shall have the meaning set forth in Section 27.1.

“Broker” shall have the meaning set forth in Article 34.

“Building” shall mean all the buildings, equipment and other improvements and
appurtenances of every kind and description now located or hereafter erected,
constructed or placed upon the land and any and all alterations, and
replacements thereof, additions thereto and substitutions therefor, known by the
street address of 590 Madison Avenue, New York, New York.

“Building Systems” shall mean the mechanical, gas, electrical (including risers
and equipment), sanitary, heating, air conditioning, ventilating, elevator,
plumbing, core lavatories, sprinkler risers, life-safety and other service
systems of the Building.

“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
observed by either the State of New York or the federal government and by the
labor unions servicing the Building as legal holidays.

“Commencement Date” shall have the meaning set forth in Section 1.1.

“Control” or “control” and the corresponding terms “controlling,” “controlled
by,” and “under common control with,” as applied to any Person, shall mean
ownership of more than fifty percent (50%) of the outstanding voting stock of a
corporation or other majority equity and control interest if not a corporation
or the possession of power, directly or indirectly to direct or cause the
direction of the management and policy of such corporation or other entity,
whether through the ownership of voting securities or interests, by statute or
according to the provisions of a contract.

“Cost of the Initial Alterations” shall (a) mean only those costs actually
incurred by Tenant in connection with the Initial Alterations for (i) the hard
costs of installation of fixtures, millwork, improvements and appurtenances
constituting the Initial Alterations (or parts thereof) that are attached to the
Premises, (ii) the cost of painting, carpeting and wall coverings, and (iii)
reasonable and customary soft costs payable to third parties for architectural
and engineering fees and expenses, expediter’s fees, designer’s fees, project
manager fees or costs in obtaining building or other permits not to exceed
twenty percent (20%) of the costs referenced in Clauses (i) and (ii) provided
however that Landlord agrees that any construction management fee payable by
Tenant in connection with the Initial Alterations shall be considered a hard
cost hereunder, and (b) not include movable partitions or cubicles, business or
trade fixtures, equipment, furniture, furnishings or other items of Tenant’s
Property.

“Current Year” shall have the meaning set forth in Section 27.4.

 

2

 

--------------------------------------------------------------------------------

 

“Deficiency” shall have the meaning set forth in Section 17.2.

“Electricity Additional Rent” shall have the meaning set forth in Section 13.2.

“Escalation Rent” shall mean, individually or collectively, the Tax Payment and
the Operating Payment.

“Event of Default” shall have the meaning set forth in Section 16.1.

“Expiration Date” shall mean the Fixed Expiration Date or such earlier date on
which the Term shall end pursuant to any of the terms, conditions or covenants
of this Lease or pursuant to applicable Requirements.

“Fixed Expiration Date” shall have the meaning set forth in Section 1.1.

“Fixed Rent” shall have the meaning set forth in Section 1.1.

“Governmental Authority” or “Governmental Authorities” shall mean the singular
or collective reference, as appropriate, to the United States of America, the
State of New York, the City of New York, any political subdivision of any of
them and any agency, department, commission, board, bureau or instrumentality of
any of the foregoing, or any quasi-governmental authority, now existing or
hereafter created, having jurisdiction over the Real Property or any portion
thereof.

“HVAC” shall mean heat, ventilation and air conditioning.

“HVAC Systems” shall mean the Building Systems providing HVAC.

“IBM Lease” shall have the meaning set forth in Section 12.6.

“Indemnitees” shall mean Landlord, the constituent partners comprising Landlord
and its and their partners, shareholders, members, officers, directors,
employees, agents and contractors, Lessors and Mortgagees.

“Initial Alterations” shall have the meaning set forth in Section 3.4.

“Initial Plans” shall have the meaning set forth in Section 3.4.

“Landlord” shall mean, as of the date hereof, 590 Madison Avenue, LLC, a
Delaware limited liability company having an office at 275 East Broad Street,
Columbus, Ohio 43215-3771, but thereafter, “Landlord” shall mean only the fee
owner of the Real Property or if there shall exist a Superior Lease, the tenant
thereunder.

“Landlord’s Contribution” shall have the meaning set forth in Section 3.4.

“Landlord’s Restoration Work” shall have the meaning set forth in Section 10.1.

“Lessor(s)” shall mean a lessor under a Superior Lease.

 

3

 

--------------------------------------------------------------------------------

 

“Letter of Credit” shall have the meaning set forth in Section 31.1.

“Loading Dock” shall have the meaning set forth in Schedule A-1.

“Long Lead Work” shall mean any item that is not a stock item and must be
specially manufactured, fabricated or installed or is of such an unusual,
delicate or fragile nature that there is a substantial risk that (a) there will
be a delay in its manufacture, fabrication, delivery or installation, or (b)
after delivery, such item will need to be reshipped or redelivered or repaired,
so that in Landlord’s reasonable judgment the item in question cannot be
completed when the standard items are completed even though the item of Long
Lead Work in question is (i) ordered together with the other items required, and
(ii) installed or performed (after the manufacture or fabrication thereof) in
the order and sequence that such Long Lead Work and other items are normally
installed or performed in accordance with good construction practice. In
addition, “Long Lead Work” shall include any standard item that in accordance
with good construction practice should be completed after the completion of any
item of work in the nature of the items described in the immediately preceding
sentence.

“Mortgage(s)” shall mean any trust indenture or mortgage that may now or
hereafter affect the Real Property, the Building or any Superior Lease and the
leasehold interest created thereby, and all renewals, extensions, supplements,
amendments, modifications, consolidations and replacements thereof or thereto,
substitutions therefor, and advances made thereunder.

“Mortgagee(s)” shall mean any trustee, mortgagee or holder of a Mortgage.

“Operating Expenses” shall have the meaning set forth in Section 27.1.

“Operating Payment” shall have the meaning set forth in Section 27.4.

“Operating Statement” shall have the meaning set forth in Section 27.1.

“Operating Year” shall have the meaning set forth in Section 27.1.

“Operation of the Property” shall mean the operation, maintenance, repair,
replacement, cleaning, insuring, safety, security and management of the Real
Property and the curbs, sidewalks and areas adjacent thereto.

“Overtime Periods” shall have the meaning set forth in Section 28.3.

“Parties” shall have the meaning set forth in Section 37.2.

“Partner” or “partner” shall mean any partner of Tenant, any professional
employee of a professional corporation which is a partner comprising Tenant, any
shareholder of Tenant if Tenant shall become a professional corporation, or any
member of a limited liability company if Tenant shall become a limited liability
company.

“Partnership Tenant” shall have the meaning set forth in Article 29.

“Permitted Stock Transfer” shall have the meaning set forth in Section 12.4.

 

4

 

--------------------------------------------------------------------------------

 

“Permitted Use” shall have the meaning set forth in Section 2.1.

“Person(s) or person(s)” shall mean any natural person or persons, a
partnership, a corporation, limited liability company, limited liability
partnership, and any other form of business or legal association or entity.

“Premises” shall mean, subject to the provisions of Section 14.4, the portion of
the thirty-seventh (37th) floor of the Building as set forth on Exhibit “A”.

“Prevailing Rate” shall have the meaning set forth in Section 12.6.

“Public Utility” shall have the meaning set forth in Section 13.3.

“Real Property” shall mean the Building, together with the plot of land upon
which it stands and all appurtenant development rights or so-called
“air-rights”.

“Recapture Space” shall have the meaning set forth in Section 12.6.

“Recapture Date” shall have the meaning set forth in Section 12.6.

“Related Entity” shall have the meaning set forth in Section 12.4.

“Rental” shall mean and be deemed to include Fixed Rent, Escalation Rent, all
other items of additional rent and all other sums payable by Tenant hereunder.

“Rent Commencement Date” shall mean August 1, 2008.

“Requirements” shall mean all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, codes and executive orders,
extraordinary as well as ordinary, of all Governmental Authorities now existing
or hereafter created, and of any and all of their departments and bureaus, and
of any applicable fire rating bureau, or other body exercising similar
functions, affecting the Real Property or any portion thereof, or any street,
avenue or sidewalk comprising a part of or in front thereof or any vault in or
under the same, or requiring removal of any encroachment, or affecting the
maintenance, use or occupation of the Real Property or any portion thereof.

“Rules and Regulations” shall mean the rules and regulations annexed hereto as
Schedule A-1 and such other and further rules and regulations as Landlord or
Landlord’s agents may from time to time adopt on such notice to be given as
Landlord may elect and, with respect to material additions or changes to the
Rules and Regulations, upon at least thirty (30) days prior written notice to
Tenant; all in accordance with the provisions of Article 8 hereof.

“Security Deposit Amount” shall have the meaning set forth in Section 31.3.

“Space Factor” shall mean Ten Thousand Six Hundred Twelve (10,612) rentable
square feet as the same may be reduced (but not increased) pursuant to the terms
of this Lease.

 

5

 

--------------------------------------------------------------------------------

 

“Specialty Alterations” shall mean Alterations installed by Tenant in the
Premises consisting of kitchens (specifically excluding the existing pantry),
executive bathrooms (specifically excluding the existing executive bathrooms),
raised computer floors, computer installations (specifically excluding the
existing communications room), vaults, libraries, internal staircases,
dumbwaiters, pneumatic tubes, vertical and horizontal transportation systems,
and other Alterations of a similar character (specifically excluding any and all
improvements existing in the Premises on the Commencement Date).

“Sublease Expenses” shall have the meaning set forth in Section 12.7.

“Sublease Profit” shall have the meaning set forth in Section 12.7.

“Sublease Rent” shall have the meaning set forth in Section 12.7.

“Submeter Installation Date” shall have the meaning set forth in Section 13.2.

“Subtenant Construction” shall have the meaning set forth in Section 12.6.

“Superior Lease(s)” shall mean all ground or underlying leases of the Real
Property or the Building and all renewals, extensions, supplements, amendments
and modifications thereof.

“Superior Lessors” shall mean the landlord under any Superior Lease.

“Taxes” shall have the meaning set forth in Section 27.1.

“Tax Expenses” shall have the meaning set forth in Section 27.1.

“Tax Payment” shall have the meaning set forth in Section 27.2.

“Tax Statement” shall have the meaning set forth in Section 27.1.

“Tax Year” shall have the meaning set forth in Section 27.1.

“Tenant” on the date as of which this Lease is made, shall mean Travelzoo Inc.,
a Delaware corporation, having an office at 590 Madison Avenue, New York, New
York 10022, but thereafter “Tenant” shall mean only the tenant under this Lease
at the time in question; provided, however, that the originally named tenant and
any assignee of this Lease shall not be released from liability hereunder in the
event of any assignment of this Lease.

“Tenant’s Property” shall mean Tenant’s movable fixtures and movable partitions,
telephone and other equipment, computers, wiring and cabling related to
telephone computer and other equipment, furniture, furnishings, decorations and
other items of personal property.

“Tenant’s Share” shall mean 1.14% as the same may be modified pursuant to the
terms of this Lease. Landlord and Tenant have agreed, that solely for purposes
of calculating Tenant’s Share, the rentable area of the Building is conclusively
deemed to be Nine Hundred Twenty-Seven Thousand Six Hundred Sixty-Six (927,666)
rentable square feet and the rentable area of

 

6

 

--------------------------------------------------------------------------------

 

the Premises is conclusively deemed to be Ten Thousand Six Hundred Twelve
(10,612) rentable square feet.

“Tenant Statement” shall have the meaning set forth in Section 12.6.

“Tenant’s Tax Share” shall mean 1.13% as the same may be modified pursuant to
the terms of this Lease. Landlord and Tenant have agreed that solely for
purposes of calculating Tenant’s Tax Share, the rentable area of the Building is
conclusively deemed to be Nine Hundred Forty Thousand One Hundred Three
(940,103) rentable square feet and the rentable area of the Premises is
conclusively deemed to be Ten Thousand Six Hundred Twelve (10,612) rentable
square feet.

“Tentative Monthly Escalation Charge” shall have the meaning set forth in
Section 27.4.

“Term” shall mean a term that shall commence on the Commencement Date and shall
expire on the Expiration Date.

“Unavoidable Delays” shall have the meaning set forth in Article 25.

ARTICLE 1

DEMISE, PREMISES, TERM, RENT

Section 1.1.    Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Premises for the Term to commence on February 1, 2008 (the
“Commencement Date”) and to end on January 31, 2014 (the “Fixed Expiration
Date”). The annual rent (the “Fixed Rent”) shall be (i) from the Rent
Commencement Date through the day immediately preceding the first (1st)
anniversary of the Rent Commencement Date, One Million Seven Hundred Fifty
Thousand Nine Hundred Eighty U.S. Dollars ($1,750,980.00), payable in twelve
(12) equal monthly installments of One Hundred Forty Five Thousand Nine Hundred
Fifteen U.S. Dollars ($145,915.00); then (ii) from the first (1st) anniversary
of the Rent Commencement Date through the day immediately preceding the second
(2nd) anniversary of the Rent Commencement Date, One Million Seven Hundred
Eighty Seven Thousand Sixty and 80/100 U.S. Dollars ($1,787,060.80), payable in
twelve (12) equal monthly installments of One Hundred Forty Eight Thousand Nine
Hundred Twenty One and 73/100 U.S. Dollars ($148,921.73); then (iii) from the
second (2nd) anniversary of the Rent Commencement Date through and including the
day immediately preceding the third (3rd) anniversary of the Rent Commencement
Date, One Million Eight Hundred Twenty Three Thousand One Hundred Forty One and
60/100 U.S. Dollars ($1,823,141.60), payable in twelve (12) equal monthly
installments of One Hundred Fifty One Thousand Nine Hundred Twenty Eight and
46/100 U.S. Dollars ($151,928.46); then (iv) from the third (3rd) anniversary of
the Rent Commencement Date through the day immediately preceding the fourth
(4th) anniversary of the Rent Commencement Date, One Million Eight Hundred Fifty
Nine Thousand Two Hundred Twenty Two and 40/100 U.S. Dollars ($1,859,222.40),
payable in twelve (12) equal monthly installments of One Hundred Fifty Four
Thousand Nine Hundred Thirty Five and 20/100 U.S. Dollars ($154,935.20); then
(v) from the fourth (4th) anniversary of the Rent Commencement Date through the
day immediately preceding the fifth (5th) anniversary of the Rent Commencement
Date, One Million Eight

 

7

 

--------------------------------------------------------------------------------

 

Hundred Ninety Five Thousand Three Hundred Three and 20/100 U.S. Dollars
($1,895,303.20), payable in twelve (12) equal monthly installments of One
Hundred Fifty Seven Thousand Nine Hundred Forty One and 93/100 U.S. Dollars
($157,941.93); and then (vi) from the fifth anniversary of the Rent Commencement
Date through the Fixed Expiration Date, unless sooner terminated pursuant to the
terms of this Lease, One Million Nine Hundred Thirty One Thousand Three Hundred
Eighty Four U.S. Dollars ($1,931,384.00), payable in twelve (12) equal monthly
installments of One Hundred Sixty Thousand Nine Hundred Forty Eight and 66/100
U.S. Dollars ($160,948.66), which Tenant agrees to pay in lawful money of the
United States in advance, on the first (1st) day of each calendar month during
the Term, at the office of Landlord or such other place as Landlord may
designate by at least thirty (30) days prior written notice to Tenant, without
any set-off, offset, abatement or deduction whatsoever, except that Tenant shall
pay the first full monthly installment on the execution hereof. Upon at least
thirty (30) days prior written notice to Tenant from Landlord, Fixed Rent shall
be payable when due by wire transfer of federal funds to an account designated
in writing by Landlord.

Section 1.2.    This Article 1 constitutes an express provision as to the time
at which Landlord shall deliver possession of the Premises to Tenant, and Tenant
hereby waives any rights to rescind this Lease that Tenant might otherwise have
pursuant to Section 223-a of the Real Property Law of the State of New York or
any other Requirement of similar import.

ARTICLE 2

USE AND OCCUPANCY

Section 2.1.    Tenant shall use and occupy the Premises as general business and
executive offices and uses incidental thereto, including, without limitation, a
communications room and a pantry area (collectively, the “Permitted Use”), and
for no other purpose. As part of the Permitted Use, Tenant's employees may film
video clips in the Premises to be broadcast only on Tenant's own website. Tenant
may not use the Premises as a general studio facility for production of films to
be sold to third parties.

Section 2.2.    (a)        Tenant shall not use the Premises or any part
thereof, or permit the Premises or any part thereof to be used, (i) for the
business of photographic, multilith or multigraph reproductions or offset
printing, except in connection with, either directly or indirectly, Tenant’s own
business and/or activities, (ii) for a banking, trust company, depository,
guarantee or safe deposit business, (iii) as a savings bank, a savings and loan
association, or as a loan company, (iv) for the sale of travelers checks, money
orders, drafts, foreign exchange or letters of credit or for the receipt of
money for transmission, (v) as a stockbroker’s or dealer’s office or for the
underwriting or sale of securities, (vi) by the United States government, the
City or State of New York, any foreign government, the United Nations or any
agency or department of any of the foregoing or any other Person having
sovereign or diplomatic immunity, (vii) as a restaurant or bar or for the sale
of confectionery, soda or other beverages, sandwiches, ice cream or baked goods
or for the preparation, dispensing or consumption of food or beverages in any
manner whatsoever, except for consumption by Tenant’s officers, employees and
business guests, (viii) as an employment agency, executive search firm or
similar enterprise, labor union, school, or vocational training center (except
for the training of employees of Tenant intended to be employed at the
Premises), (ix) as a barber shop or beauty salon, or (x) as an “Executive Office
Suite Business” or “desk sharing” service business.

 

8

 

--------------------------------------------------------------------------------

 

(b)       In connection with, and incidental to, Tenant’s use of the Premises
for general business and executive offices as provided in this Article 2,
Tenant, at its sole cost and expense and upon compliance with all applicable
Requirements, may utilize the existing “dwyer” or similar unit in the Premises
or, at Tenant’s sole election, install a new “dwyer” or similar unit in the
Premises, for the purpose of warming food for the officers, employees and
business guests of Tenant (but not for use as a public restaurant), provided
that Tenant shall obtain all permits required by any Governmental Authorities
for the operation thereof and such installation shall comply with the provisions
of this Lease, including Article 3. Landlord represents that on the Commencement
Date all existing pantry equipment in the Premises shall be in good working
order and condition. Tenant may also install, at its sole cost and expense and
subject to and in compliance with the provisions of Articles 3 and 4, vending
machines for the exclusive use of the officers, employees and business guests of
Tenant, each of which vending machines (if it dispenses any beverages or other
liquids or refrigerates) shall have a waterproof pan located thereunder that is
connected to a drain.

Section 2.3.    Tenant represents, warrants and covenants to Landlord that it
does not derive, and during the course of this Lease will not derive, fifty
percent (50%) or more of its annual gross revenues from developing,
manufacturing, selling, installing, servicing, leasing or integrating of
computers, peripherals, memory systems, modems, semiconductor technology or
network systems for integrating the operations of computing and systems software
for operating computers.

ARTICLE 3

ALTERATIONS

Section 3.1.    (a)        Except as provided in Section 3.4 and Section 3.6,
Tenant shall not make any Alterations without Landlord’s prior written consent.
Landlord shall not unreasonably withhold, delay or condition its consent to any
proposed nonstructural Alterations, provided that such Alterations; (i) are not
visible from the outside of the Building, (ii) do not affect any part of the
Building other than the Premises or require any alterations, installations,
improvements, additions or other physical changes to be performed in or made to
any portion of the Building or the Real Property other than the Premises, (iii)
do not affect any service required to be furnished by Landlord to Tenant or to
any other tenant or occupant of the Building, (iv) do not affect the proper
functioning of any Building System, (v) are not reasonably likely to reduce the
value or utility of the Building, (vi) do not affect the certificate of
occupancy for the Building or the Premises, (vii) are not Specialty Alterations,
and (viii) do not require the consent or approval of any third party, including
any Mortgagee or Lessor. Landlord shall not be deemed to be unreasonable with
respect to withholding its consent to any proposed nonstructural Alteration that
meets the criteria set forth in this Section 3.1(a) if any Lessor or Mortgagee,
as the case may be, shall withhold its consent.

(b)       (i)        Prior to making any Alterations, Tenant shall (1) submit to
Landlord detailed plans and specifications (including layout, architectural,
mechanical and structural drawings) for each proposed Alteration and shall not
commence any such Alteration without first obtaining Landlord’s approval of such
plans and specifications, which, in the case of nonstructural Alterations that
meet the criteria set forth in Section 3.1(a), shall not be unreasonably
withheld, delayed or conditioned, (2) at Tenant’s expense, obtain all permits,

 

9

 

--------------------------------------------------------------------------------

 

approvals and certificates required by any Governmental Authorities, it being
agreed that all filings with Governmental Authorities to obtain such permits,
approvals and certificates shall be made, at Tenant’s reasonable expense, by an
expediter designated or approved by Landlord, and (3) furnish to Landlord
duplicate original policies or certificates thereof of worker’s compensation
(covering all Persons to be employed by Tenant, and Tenant’s contractors and
subcontractors in connection with such Alteration) and commercial general
liability (including property damage coverage) insurance in such form, with such
companies, for such periods and in such amounts as Landlord may reasonably
approve, naming Landlord and its agents, any Lessor and any Mortgagee of whom
Tenant has notice, as additional insureds. Upon completion of such Alteration,
Tenant, at Tenant’s expense, shall obtain certificates of final approval of such
Alteration required by any Governmental Authority and shall furnish Landlord
with copies thereof, together with the “as-built” plans and specifications for
such Alterations, it being agreed that all filings with Governmental Authorities
to obtain such permits, approvals and certificates shall be made, at Tenant’s
reasonable expense, by an expediter designated or approved by Landlord. All
Alterations shall be made and performed substantially in accordance with the
plans and specifications therefor as approved by Landlord, all Requirements, the
Rules and Regulations and the Alteration Rules and Regulations. All materials
and equipment to be incorporated in the Premises as a result of any Alterations
or a part thereof shall be first quality and no such materials or equipment
shall be subject to any lien, encumbrance, chattel mortgage or title retention
or security agreement. If as a result of any Alterations performed by Tenant,
including the Initial Alterations, any alterations, installations, improvements,
additions or other physical changes are required to be performed or made to any
portion of the Building or the Real Property other than the Premises in order to
comply with any Requirement(s), which alterations, installations, improvements,
additions or other physical changes would not otherwise have had to be performed
or made pursuant to applicable Requirement(s) at such time, Landlord, at
Tenant’s reasonable cost and expense, may perform or make such alterations,
installations, improvements, additions or other physical changes and take such
actions as Landlord shall deem reasonably necessary and Tenant, within ten (10)
Business Days after written demand therefor (accompanied by detailed evidence)
by Landlord, shall provide Landlord with such security in such form as Landlord
shall reasonably require, in an amount equal to one hundred percent (100%) of
the cost of such alterations, installations, improvements, additions or other
physical changes, as reasonably estimated by Landlord’s architect, engineer or
contractor. All Alteration(s) requiring the consent of Landlord shall be
performed only under the supervision of an independent licensed architect
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned. Landlord hereby approves TPG Planning & Design, LLC, 360 Park
Avenue, NY, NY 10010, as Tenant’s architect in connection with Tenant’s Initial
Alterations.

(ii)       Landlord reserves the right to disapprove any plans and
specifications in part, to reserve approval of items shown thereon pending its
review and approval of other plans and specifications, and to condition its
approval upon Tenant making revisions to the plans and specifications or
supplying additional information. Any review or approval by Landlord of any
plans and/or specifications or any preparation or design of any plans by
Landlord’s architect or engineer (or any architect or engineer designated by
Landlord) with respect to any Alteration is solely for Landlord’s benefit, and
without any representation or warranty whatsoever to Tenant or any other Person
with respect to the compliance thereof with any Requirements, the adequacy,
correctness or efficiency thereof or otherwise.

 

10

 

--------------------------------------------------------------------------------

 

(iii)      Landlord shall approve or disapprove (1) Tenant’s final plans and
specifications for any Alteration within ten (10) Business Days from the date
complete sets of the same complying with the Alteration Rules and Regulations
and other applicable provisions of this Lease are delivered to Landlord, or (2)
modifications to plans and specifications resubmitted to Landlord in response to
Landlord’s prior comments or disapproval within five (5) Business Days from the
date complete sets of the same complying with the Alteration Rules and
Regulations and other applicable provisions of this Lease are delivered to
Landlord (provided, in each instance, that the submission shall be of a scope or
scale reasonably susceptible of review in such periods). If Landlord shall fail
to respond within the applicable ten (10) Business Day period or five (5)
Business Day Period (unless the submission is of a scope or scale not reasonably
susceptible of review in such periods, in which case Landlord shall have a
reasonable additional time to complete its review), then, Landlord shall not be
in default of its obligations under this Section 3.1(b)(iii) unless and until
Tenant shall have given a notice to Landlord of Landlord’s failure to so notify
Tenant within the applicable period, which notice shall prominently include in
bold type the following:

“THIS IS A SECOND REQUEST FOR CONSENT TO A PROPOSED ALTERATION. LANDLORD’S
RESPONSE IS REQUIRED TO BE GIVEN NOT LATER THAN (A) SEVEN (7) BUSINESS DAYS
AFTER RECEIPT BY LANDLORD OF THIS SECOND REQUEST, IF THIS SECOND REQUEST RELATES
TO A SUBMISSION OF A FULL SET OF PLANS AND SPECIFICATIONS OR (B) FIVE (5)
BUSINESS DAYS AFTER RECEIPT BY LANDLORD OF THIS SECOND REQUEST, IF THIS SECOND
REQUEST RELATES TO MODIFICATIONS TO PLANS AND SPECIFICATIONS PREVIOUSLY
SUBMITTED TO LANDLORD, OR, IN EITHER SUCH CASE, LANDLORD’S CONSENT TO THE
PROPOSED ALTERATION SHALL BE DEEMED GIVEN.”

If Landlord shall fail to so notify Tenant within a further period of seven (7)
Business Days or five (5) Business Days, as applicable, after receipt of such
second notice by Landlord, in which event Tenant’s sole remedy for Landlord’s
default under this Section 3.1(b)(iii) shall be that the Alteration with respect
to which Landlord’s consent is sought shall be deemed consented to; provided
further, however, that if Landlord shall fail to so notify Tenant within any
prescribed periods by reason of Unavoidable Delays or delays resulting from the
action or inaction of Tenant or its agents, employees or contractors, then the
periods within which Landlord must so notify Tenant shall be automatically
extended for the period that such failure continues beyond such periods by
reason of such Unavoidable Delays or such other delay.

(c)       Tenant shall be permitted to perform Alterations and Specialty
Alterations during the hours of 8:00 A.M. to 6:00 P.M. on Business Days,
provided that such work shall not interfere with or interrupt the operation and
maintenance of the Building (to more than a de minimis extent) or unreasonably
interfere with or interrupt the use and occupancy of the Building by other
tenants in the Building. Otherwise, Alterations and Specialty Alterations shall
be performed at such times and in such manner as Landlord may from time to time
reasonably designate.

 

11

 

--------------------------------------------------------------------------------

 

(d)       (i)        All Alterations and Specialty Alterations shall be
performed, at Tenant’s sole cost and expense, by either (to be determined by
Tenant in its sole election) Landlord’s contractor(s) or by contractors,
subcontractors or mechanics approved by Landlord (such approval not to be
unreasonably withheld, delayed or conditioned). Prior to making an Alteration or
Specialty Alteration, within five (5) Business Days after Tenant’s request,
Landlord shall furnish Tenant with a list of contractors who may perform
Alterations or Specialty Alterations to the Premises on behalf of Tenant. If
Tenant engages any contractor set forth on the list, Tenant shall not be
required to obtain Landlord’s consent for such contractor unless, prior to the
earlier of (a) entering into a contract with such contractor, and (b) the
commencement of work by such contractor, Landlord shall notify Tenant that such
contractor has been removed from the list.

(ii)       Notwithstanding the foregoing, with respect to any Alteration or
Specialty Alteration affecting any Building System, (i) Tenant shall select a
contractor from a list of approved contractors furnished by Landlord to Tenant
(containing at least three (3) contractors) and (ii) the Alteration or Specialty
Alteration shall, at Tenant’s cost and expense, be designed or approved by
Landlord’s engineer for the relevant Building System. The current list of
Building approved contractors is set forth on Exhibit G.

(e)       Any mechanic’s lien filed against the Premises or the Real Property
for work claimed to have been done for, or materials claimed to have been
furnished to, Tenant shall be discharged or fully bonded by Tenant within thirty
(30) days after Tenant shall have received notice thereof (or such shorter
period if required by the terms of any Superior Lease or Mortgage), at Tenant’s
expense, by payment or filing the bond required by applicable law. Tenant shall
not, at any time prior to or during the Term, directly or indirectly employ, or
permit the employment of, any contractor, mechanic or laborer in the Premises,
whether in connection with any Alteration, Specialty Alteration, or otherwise,
if such employment would interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others. In the event of any such
interference or conflict, Tenant, upon demand of Landlord, shall cause all
contractors, mechanics or laborers causing such interference or conflict to
leave the Building immediately.

(f)        All Tenant’s Property and Specialty Alterations installed by Tenant
in and to the Premises that may be made by Tenant at its own cost and expense
during the Term, shall remain the property of Tenant, except as set forth below.
All Alterations and Specialty Alterations (as required by this Paragraph)
installed by Tenant shall become the property of Landlord. Upon the Expiration
Date, all Tenant’s Property and Specialty Alterations that Tenant is required to
remove shall be removed from the Premises and Tenant shall repair and restore in
a good and worker-like manner to good condition any damage to the Premises or
the Building caused by such removal. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall not be required to remove any Specialty
Alterations unless (i) the same are not customary office installations and are
materially more expensive to remove than customary office installations, and
(ii) Landlord, at the time it approves such Specialty Alterations, notifies
Tenant that Tenant will be required to remove the same upon the expiration or
sooner termination of this Lease.

 

12

 

--------------------------------------------------------------------------------

 

Section 3.2.    Tenant shall pay to Landlord or to Landlord’s agent, from time
to time during the performance of any Alterations or Specialty Alterations,
within ten (10) days after demand therefor (together with detailed evidence
thereof), as additional rent, all actual, third party, out-of-pocket costs and
expenses incurred by Landlord or Landlord’s agent in connection with any
Alterations or Specialty Alterations, including any fee charged by any Lessor or
Mortgagee in reviewing the Plans and Specifications for such Alterations or
Specialty Alterations (the “Alteration Fee”); provided that Landlord shall not
be entitled to charge a fee for supervision of construction work performed by
Tenant as part of its Initial Alterations.

Section 3.3.    Upon the request of Tenant, Landlord, at Tenant’s cost and
expense, shall join in any applications for any permits, approvals or
certificates required to be obtained by Tenant in connection with any permitted
Alteration (provided that the provisions of the applicable Requirement shall
require that Landlord join in such application) and shall otherwise cooperate
with Tenant in connection therewith, provided that Landlord shall not be
obligated to incur any cost or expense, including attorneys’ fees and
disbursements, or suffer any liability in connection therewith.

Section 3.4     (a)        Tenant shall, with reasonable promptness following
the execution and delivery of this Lease, prepare and submit to Landlord, for
Landlord’s review and consent, subject to and in accordance with the other
provisions of this Article 3, plans and specifications showing the proposed
renovation of the Premises as desired by Tenant and as shall be necessary to
renovate, equip and complete the Premises for the lawful use and occupancy
thereof for the conduct of Tenant’s business (the “Initial Alterations”). The
plans and specifications for the Initial Alterations as finally consented to (or
deemed consented to) by Landlord, are herein referred to as the “Initial Plans”.

(b)       The Initial Alterations shall be performed substantially in accordance
with, and subject to, all of the terms and conditions of this Lease, including
those set forth elsewhere in this Article 3. Upon receipt by Tenant of the
consent (or the deemed consent) of Landlord to the Initial Alterations, Tenant
shall proceed to cause the Initial Alterations, substantially as shown on the
Initial Plans, to be completed at Tenant’s sole cost and expense, except as
otherwise described in this Section 3.4.

(c)       In addition to the requirements of Section 3.1, within ninety (90)
days after substantial completion of the Initial Alterations, Tenant shall, to
the extent not previously delivered to Landlord, deliver to Landlord (i) copies
of paid receipts therefor certified by an officer of Tenant, (ii) general
releases and waivers of lien from all consultants, contractors, subcontractors
and materialmen involved in the performance of the Initial Alterations and who
shall have performed work and/or furnished materials for a price in excess of
Ten Thousand U.S. Dollars ($10,000.00) in the aggregate, (iii) a certificate
from Tenant’s architect certifying that the Initial Alterations have been
completed in accordance with all applicable Requirements and substantially in
accordance with the Initial Plans previously approved by Landlord, and
(iv) drawings and specifications of the Premises reflecting the renovation
consistent with the other terms of this Lease.

(d)       Notwithstanding the foregoing, but in all events subject to Tenant’s
obligation to keep the Premises and the Building free of liens, Tenant shall not
be required to

 

13

 

--------------------------------------------------------------------------------

 

deliver to Landlord any general release or waiver of lien, as required by the
preceding sentence, if Tenant shall be disputing in good faith the payment that
would otherwise entitle Tenant to such release or waiver, provided that Tenant
shall keep Landlord advised in a timely fashion of the status of any such
dispute and the basis therefor and Tenant shall deliver to Landlord the general
release or waiver of lien when any such dispute is settled and prior to the
disbursement of funds to the party or parties in question. Without limiting the
generality of any other provision of this Lease, (1) Tenant shall, at Tenant’s
sole cost and expense, and with diligence and dispatch, procure the cancellation
or discharge of all notes and notices of violation relating to, or in any manner
arising out of or otherwise connected with the Initial Alterations that shall be
issued by the New York City Department of Buildings or any other Governmental
Authority, and (2) Tenant shall defend, indemnify and save harmless Landlord,
its agents, any Mortgagee and any Lessor against any and all mechanic’s and
other liens filed in connection with the Initial Alterations, including the
liens of any security interest in, conditional sales of, or chattel mortgages
upon, any materials, fixtures or articles so installed in and constituting part
of the Premises and against all costs, expense, liabilities incurred in
connection with any such lien, security interest, conditional sale or chattel
mortgage or any action or proceeding brought thereon, and Tenant shall, at its
sole cost and expense, procure the satisfaction or discharge or bonding of all
such liens within thirty (30) days after Tenant’s first receives notice of the
filing thereof.

(e)       Provided Tenant is not then in default in the payment of any monetary
obligation or in the performance or observance of any material non-monetary
obligation of this Lease to be performed or observed on the part of Tenant of
which Tenant has been given written notice by Landlord (unless Tenant is then
diligently working to cure the same in which case the date on which Tenant may
request a draw under this Section 3.4, if at all, shall be tolled until the
earlier of (i) the date on which Tenant effectuates the cure of the same, (in
which case Tenant shall be entitled to request a draw within five (5) days after
such cure) or (ii) the day after the last day of the cure period applicable to
such default (in which case Tenant's right to request any Landlord Contribution
pursuant to this Section 3.4 shall automatically terminate and be of not further
force and effect), Landlord shall pay to Tenant, in connection with Tenant’s
performance of the Initial Alterations in the manner provided for in Sections
3.4(f) and (g), the sum of Two Hundred Sixty-Five Thousand Three Hundred U.S.
Dollars ($265,300.00) (“Landlord’s Contribution”). Anything in this Section
3.4(e) to the contrary notwithstanding, Landlord’s Contribution may be applied
by Tenant only to the Cost of the Initial Alterations. Landlord and Tenant
acknowledge that Landlord shall have the sole benefit of depreciation with
respect to alterations performed using Landlord’s Contribution.

(f)        Tenant may request draws of the Landlord’s Contribution for payment
or reimbursement of the Cost of the Initial Alterations from time to time, but
not more often than once each calendar month. Such requests shall only be with
respect to work for which Tenant has not theretofore been paid or reimbursed by
Landlord. Each such request shall be accompanied by (i) evidence reasonably
satisfactory to Landlord establishing that all sums due and owing to
contractors, subcontractors and materialmen that were the subject of a prior
draw have been paid, (ii) an application for payment on a completed AIA Document
G702 or its equivalent, (iii) copies of the invoices from the contractors,
subcontractors and materialmen for the amounts for which payment or
reimbursement is being requested, (iv) a certificate from the architect or
engineer employed by Tenant to supervise the construction and performance of the

 

14

 

--------------------------------------------------------------------------------

 

Initial Alterations certifying that the work for which payment or reimbursement
is requested has been completed in a good and workerlike manner and
substantially in accordance with the Initial Plans previously approved by
Landlord and all applicable Requirements and identifying the work for which
payment or reimbursement is requested, and (v) a certification by an authorized
officer of Tenant that to Tenant’s best knowledge, there has not been filed with
respect to any portion of the Building and/or the Premises or upon Tenant’s
leasehold interest therein, any vendor’s, mechanic’s, laborer’s, materialmen’s
or other lien with respect to the Initial Alterations that has not been
discharged of record.

(g)       Provided that Tenant is not then in default in the payment of any
monetary obligation or in the performance or observance of any material
non-monetary obligation of this Lease to be performed or observed on the part of
Tenant of which Tenant has been given written notice by Landlord (unless Tenant
is then diligently working to cure the same in which case the date on which
Tenant may request a draw under this Section 3.4, if at all, shall be tolled
until the earlier of (i) the date on which Tenant effectuates the cure of the
same, (in which case Tenant shall be entitled to request a draw within five (5)
days after such cure) or (ii) the day after the last day of the cure period
applicable to such default (in which case Tenant's right to request any Landlord
Contribution pursuant to this Section 3.4 shall automatically terminate and be
of not further force and effect)), within twenty (20) Business Days after
receipt of each such request and all applicable accompanying documentation,
Landlord shall pay or reimburse to Tenant (y) the amounts set forth in the
approved invoice or invoices, except (1) to the extent that Landlord asserts
that Tenant’s approval of the invoice as due and owing is not true and Tenant
shall not produce evidence to the contrary reasonably acceptable to Landlord, or
(2) if the amount requested, together with all amounts previously paid by
Landlord, is in excess of the limitation on the aggregate amount required to be
paid or reimbursed by Landlord to Tenant, and (z) with respect to the final
payment, the balance of the Landlord’s Contribution.

(h)       The right to receive reimbursement for the Cost of the Initial
Alterations, as provided in this Section 3.4, shall be for the exclusive benefit
of Tenant, it being the express intent of the parties hereto that in no event
shall such right be conferred upon, or for the benefit of, any third party,
including any contractor, subcontractor, materialman, laborer, architect,
engineer, attorney or any other Person.

Section 3.5     During the construction of the Initial Alterations, subject to
(a) applicable Requirements, (b) the rights of other tenants or occupants of the
Building (including third parties who may have previously reserved the use of
elevators, loading docks or other portions of the Building, which will be
reserved on a “first come, first served” basis), and (c) reasonable security
measures employed by Landlord, Tenant and Tenant’s contractors and
subcontractors engaged to perform such Initial Alterations shall have access to
the Building’s loading docks, freight elevators, and hoists (if any) during the
hours in which construction is permitted pursuant to this Lease.

Section 3.6     Notwithstanding anything to the contrary contained in this
Article 3, after the completion of the Initial Alterations, Tenant shall be
permitted to perform purely cosmetic or decorative alterations to the Premises
(such as painting, wallpapering and carpeting) that do not in any way affect the
structure or systems of the Building, without submitting to Landlord plans and
specifications for such decorative or cosmetic work and without Landlord’s

 

15

 

--------------------------------------------------------------------------------

 

consent, provided that Tenant provides to Landlord in writing, at least five (5)
Business Days prior to the commencement of such work, (a) a detailed description
of such work, (b) the time frame for performance of such work, (c) the identity
of the contractors performing such work, and (d) such other information
regarding such work as Landlord may reasonably require, taking into account all
applicable facts and circumstances. All terms and provisions of this Lease
applicable to the performance of Alterations shall apply to such work other
than: (i) the requirements to provide plans and specifications, (ii) the
Alteration Fee, and (iii) the requirement for Landlord’s consent.

ARTICLE 4

REPAIRS-FLOOR LOAD

Section 4.1.    Landlord shall operate, maintain and make all necessary repairs
(both structural and nonstructural) and replacements to (a) the Building Systems
that provide service to the Premises (including the perimeter induction units in
the Premises and the sprinkler riser to the point of distribution to the
Premises, and specifically excluding the distribution portions of such Building
Systems located within the Premises), (b) the exterior and public portions of
the Building, both exterior and interior (including the roof, roof membrane,
windows, stairwells, foundation and support structure of the Building), and (c)
the walls, foundation, and structural support columns running through the
Premises, all in conformance with standards applicable to first-class office
buildings in Manhattan. Tenant, at Tenant’s sole cost and expense, shall take
good care of the Premises and the fixtures, equipment and appurtenances therein,
including all toilets and bathrooms if any, within the Premises, and the
distribution systems and shall make all nonstructural repairs thereto as and
when needed to preserve them in good working order and condition, except for
reasonable wear and tear, obsolescence and damage for which Tenant is not
responsible pursuant to the provisions of Article 10. Notwithstanding the
foregoing, all damage or injury to the Premises or to any other part of the
Building and Building Systems, or to the Building’s fixtures, equipment and
appurtenances, whether requiring structural or nonstructural repairs, caused by
or resulting from carelessness, omission, neglect or improper conduct of, or
Alterations made by, Tenant, Tenant’s agents, employees, invitees or licensees,
shall be repaired at Tenant’s sole cost and expense, by Tenant to the reasonable
satisfaction of Landlord (if the required repairs are nonstructural in nature
and do not affect any Building System), or by Landlord (if the required repairs
are structural in nature or affect any Building System). All of the aforesaid
repairs shall be of first quality and of a class consistent with first class
office building work or construction and shall be made in accordance with the
provisions of Article 3. If Tenant fails, after ten (10) days’ notice (or such
shorter period as Landlord may be permitted pursuant to any Superior Lease or
Mortgage or such shorter period as may be required due to an emergency), to
proceed with due diligence to make repairs required to be made by Tenant, the
same may be made by Landlord at the expense of Tenant, and the actual
out-of-pocket expenses thereof incurred by Landlord, with interest thereon at
the Applicable Rate, shall be paid to Landlord as Additional Rent within ten
(10) Business Days after rendition of a detailed bill or statement therefor.
Tenant shall give Landlord prompt notice of any defective condition in the
Building or in any Building System, located in, servicing, or passing through,
the Premises.

Section 4.2.    Tenant shall not place a load upon any floor of the Premises
exceeding fifty (50) pounds per square foot “live load”. Tenant shall not move
any safe, heavy

 

16

 

--------------------------------------------------------------------------------

 

machinery, heavy equipment, business machines, freight, bulky matter or fixtures
into or out of the Building without Landlord’s prior consent, which consent
shall not be unreasonably withheld, delayed or conditioned and shall make
payment to Landlord of Landlord’s commercially reasonable out-of-pocket third
party costs in connection therewith. If such safe, machinery, equipment,
freight, bulky matter or fixtures requires special handling, Tenant shall employ
only persons holding a Master Rigger’s license to do such work. All work in
connection therewith shall comply with all Requirements and the Rules and
Regulations, and shall be done during such hours as Landlord may reasonably
designate. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
reasonable judgment to absorb and prevent vibration, noise and annoyance. Except
as expressly provided in this Lease, there shall be no allowance to Tenant for a
diminution of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord, Tenant or
others making, or failing to make, any repairs, alterations, additions or
improvements in or to any portion of the Building or the Premises, or in or to
fixtures, appurtenances or equipment thereof.

Section 4.3.    Landlord shall use its reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises in making any
repairs, replacements, alterations, additions or improvements; provided,
however, that Landlord shall have no obligation to employ contractors or labor
at so-called overtime or other premium pay rates or to incur any other overtime
costs or expenses whatsoever, except that Landlord, at its expense, but subject
nevertheless to recoupment pursuant to Article 27, shall employ contractors or
labor at so-called overtime or other premium pay rates if necessary to make any
repair required to be made by it hereunder to remedy any condition that either
(a) results in a denial of access to the Premises (other than to a de minimis
extent), (b) threatens the health or safety of any occupant of the Premises, or
(c) except in the case of a fire or other casualty, interferes (other than to a
de minimis extent) with Tenant’s ability to conduct its business in the
Premises. In all other cases, at Tenant’s request, Landlord shall employ
contractors or labor at so-called overtime or other premium pay rates and incur
any other overtime costs or expenses in making any repairs, alterations,
additions or improvements, and Tenant shall pay to Landlord, as additional rent,
within ten (10) days after demand, an amount equal to the difference between the
overtime or other premium pay rates and the regular pay rates for such labor and
any other overtime costs or expenses so incurred.

ARTICLE 5

WINDOW CLEANING

Tenant shall not clean, nor require, permit, suffer or allow, any window in the
Premises to be cleaned from the outside in violation of Section 202 of the New
York Labor Law, or any other Requirement, or of the rules of the Board of
Standards and Appeals, or of any other board or body having or asserting
jurisdiction.

ARTICLE 6

REQUIREMENTS OF LAW

Section 6.1.    (a)        Tenant, at Tenant’s sole cost and expense, shall
comply with all Requirements applicable to the use and occupancy of the Premises
including those

 

17

 

--------------------------------------------------------------------------------

 

applicable to the making of any Alterations therein or the result of the making
thereof and those applicable by reason of the nature or type of business
operated by Tenant in the Premises except that (other than with respect to the
making of Alterations or the result of the making thereof) Tenant shall not be
under any obligation to make any alteration in order to comply with any
Requirement applicable to the mere general “office” use or the Permitted Use (as
opposed to Tenant’s particular manner of use) of the Premises, unless otherwise
expressly required herein. Tenant shall not do or permit to be done any act or
thing upon the Premises that (i) will invalidate or be in conflict with a
standard “all-risk” insurance policy, and (ii) is not now or hereafter permitted
by the New York City Fire Department, New York Board of Fire Underwriters, the
Insurance Services Office or other authority having jurisdiction and then only
in such quantity and manner so as not to increase the rate for fire insurance
applicable to the Building. Further, Tenant shall not do or permit the Premises
to be used in a manner (as opposed to mere “general office” use or the Permitted
Use) that shall increase the rate of fire insurance on the Building or on
property located therein over that in similar type buildings or in effect on the
Commencement Date. Landlord represents that the mere use of the Premises for the
Permitted Use (as opposed to Tenant’s particular manner of use) (y) shall not
invalidate (or be in conflict with) any insurance policy carried by Landlord,
and (z) shall not cause an increase in the premium of such insurance policy
carried by Landlord. If by reason of Tenant’s failure to comply with the
provisions of this Article, the fire insurance rate shall be higher than it
otherwise would be, then Tenant shall desist from doing or permitting to be done
any such act or thing and shall reimburse Landlord, promptly upon demand
therefor and as additional rent hereunder, for that part of all fire insurance
premiums thereafter paid by Landlord that shall have been charged because of
such failure by Tenant (which amount shall be apportioned equitably among Tenant
and such other tenants in the Building that have caused (or contributed to) an
increase in Landlord’s fire insurance premiums. In any action or proceeding
wherein Landlord and Tenant are parties, a schedule or “make up” of rates for
the Building or the Premises issued by the Insurance Services Office, or other
body fixing such fire insurance rates, shall be conclusive evidence of the facts
therein stated and of the several items and charges in the fire insurance rates
then applicable to the Building.

(b)       Landlord, at Landlord’s sole cost and expense (but subject
nevertheless to recoupment as provided in Article 27) shall comply with all
Requirements applicable to the Premises and the Building that affect Tenant’s
use or occupancy of the Premises other than those Requirements with respect to
which Tenant is expressly required to comply in this Lease or other tenants or
occupants of the Building shall be required to comply, subject to Landlord’s
right to contest the applicability or legality thereof.

Section 6.2.    Tenant, at its sole cost and expense and after notice to
Landlord, may contest by appropriate proceedings prosecuted diligently and in
good faith, the legality or applicability of any Requirement affecting the
Premises, provided that (a) Landlord (or any Indemnitee) shall not be
susceptible of being subject to imprisonment or susceptible of being subject to
prosecution for a crime, nor shall the Real Property or any part thereof be
subject to being condemned or vacated, nor shall the certificate of occupancy
for the Premises or the Building be suspended or threatened to be suspended by
reason of non-compliance or by reason of such contest; (b) before the
commencement of such contest, if Landlord or any Indemnitee may be subject to
any civil fines or penalties or other criminal penalties or if Landlord may be
liable to any independent third party as a result of such noncompliance, Tenant
shall furnish to

 

18

 

--------------------------------------------------------------------------------

 

Landlord security reasonably satisfactory in all respects to Landlord; (c) such
non-compliance or contest shall not constitute or result in a violation (either
with the giving of notice or the passage of time or both) of the terms of any
Mortgage or Superior Lease, or if such Superior Lease or Mortgage shall
condition such non-compliance or contest upon the taking of action or furnishing
of security by Landlord, such action shall be taken or such security shall be
furnished at the expense of Tenant; and (d) Tenant shall keep Landlord regularly
advised as to the status of such proceedings.

ARTICLE 7

SUBORDINATION, ATTORNMENT AND ESTOPPEL

Section 7.1.    (a)        This Lease and all of Tenant’s rights hereunder shall
be subject and subordinate to (i) each and every Superior Lease, (ii) each and
every Mortgage, and (iii) to all easements or agreements now or hereafter
affecting the Building or the Real Property. This Section 7.1 shall be
self-operative and no further instrument of subordination shall be required from
Tenant to make the interest of any Lessor or Mortgagee superior to the interest
of Tenant hereunder; provided, however, that Tenant shall execute and deliver
promptly any instrument, in recordable form, that Landlord, any Mortgagee or
Lessor may reasonably request to evidence and confirm such subordination.

(b)       If the date of expiration of any Superior Lease shall be the same day
as the Expiration Date, the Term shall end and expire, and be deemed to have
ended and expired, twenty-four (24) hours prior to the expiration of the
Superior Lease. Tenant shall not do anything that Tenant has notice would
constitute a default under any Superior Lease or Mortgage, or omit to do
anything that Tenant is obligated to do under the terms of this Lease so as to
cause Landlord to be in default thereunder.

(c)       If, in connection with the financing of the Real Property, the
Building or the interest of the lessee under any Superior Lease, or if in
connection with the entering into of a Superior Lease, any lending institution,
Mortgagee or Lessor shall request reasonable modifications of this Lease that do
not increase Tenant’s monetary or other obligations under this Lease, or
adversely affect or diminish the rights (other than to a de minimis extent), or
increase the other obligations of Tenant under this Lease (other than to a de
minimis extent), Tenant shall make such modifications. In no event shall a
requirement that the consent of any Mortgagee or Lessor be given for either (i)
any modification of this Lease or (ii) any assignment or sublease be deemed to
materially adverse affect the leasehold interest hereby created.

Section 7.2.    If at any time prior to the expiration of the Term, any Superior
Lease shall terminate or be terminated for any reason or any Mortgagee (or its
designee) comes into possession of the Real Property or the Building or the
estate created by any Superior Lease by receiver, deed in lieu of foreclosure,
foreclosure, transfer in bankruptcy or otherwise, Tenant agrees, at the election
and upon demand of any owner of the Real Property or the Building, or of the
Lessor, or of any Mortgagee in possession of the Real Property or the Building,
to attorn, from time to time, to any such owner, Lessor or Mortgagee or any
person acquiring the interest of Landlord as a result of any such termination,
or as a result of a foreclosure of the Mortgage the granting of a deed in lieu
of foreclosure, the transfer of the Real Property or the Building pursuant to a
bankruptcy proceeding or otherwise, upon the then executory terms and conditions

 

19

 

--------------------------------------------------------------------------------

 

of this Lease, subject to the provisions of Section 7.1 and this Section 7.2,
for the remainder of the Term, provided that such owner, Lessor, Mortgagee or
receiver, caused to be appointed by any of the foregoing, as the case may be,
shall then be entitled to possession of the Premises and provided further that
such owner, Lessor, Mortgagee or receiver, as the case may be, or anyone
claiming by, through or under such owner, Lessor, Mortgagee or receiver, as the
case may be, including a purchaser at a foreclosure sale, shall not be:

(a)       liable for any act or omission of any prior landlord (including the
then defaulting landlord) except to the extent the act or omission continues
after such owner, lessor, mortgagee or receiver obtains actual and legal
possession of the Building; or

(b)       subject to any credits, claims, counterclaims, demands, defenses or
offsets that Tenant may have against any prior landlord (including the then
defaulting landlord); or

(c)       bound by any payment of Rental that Tenant may have made to any prior
landlord (including the then defaulting landlord) more than thirty (30) days in
advance of the date upon which such payment was due; or

(d)       responsible for any funds owing by Landlord to the credit of Tenant
except for security deposits that have actually come into its possession; or

(e)       bound by any obligation to perform any work or to make improvements to
the Premises, except for (i) repairs and maintenance pursuant to the provisions
of Article 4, the need for which repairs and maintenance first arises or
continues after the date upon which such owner, Lessor, Mortgagee or receiver
shall be entitled to possession of the Premises, (ii) repairs to the Premises or
any part thereof as a result of damage by fire or other casualty pursuant to
Article 10, but only to the extent that such repairs can be reasonably made from
the net proceeds of any insurance actually made available to such owner, Lessor
or Mortgagee, and (iii) repairs to the Premises as a result of a partial
condemnation pursuant to Article 11, but only to the extent that such repairs
can be reasonably made from the net proceeds of any award made available to such
owner, Lessor, Mortgagee or receiver; or

(f)        bound by any amendment or modification of this Lease made without its
consent provided Tenant had been given prior notice of such owner, Lessor,
Mortgagee or receiver, as the case may be, or

(g)       bound to return or account for Tenant’s security deposit, if any,
until such deposit has come into its actual possession and Tenant would be
entitled to such security deposit pursuant to the terms of this Lease.

The provisions of this Section 7.2 shall inure to the benefit of any such owner,
Lessor, Mortgagee or receiver, shall apply notwithstanding that as a matter of
law, this Lease may terminate upon the termination of any Superior Lease, shall
be self-operative, and no further instrument shall be required to give effect to
these provisions. Upon demand of any such owner, Lessor, Mortgagee or receiver,
Tenant shall execute, from time to time, instruments, in recordable form, in
confirmation of the foregoing provisions of this Section 7.2, reasonably
satisfactory to any such owner, Lessor, Mortgagee or receiver, acknowledging
such attornment and setting forth the terms and conditions of its tenancy.
Nothing contained in this Section 7.2

 

20

 

--------------------------------------------------------------------------------

 

shall be construed to impair any right otherwise exercisable by any such owner,
Lessor, Mortgagee or receiver.

Section 7.3.    From time to time, within ten (10) Business Days next following
a request therefor by Landlord, any Mortgagee or any Lessor or any receiver,
Tenant shall execute, acknowledge and deliver to Landlord, such Mortgagee, such
Lessor or receiver a written statement executed by Tenant, in form reasonably
satisfactory to Landlord, such Mortgagee, such Lessor or such receiver, (a)
stating that this Lease is then in full force and effect and has not been
modified (or if modified, setting forth all modifications), (b) setting forth
the date to which the Fixed Rent, Escalation Rent and other items of Rental have
been paid, (c) stating whether or not, to the best knowledge of Tenant, Landlord
is in default under this Lease, and, if Landlord is in default, setting forth
the specific nature of all such defaults, and (d) as to any other matters
reasonably requested by Landlord, such Mortgagee, such Lessor or receiver.
Tenant acknowledges that any statement delivered pursuant to this Section 7.3
may be relied upon by any actual or prospective purchaser or owner of, or
financing source for, the Real Property or the Building, or Landlord’s interest
in the Real Property or the Building or any Superior Lease, or by any Mortgagee,
or by an assignee of any Mortgagee, or by any Lessor. Failure by Tenant to
comply with the provisions of this Section 7.3 shall constitute a waiver by
Tenant of any defaults on Landlord’s part under this Lease and a waiver of
enforceability by Tenant of any modification of this Lease as against any person
above described entitled to rely upon such statement, but without however
limiting any rights and remedies available to Landlord by reason of Tenant’s
failure to so comply.

Section 7.4.    As long as any Superior Lease or Mortgage shall exist, Tenant
shall neither terminate nor seek to terminate this Lease by reason of any act or
omission of Landlord unless and until (a) Tenant shall have given written notice
of such act or omission to all Lessors and Mortgagees at such addresses as shall
have been previously furnished to Tenant by Landlord or such Lessors and
Mortgagees and (b) until a reasonable period of time (that shall not be less
than the period Landlord had to remedy such act or omission) shall have elapsed
following the giving of such notice, during which period such Lessors and
Mortgagees shall have the right, but not the obligation, to remedy such act or
omission. Nothing herein contained shall be deemed to create any rights in
Tenant not specifically granted in this Lease or under any applicable provision
of law, to require or compel or to obligate, any such Mortgagee or Lessor to
remedy any such act or omission.

Section 7.5.    Tenant hereby irrevocably waives any and all rights it may have
in connection with any zoning lot merger or transfer of development rights with
respect to the Real Property, including any rights it may have to be a party to,
to contest, or to execute, any Declaration of Restrictions (as such term is
defined in Section 12-10 of the Zoning Resolution of The City of New York
effective December 15, 1961, as amended or similar Requirement) with respect to
the Real Property, which would cause the Premises to be merged with or unmerged
from any other zoning lot pursuant to such Zoning Resolution or to any document
of a similar nature and purpose. Tenant agrees that this Lease shall be subject
and subordinate to any Declaration of Restrictions or any other document of
similar nature and purpose now or hereafter affecting the Real Property.
Landlord represents that the use and occupancy of the Premises for the Permitted
Use (as opposed to Tenant’s particular manner of use) is not in conflict with
any Declaration of Restrictions or any other document of similar nature and
purpose now affecting

 

21

 

--------------------------------------------------------------------------------

 

the Real Property. In confirmation of such subordination and waiver, Tenant
shall execute and deliver promptly any certificate or instrument that Landlord
reasonably may request.

ARTICLE 8

RULES AND REGULATIONS

Section 8.1.    Tenant and Tenant’s contractors, employees, agents, visitors,
invitees and licensees shall comply with the Rules and Regulations and the
Alteration Rules and Regulations. Nothing contained in this Lease shall be
construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations or Alteration Rules and Regulations or terms, covenants or
conditions in any other lease against any other tenant, and Landlord shall not
be liable to Tenant for any violation of the same by any other tenant or Person,
its employees, agents, visitors or licensees. Landlord agrees not to enforce any
Rule or Regulation or Alteration Rule or Regulation against Tenant in a
discriminatory manner. Landlord shall give Tenant thirty (30) days prior notice
of any material additions or changes to the existing Rules and Regulations.

Section 8.2.    In the event of any conflict between the Rules and Regulations
and the Alteration Rules and Regulations and the provisions of this Lease, the
provisions of this Lease shall control.

ARTICLE 9

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

Section 9.1.    (a)        Any Building employee to whom any property shall be
entrusted by or on behalf of Tenant shall be deemed to be acting as Tenant’s
agent with respect to such property and neither Landlord nor its agents shall be
liable for any damage to property of Tenant or of others entrusted to employees
of the Building, nor for the loss of or damage to any property of Tenant by
theft or otherwise. Neither Landlord nor its agents shall be liable for any
injury or death to persons or damage to property, or interruption of Tenant’s
business, resulting from fire or other casualty except to the extent actually
caused by the gross negligence or willful misconduct of Landlord or its agents.
Neither Landlord nor its agents shall be liable for any such injury or death to
persons or damage caused by other tenants or persons in the Building or caused
by construction of any private, public or quasi-public work except to the extent
actually caused by the gross negligence or willful misconduct of Landlord or its
agents. Neither Landlord nor its agents shall be liable for any injury or death
to persons or damage to property or improvements, or interruption of Tenant’s
business, resulting from any latent defect in the Premises or in the Building
except to the extent actually caused by the gross negligence or willful
misconduct of Landlord or its agents; provided that the foregoing shall not
relieve Landlord from its obligations, if any, to repair such latent defect
pursuant to the provisions of Article 4.

(b)       If any windows of the Premises are temporarily closed, darkened or
bricked-up due to any Requirement or by reason of repairs, maintenance,
alterations, or improvements to the Building, or any of such windows are
permanently closed, darkened or bricked-up due to any Requirement, neither
Landlord nor its agents shall be liable in any way for any loss or for any
damage Tenant or its agents may sustain thereby and Tenant shall not be
(i) entitled to any compensation therefor, (ii) entitled to any abatement or
diminution of Fixed Rent or any other item of Rental, (iii) released from its
obligations hereunder, or (iv) deemed to

 

22

 

--------------------------------------------------------------------------------

 

suffer an actual or constructive eviction, in whole or in part, by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise. If the windows of the Premises are temporarily closed,
darkened or bricked-up, as aforesaid, then, unless Tenant is required pursuant
to the Lease to perform the repairs, maintenance, alterations, or improvements,
or to comply with the Requirements, that resulted in such windows being closed,
darkened or bricked-up, Landlord shall perform such repairs, maintenance,
alterations or improvements and comply with the applicable Requirements with
reasonable diligence.

(c)       Tenant shall immediately notify Landlord of any fire, casualty or
accident in the Premises or the Building promptly after the discovery thereof.

Section 9.2.    Tenant shall obtain and keep in full force and effect (a) an
“all risk” insurance policy for Tenant’s Specialty Alterations and Tenant’s
Property at the Premises in an amount equal to one hundred percent (100%) of the
replacement value thereof, and (b) a policy of commercial general liability and
property damage insurance on an occurrence basis, with a broad form contractual
liability endorsement. Such policies shall provide that Tenant is named as the
insured. Landlord, Landlord’s managing agent, Landlord’s agents and any Lessors
and any Mortgagees whose names shall have been furnished to Tenant shall be
added as (i) additional insureds, as their respective interests may appear, with
respect to the insurance required to be carried pursuant to Clause (b); and (ii)
loss payees, as their respective interests may appear, with respect to the
insurance required to be carried pursuant to Clause (a). As of the date hereof,
such additional insureds are listed in Schedule D. Such policy with respect to
Clause (b) shall include a provision under which the insurer agrees to
indemnify, defend and hold Landlord, Landlord’s managing agent, Landlord’s
agents and such Lessors and Mortgagees harmless from and against, subject to the
limits of liability set forth in this Section 9.2, all cost, expense and
liability arising out of, or based upon, any and all claims, accidents, injuries
and damages mentioned in Article 35. In addition, the policy required to be
carried pursuant to Clause (b) shall contain a provision that (i) no act or
omission of Tenant shall affect or limit the obligation of the insurer to pay
the amount of any loss sustained and (ii) the policy shall be non-cancelable
with respect to Landlord, Landlord’s managing agent, Landlord’s agents and such
Lessors and Mortgagees whose names and addresses shall have been furnished to
Tenant, unless thirty (30) days’ prior written notice shall have been given to
Landlord by certified mail, return receipt requested, which notice shall contain
the policy number and the names of the insured and additional insureds. In
addition, Tenant shall immediately, upon receipt by Tenant of any notice of
cancellation or any other notice from the insurance carrier that may adversely
affect the coverage of the insureds under such policy of insurance, deliver to
Landlord and any other additional insured thereunder a copy of such notice. The
minimum amounts of liability under the policy of insurance required to be
carried pursuant to Clause (b) shall be combined single limit with respect to
each occurrence in an amount of One Million U.S. Dollars ($1,000,000.00) for
injury or death to persons and damage to property, and Umbrella Liability
Insurance in an amount not less than $5,000,000.00 for each policy year; which
amount shall be increased from time to time to that amount of insurance that, in
Landlord’s reasonable judgment, is then being customarily required by prudent
landlords of first-class office buildings in New York City. All insurance
required to be carried by Tenant pursuant to the terms of this Lease may contain
commercially reasonable deductibles and shall be effected under valid and
enforceable policies issued by reputable and independent insurers licensed to do
business in the State of New York, and rated in Best’s Insurance Guide, or any
successor thereto (or if there be none, an

 

23

 

--------------------------------------------------------------------------------

 

organization having a national reputation) as having a general policyholder
rating of “A” and a financial rating of at least “XIII”.

Section 9.3.    Landlord shall obtain and keep in full force and effect
insurance against loss or damage by fire and other casualty to the Building,
including Tenant’s Alterations (exclusive of Specialty Alterations), the
completion of which Landlord shall have been notified, as may be insurable under
then available standard forms of “all-risk” insurance policies, in an amount
equal to one hundred percent (100%) of the replacement value thereof or in such
lesser amount as will avoid co-insurance (including an “agreed amount”
endorsement). Notwithstanding anything to the contrary contained in the Lease,
including Articles 10 and 11, Landlord shall not be liable to Tenant for any
failure to insure, replace or restore any Alterations (and Tenant shall be
obligated to do so) unless Tenant shall have notified Landlord of the completion
of such Alterations and of the cost thereof, and shall have maintained adequate
records with respect to such Alterations to facilitate the adjustment of any
insurance claims with respect thereto. Tenant shall cooperate with Landlord and
Landlord’s insurance companies in the adjustment of any claims for any damage to
the Building or such Alterations.

Section 9.4.    On or prior to the Commencement Date, Tenant shall deliver to
Landlord appropriate certificates of insurance, including evidence of waivers of
subrogation required pursuant to Section 10.5, required to be carried by Tenant
pursuant to this Article 9. Evidence of each renewal or replacement of a policy
shall be delivered by Tenant to Landlord at least twenty (20) days prior to the
expiration of such policy.

Section 9.5.    Tenant acknowledges that Landlord shall not carry insurance on,
and shall not be responsible for damage to, Tenant’s Property or Specialty
Alterations, and that Landlord shall not carry insurance against, or be
responsible for any loss suffered by Tenant due to, interruption of Tenant’s
business.

Section 9.6.    If, notwithstanding the recovery of insurance proceeds by Tenant
for loss, damage or destruction of its property (or rental value or business
interruptions), Landlord is liable to Tenant with respect thereto or is
obligated under this Lease to make replacement, repair or restoration, then, at
Landlord’s option, either (a) the amount of the net proceeds of Tenant’s
insurance against such loss, damage or destruction shall be offset against
Landlord’s liability to Tenant therefor, or (b) shall be made available to
Landlord to pay for replacement, repair or restoration.

ARTICLE 10

DESTRUCTION-FIRE OR OTHER CAUSE

Section 10.1.  (a)        If the Premises (including Alterations other than
Specialty Alterations) shall be damaged by fire or other insured casualty, and
if Tenant shall give prompt written notice thereof to Landlord, the damage, with
such modifications as shall be required in order to comply with Requirements
shall be diligently repaired by and at the expense of Landlord to substantially
the condition that existed prior to the damage (such repairs, “Landlord’s
Restoration Work”), and until such repairs that are required to be performed by
Landlord (excluding Long Lead Work) shall be substantially completed (of which
substantial completion Landlord shall promptly notify Tenant) the Fixed Rent,
Electricity Additional Rent,

 

24

 

--------------------------------------------------------------------------------

 

Escalation Rent and Space Factor shall be reduced in the proportion that the
area of the part of the Premises that is untenantable by Tenant, as determined
by Landlord in Landlord’s reasonable discretion, bears to the total area of the
Premises immediately prior to such casualty. Upon the substantial completion of
Landlord’s Restoration Work (excluding Long Lead Work), Landlord shall
diligently prosecute to completion any items of Long Lead Work remaining to be
completed. Landlord shall have no obligation to repair any damage to, or to
replace, any Specialty Alterations or Tenant’s Property, which Tenant shall
complete promptly after substantial completion of Landlord’s repair obligations
under this Article 10. In addition, Landlord shall not be obligated to repair
any damage to, or to replace, any other Alterations unless Tenant shall have
notified Landlord of the completion of such Alterations and the cost thereof,
and shall have maintained adequate records with respect to such Alterations.
Tenant shall make all necessary repairs to the Specialty Alterations and same
shall be completed promptly after substantial completion of Landlord’s repair
obligations under this Article 10.

(b)       Prior to the substantial completion of Landlord’s Restoration Work,
Landlord shall provide Tenant and Tenant’s contractor, subcontractors and
materialmen that have been approved by Landlord access to the Premises to
perform Specialty Alterations (or other Alterations, if Landlord is not
obligated to repair same pursuant to the provisions hereof), on the following
terms and conditions (but not to occupy the same for the conduct of business):

(i)        Tenant shall not commence work in any portion of the Premises until
the date specified in a notice from Landlord to Tenant stating that the repairs
required to be made by Landlord have been or will be completed to the extent
reasonably necessary, in Landlord’s discretion, to permit the commencement of
the Specialty Alterations (or Alterations, if Landlord is not obligated to
repair same pursuant to the provisions hereof) then prudent to be performed in
accordance with good construction practice in the portion of the Premises in
question without interference with, and consistent with the performance of, the
repairs remaining to be performed.

(ii)       Such access by Tenant shall be deemed to be subject to all of the
applicable provisions of this Lease, except that there shall be no obligation on
the part of Tenant solely because of such access to pay any Fixed Rent,
Electricity Additional Rent or Escalation Rent with respect to the affected
portion of the Premises for any period prior to substantial completion of the
repairs.

(iii)      If Landlord shall be delayed from substantially completing Landlord’s
Restoration Work due to any acts of Tenant, its agents, servants, employees or
contractors, including by reason of the performance of any Specialty Alteration
(or Alteration, if Landlord is not obligated to repair same pursuant to the
provisions hereof), by reason of Tenant’s failure or refusal to comply or to
cause its architects, engineers, designers and contractors to comply with any of
Tenant’s obligations described or referred to in this Lease, or if such repairs
are not completed because under good construction scheduling practice such
repairs should be performed after completion of any Specialty Alteration (or
Alteration, if Landlord is not obligated to repair same pursuant to the
provisions hereof), then such repairs shall be deemed substantially complete on
the date that the repairs would have been substantially complete but for such
delay and the expiration of the abatement of the Tenant’s obligations hereunder
shall not be postponed by reason of such delay. Any additional costs to Landlord
to complete any repairs

 

25

 

--------------------------------------------------------------------------------

 

occasioned by such delay shall be paid by Tenant to Landlord within ten (10)
days after demand, as additional rent.

Section 10.2.  Anything contained in Section 10.1 to the contrary
notwithstanding, if the Building shall be so damaged by fire or other casualty
that, in Landlord’s opinion, substantial alteration, demolition, or
reconstruction of the Building shall be required (whether or not the Premises
shall have been damaged or rendered untenantable), then Landlord, at Landlord’s
option, may, not later than ninety (90) days following the damage, give Tenant a
notice in writing terminating this Lease. If Landlord so elects to terminate
this Lease, the Term shall expire upon a date set by Landlord in said notice,
but not sooner than the sixtieth (60th) day after such notice is given, and
Tenant shall vacate the Premises and surrender the same to Landlord in
accordance with the provisions of Article 20. Upon the termination of this Lease
under the conditions provided for in this Section 10.2, the Fixed Rent,
Electricity Additional Rent and Escalation Rent shall be apportioned and any
prepaid portion of Fixed Rent, Electricity Additional Rent and Escalation Rent
for any period after such date shall be refunded by Landlord to Tenant.

Section 10.3.  (a)        Within ninety (90) days after notice to Landlord of
any damage described in Section 10.1, Landlord shall deliver to Tenant a
statement prepared by a reputable contractor setting forth such contractor’s
estimate as to the time required to repair such damage, exclusive of time
required to repair any Specialty Alterations or other work items that are
Tenant’s obligation to repair or to perform Long Lead Work. If the estimated
time period exceeds twelve (12) months from the date of such statement, Tenant
may elect to terminate this Lease by notice to Landlord not later than thirty
(30) days following receipt of such statement. If Tenant makes such election,
the Term shall expire upon the thirtieth (30th) day after notice of such
election is given by Tenant, and Tenant shall vacate the Premises and surrender
the same to Landlord in accordance with the provisions of Article 20. If Tenant
shall not have elected to terminate this Lease pursuant to this Article 10 (or
is not entitled to terminate this Lease pursuant to this Article 10), the
damages shall be diligently repaired by and at the expense of Landlord as set
forth in Section 10.1.

(b)       Notwithstanding the foregoing, if the Premises shall be substantially
damaged during the last year of the Term, either Landlord or Tenant may elect by
notice, given within ninety (90) days after the occurrence of such damage, to
terminate this Lease and if either party makes such election, the Term shall
expire upon the thirtieth (30th) day after notice of such election is given and
Tenant shall vacate the Premises and surrender the same to Landlord in
accordance with the provisions of Article 20.

(c)       Except as expressly set forth in this Section 10.3, Tenant shall have
no other options to cancel this Lease under this Article 10.

Section 10.4.  This Article 10 constitutes an express agreement governing any
case of damage or destruction of the Premises or the Building by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York (and
Requirements of similar import) that provides for such contingency in the
absence of an express agreement, and any other law of like nature and purpose
now or hereafter in force shall have no application in any such case.

 

26

 

--------------------------------------------------------------------------------

 

Section 10.5.  The parties hereto shall procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance covering the Premises,
the Building and personal property, fixtures and equipment located thereon or
therein, pursuant to which the insurance companies waive subrogation or consent
to a waiver of right of recovery and having obtained such clauses or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery, will not make any claim against or seek to recover from the other for
any loss or damage to its property or the property of others resulting from fire
or other hazards covered by such fire and extended coverage insurance, provided,
however, that the release, discharge, exoneration and covenant not to sue herein
contained shall be limited by and be coextensive with the terms and provisions
of the waiver of subrogation clause or endorsements or clauses or endorsements
consenting to a waiver of right of recovery. If the payment of an additional
premium is required for the inclusion of such waiver of subrogation provision,
each party shall advise the other of the amount of any such additional premiums
and the other party at its own election may, but shall not be obligated to, pay
the same. If such other party shall not elect to pay such additional premium,
the first party shall not be required to obtain such waiver of subrogation
provision. If either party shall be unable to obtain the inclusion of such
clause even with the payment of an additional premium, then such party shall
attempt to name the other party as an additional insured (but not a loss payee)
under the policy. If the payment of an additional premium is required for naming
the other party as an additional insured (but not a loss payee), each party
shall advise the other of the amount of any such additional premium and the
other party at its own election may, but shall not be obligated to, pay the
same. If such other party shall not elect to pay such additional premium or if
it shall not be possible to have the other party named as an additional insured
(but not loss payee), even with the payment of an additional premium, then (in
either event) such party shall so notify the first party and the first party
shall not have the obligation to name the other party as an additional insured.
Tenant acknowledges that Landlord shall not carry insurance on and shall not be
responsible for damage to, Tenant’s Property or Specialty Alterations and that
Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant’s business.

Section 10.6.  Nothing herein contained shall relieve Tenant from any liability
to Landlord or to Landlord’s insurers in connection with any damage to the
Premises or the Building by fire or other casualty if Tenant shall be legally
liable in such respect.

Section 10.7.  Tenant shall throughout the Term provide fire wardens and
searchers as required under NYC Local Law No. 5 of 1973, or any Requirement of
similar purpose or import.

ARTICLE 11

EMINENT DOMAIN

Section 11.1.  (a)        If the whole of the Real Property, the Building or the
Premises shall be acquired or condemned for any public or quasi-public use or
purpose, this Lease and the Term shall end as of the date of the vesting of
title with the same effect as if such date were the Expiration Date. If only a
part of the Real Property and not the entire Premises shall be so acquired or
condemned then, (i) except as hereinafter provided in this Section 11.1, this
Lease and the Term shall continue in force and effect, but, if a part of the
Premises is included in the part of the Real Property so acquired or condemned,
from and after the date of

 

27

 

--------------------------------------------------------------------------------

 

the vesting of title, the Fixed Rent and the Space Factor shall be reduced in
the proportion which the area of the part of the Premises so acquired or
condemned bears to the total area of the Premises immediately prior to such
acquisition or condemnation and Tenant’s Share and Tenant’s Tax Share shall each
be redetermined based upon the proportion in which the ratio between the
rentable area of the Premises remaining after such acquisition or condemnation
bears to the rentable area of the Building remaining after such acquisition or
condemnation; (ii) whether or not the Premises shall be affected thereby,
Landlord, at Landlord’s option, may give to Tenant, within sixty (60) days next
following the date upon which Landlord shall have received notice of vesting of
title, a thirty (30) days’ notice of termination of this Lease if Landlord shall
elect to terminate leases (including this Lease), affecting at least fifty
percent (50%) of the rentable area of the Building (excluding any rentable area
leased by Landlord or its Affiliates); and (iii) if the part of the Real
Property so acquired or condemned shall contain more than fifteen percent (15%)
of the total area of the Premises immediately prior to such acquisition or
condemnation, or if, by reason of such acquisition or condemnation, Tenant no
longer has reasonable means of access to the Premises, Tenant, at Tenant’s
option, may give to Landlord, within sixty (60) days next following the date
upon which Tenant shall have received notice of vesting of title, a thirty (30)
days’ notice of termination of this Lease. If any such thirty (30) days’ notice
of termination is given by Landlord or Tenant, this Lease and the Term shall
come to an end and expire upon the expiration of such thirty (30) days with the
same effect as if the date of expiration of such thirty (30) days were the
Expiration Date. If a part of the Premises shall be so acquired or condemned and
this Lease and the Term shall not be terminated pursuant to the foregoing
provisions of this Section 11.1, Landlord, at Landlord’s expense (but only to
the extent of the proceeds received by Landlord), shall restore that part of the
Premises not so acquired or condemned to a self-contained rental unit inclusive
of Tenant’s Alterations (other than Specialty Alterations). Upon the termination
of this Lease and the Term pursuant to the provisions of this Section 11.1, the
Fixed Rent, Electricity Additional Rent and Escalation Rent shall be apportioned
and any prepaid portion of Fixed Rent, Electricity Additional Rent and
Escalation Rent for any period after such date shall be refunded by Landlord to
Tenant.

(b)       Landlord agrees to use reasonable efforts to advise Tenant of any
threatened acquisition or condemnation affecting the Premises.

Section 11.2.  In the event of any such acquisition or condemnation of all or
any part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation, Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of the Term and Tenant hereby expressly assigns to Landlord all of its
right in and to any such award. Nothing contained in this Section 11.2 shall be
deemed to prevent Tenant from making a separate claim in any condemnation
proceedings for the then value of any Tenant’s Property included in such taking,
and for any moving expenses.

Section 11.3.  If the whole or any part of the Premises shall be acquired or
condemned temporarily during the Term for any public or quasi-public use or
purpose, Tenant shall give prompt notice thereof to Landlord and the Term shall
not be reduced or affected in any way and Tenant shall continue to pay in full
all items of Rental payable by Tenant hereunder without reduction or abatement,
and Tenant shall be entitled to receive for itself any award or payments for
such use, provided, however, that:

 

28

 

--------------------------------------------------------------------------------

 

(a)       if the acquisition or condemnation is for a period not extending
beyond the Term and if such award or payment is made less frequently than in
monthly installments, the same shall be paid to and held by Landlord as a fund
that Landlord shall apply from time to time to the Rental payable by Tenant
hereunder, except that, if by reason of such acquisition or condemnation changes
or alterations are required to be made to the Premises that would necessitate an
expenditure to restore the Premises, then a portion of such award or payment
considered by Landlord as appropriate to cover the expenses of the restoration
shall be retained by Landlord, without application as aforesaid, and applied
toward the restoration of the Premises as provided in Section 11.1; or

(b)       if the acquisition or condemnation is for a period extending beyond
the Term, such award or payment shall be apportioned between Landlord and Tenant
as of the Expiration Date; Tenant’s share thereof, if paid less frequently than
in monthly installments, shall be paid to Landlord and applied in accordance
with the provisions of Clause (a), provided, however, that the amount of any
award or payment allowed or retained for restoration of the Premises shall
remain the property of Landlord if this Lease shall expire prior to the
restoration of the Premises.

ARTICLE 12

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 12.1.  (a)        Except as expressly permitted herein, without the
prior consent of Landlord in each instance, Tenant shall not (i) assign its
rights or delegate its duties under this Lease (whether by operation of law,
transfers of interests in Tenant or otherwise), mortgage or encumber its
interest in this Lease, in whole or in part, (ii) sublet, or permit the
subletting of, the Premises or any part thereof, or (iii) permit the Premises or
any part thereof to be occupied or used for desk space, mailing privileges or
otherwise, by any Person other than Tenant.

(b)       If this Lease is assigned to any Person pursuant to the provisions of
the Bankruptcy Code, any and all monies or other consideration payable or
otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any and all monies or other consideration
constituting Landlord’s property under the preceding sentence not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid to or turned over to Landlord.

Section 12.2.  (a)        If Tenant’s interest in this Lease is assigned in
violation of the provisions of this Article 12, such assignment shall be void
and of no force and effect against Landlord; provided, however, that Landlord
may collect an amount equal to the then Fixed Rent plus any other item of Rental
from the assignee as a fee for its use and occupancy, and shall apply the net
amount collected to the Fixed Rent and other items of Rental reserved in this
Lease. If the Premises or any part thereof are sublet to, or occupied by, or
used by, any Person other than Tenant, whether or not in violation of this
Article 12, Landlord, after default by Tenant under this Lease, including a
subletting or occupancy in violation of this Article 12, may collect any item of
Rental or other sums paid by the subtenant, user or occupant as a fee for its
use and

 

29

 

--------------------------------------------------------------------------------

 

occupancy, and shall apply the net amount collected to the Fixed Rent and other
items of Rental reserved in this Lease. No such assignment, subletting,
occupancy or use, whether with or without Landlord’s prior consent, nor any such
collection or application of Rental or fee for use and occupancy, shall be
deemed a waiver by Landlord of any term, covenant or condition of this Lease or
the acceptance by Landlord of such assignee, subtenant, occupant or user as
tenant hereunder. The consent by Landlord to any assignment, subletting,
occupancy or use shall not relieve Tenant from its obligation to obtain the
express prior consent of Landlord to any further assignment, subletting,
occupancy or use.

(b)       Tenant shall reimburse Landlord on demand for any reasonable
out-of-pocket third party costs that may be incurred by Landlord in connection
with any proposed assignment of Tenant’s interest in this Lease or any proposed
subletting of the Premises or any part thereof, including any reasonable
processing fee, reasonable attorneys’ fees and disbursements and the reasonable
costs of making investigations as to the acceptability of the proposed subtenant
or the proposed assignee.

(c)       Neither any assignment of Tenant’s interest in this Lease nor any
subletting, occupancy or use of the Premises or any part thereof by any Person
other than Tenant, nor any collection of Rental by Landlord from any Person
other than Tenant as provided in this Section 12.2, nor any application of any
such Rental as provided in this Section 12.2 shall, in any circumstances,
relieve Tenant of its obligations under this Lease on Tenant’s part to be
observed and performed.

(d)       Any Person to which this Lease is assigned pursuant to the provisions
of the Bankruptcy Code shall be deemed without further act or deed to have
assumed all of the obligations arising under this Lease on and after the date of
such assignment. Any such assignee shall execute and deliver to Landlord upon
demand an instrument confirming such assumption. No assignment of this Lease
shall relieve Tenant of its obligations hereunder and, subsequent to any
assignment, Tenant’s liability hereunder shall continue notwithstanding any
subsequent modification or amendment hereof or the release of any subsequent
tenant hereunder from any liability, to all of which Tenant hereby consents in
advance.

Section 12.3.  (a)        If Tenant assumes this Lease and proposes to assign
the same pursuant to the provisions of the Bankruptcy Code to any Person who
shall have made a bona fide offer to accept an assignment of this Lease on terms
acceptable to Tenant, then notice of such proposed assignment shall be given to
Landlord by Tenant no later than twenty (20) days after receipt by Tenant, but
in any event no later than ten (10) days prior to the date that Tenant shall
make application to a court of competent jurisdiction for authority and approval
to enter into such assignment and assumption. Such notice shall set forth (i)
the name and address of such Person, (ii) all of the terms and conditions of
such offer, and (iii) adequate assurance of future performance by such Person
under the Lease as set forth in Section 12.3(b), including the assurance
referred to in Section 365(b)(3) of the Bankruptcy Code or Requirements of
similar purpose or import. Landlord shall have the prior right and option, to be
exercised by notice to Tenant given at any time prior to the effective date of
such proposed assignment, to accept an assignment of this Lease upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such Person, less any brokerage commissions that would

 

30

 

--------------------------------------------------------------------------------

 

otherwise be payable by Tenant out of the consideration to be paid by such
Person in connection with the assignment of this Lease.

(b)       The term “adequate assurance of future performance” as used in this
Lease shall mean that any proposed assignee shall, among other things, (i)
deposit with Landlord on the assumption of this Lease the sum of the then Fixed
Rent as security for the faithful performance and observance by such assignee of
the terms and obligations of this Lease, which sum shall be held by Landlord in
accordance with the provisions of Article 31, (ii) furnish Landlord with
financial statements of such assignee for the prior three (3) fiscal years, as
finally determined after an audit and certified as correct by a certified public
accountant, which financial statements shall show a net worth of at least six
(6) times the then Fixed Rent for each of such three (3) years, (iii) grant to
Landlord a security interest in such property of the proposed assignee as
Landlord shall deem necessary to secure such assignee’s future performance under
this Lease, and (iv) provide such other information or take such action as
Landlord, in its reasonable judgment shall determine is necessary to provide
adequate assurance of the performance by such assignee of its obligations under
the Lease.

Section 12.4.  (a)        As long as Travelzoo Inc. (or a Related Entity) is
Tenant, Tenant shall have the privilege, subject to the terms and conditions
hereinafter set forth, without the consent of Landlord but subject to Tenant’s
satisfaction of conditions set forth in Clauses (i), (iv) and (v) of Section
12.8(a), and without Landlord having the right granted in Section 12.8(b) to
recapture and without Landlord having any right to Assignment Proceeds: (i) to
assign its interest in this Lease (1) to any Person that is a successor to
Tenant either by merger or consolidation, (2) to a purchaser of all or
substantially all of Tenant’s assets (provided such purchaser shall have also
assumed substantially all of Tenant’s liabilities), or (3) to a Person that is
an Affiliate of Tenant (any such Person referred to in this Clause (3) being a
“Related Entity”), or (ii) to sell or transfer a controlling interest in the
shares of Tenant. As long as Travelzoo Inc. (or a Related Entity) is Tenant,
Tenant also shall have the privilege, subject to the terms and conditions
hereinafter set forth, without the consent of Landlord but subject to Tenant’s
satisfaction of conditions set forth in Clauses (ii), (v), (vi), (vii), and (ix)
through (xii) of Section 12.6(a) and without Landlord having the right granted
in Section 12.6(b) hereof to recapture and without Landlord having any right to
Sublease Profit, to sublease all or any portion of the Premises to a Related
Entity. Any assignment or subletting described above may only be made upon the
condition that (A) any such assignee or subtenant shall continue to use the
Premises for the conduct of the same business as Tenant was conducting prior to
such assignment or sublease, (B) the principal purpose of such assignment or
sublease is not the acquisition of Tenant’s interest in this Lease or to
circumvent the provisions of Section 12.1 (except if such assignment or sublease
is made to a Related Entity and is made for a valid intra-partnership (or
intra-entity) business purpose and is not made to circumvent the provisions of
Section 12.1), and (C) in the case of an assignment, any such assignee shall
have a net worth and annual income and cash flow, determined in accordance with
generally accepted accounting principles, consistently applied, after giving
effect to such assignment, equal to the greater of Tenant’s net worth and annual
income and cash flow, as so determined, on (I) the date immediately preceding
the date of such assignment, and (II) the Commencement Date. Tenant shall,
within ten (10) days after execution thereof (and not less than ten (10) days
prior to the effective date of such transaction), deliver to Landlord either (Y)
a duplicate original instrument of assignment in form and substance reasonably
satisfactory to Landlord, duly executed by

 

31

 

--------------------------------------------------------------------------------

 

Tenant, together with an instrument in form and substance reasonably
satisfactory to Landlord, duly executed by the assignee, in which such assignee
shall assume observance and performance of, and agree to be personally bound by,
all of the terms, covenants and conditions of this Lease on Tenant’s part to be
observed and performed, or (Z) a duplicate original sublease in form and
substance reasonably satisfactory to Landlord, duly executed by Tenant and the
subtenant.

(b)       Except as set forth above, either a transfer of a majority of the
total interest in Tenant (if Tenant is a partnership or other entity) at any one
time or over a period of time through a series of transfers, shall be deemed an
assignment of this Lease and shall be subject to all of the provisions of this
Article 12, including the requirement that Tenant obtain Landlord’s prior
consent thereto; except that the transfer of the outstanding capital stock of
any corporate tenant shall be deemed to exclude the sale of such stock by
persons or parties through the “over-the-counter-market” or through any
recognized stock exchange (a “Permitted Stock Transfer”). Landlord’s rights to
consent, recapture, terminate the Lease, and/or collect any Assignment Proceeds
shall not apply to any Permitted Stock Transfer.

Section 12.5.  If, at any time after Travelzoo Inc. may have assigned Tenant’s
interest in this Lease, this Lease shall be disaffirmed or rejected in any
proceeding of the types described in Section 16.1(d), or in any similar
proceeding, or in the event of termination of this Lease by reason of any such
proceeding or by reason of lapse of time following notice of termination given
pursuant to Article 16 based upon any Event of Default, any prior Tenant,
including Travelzoo Inc., upon request of Landlord given within thirty (30) days
next following any such disaffirmance, rejection or termination (and actual
notice thereof to Landlord in the event of a disaffirmance or rejection or in
the event of termination other than by act of Landlord), shall (a) pay to
Landlord all Fixed Rent, Escalation Rent and other items of Rental due and owing
by the assignee to Landlord under this Lease to and including the date of such
disaffirmance, rejection or termination, and (b) as “tenant”, enter into a new
lease with Landlord of the Premises for a term commencing on the effective date
of such disaffirmance, rejection or termination and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and upon the then executory terms, covenants and conditions as are contained in
this Lease, except that (i) Tenant’s rights under the new lease shall be subject
to the possessory rights of the assignee under this Lease and the possessory
rights of any person claiming through or under such assignee or by virtue of any
statute or of any order of any court, (ii) such new lease shall require all
defaults existing under this Lease to be cured by Tenant with due diligence, and
(iii) such new lease shall require Tenant to pay all Escalation Rent reserved in
this Lease that, had this Lease not been so disaffirmed, rejected or terminated,
would have accrued under the provisions of Article 27 after the date of such
disaffirmance, rejection or termination with respect to any period prior
thereto. If any such prior Tenant shall default in its obligation to enter into
such new lease for a period of ten (10) days next following Landlord’s request
therefor, then, in addition to all other rights and remedies by reason of such
default, either at law or in equity, Landlord shall have the same rights and
remedies against such Tenant as if such Tenant had entered into such new lease
and such new lease had thereafter been terminated as of the commencement date
thereof by reason of such Tenant’s default thereunder.

Section 12.6.  (a)        Notwithstanding the provisions of Section 12.1, if
Landlord shall not exercise its rights pursuant to Section 12.6(b), Landlord
shall not unreasonably withhold or delay its consent to a subletting of the
Premises, provided that:

 

32

 

--------------------------------------------------------------------------------

 

(i)        the proposed sublease space shall not, without Landlord’s prior
consent (not to be unreasonably withheld, delayed or conditioned), have been
listed or otherwise publicly advertised for subletting at a rental rate less
than the greater of (1) the then Fixed Rent payable under this Lease, and (2)
the prevailing rental rate set by Landlord for leasing comparable space in the
Building or if there is no comparable space the prevailing rental rate
reasonably determined by Landlord (the “Prevailing Rate”).

(ii)       at the time of such subletting, this Lease shall be in full force and
effect and no Event of Default shall have occurred and be continuing beyond the
giving of notice and the expiration of any applicable grace periods;

(iii)      upon the date Tenant delivers the Tenant Statement to Landlord and
upon the date immediately preceding the commencement date of any sublease
approved by Landlord, the proposed subtenant shall have a financial standing
(taking into consideration the obligations of the proposed subtenant under the
sublease) reasonably satisfactory to Landlord, be of a character, be engaged in
a business, and propose to use the Premises in a manner in keeping with the
standards in such respects of the other tenancies in the Building;

(iv)      the proposed subtenant (or any Person who is a direct or indirect
Affiliate of the proposed subtenant) shall not be a tenant, subtenant or
occupant of any space in the Building, nor shall the proposed subtenant (or any
Person who is a direct or indirect Affiliate of the proposed subtenant) be a
Person with whom Landlord is negotiating or discussing to lease space in the
Building. If Tenant shall propose to sublease space and is about to commence
negotiations with a tenant, subtenant or prospective subtenant, Tenant shall
advise Landlord of the identity of such prospective subtenant and Landlord shall
within ten (10) Business Days advise Tenant if the execution of a sublease with
such tenant, subtenant or prospective subtenant would violate the provisions of
this Clause (iv);

(v)       the character of the business to be conducted or the proposed use of
the Premises by the proposed subtenant shall not (1) be likely to increase
Landlord’s operating expenses beyond that which would be incurred for use by
Tenant or for use in accordance with the standards of use of other tenancies in
the Building; (2) be likely to increase the burden on existing cleaning services
or elevators over the burden prior to such proposed subletting;

(3) violate any provision or restrictions herein relating to the use or
occupancy of the Premises; (4) require any alterations, installations,
improvements, additions or other physical changes to be performed in or made to
any portion of the Building or the Real Property other than the Premises; (5)
violate any provision or restrictions in any other lease for space in the
Building or in any Superior Lease or Mortgage, or (6) violate any provision or
restrictions set forth on Exhibit C, which provisions are contained in the lease
for space in the Building with International Business Machines Corporation (the
“IBM Lease”). If Landlord shall have consented to a sublease and, as a result of
the subtenant’s particular manner of use and occupancy of the subleased portion
of the Premises, operating expenses are increased, then Tenant shall pay to
Landlord, within ten (10) days after demand, as additional rent, all resulting
increases in operating expenses directly attributable to such use;

(vi)      the subletting shall be expressly subject to all of the terms,
covenants, conditions and obligations on Tenant’s part to be observed and
performed under this

 

33

 

--------------------------------------------------------------------------------

 

Lease and Tenant shall continue to remain fully and primarily liable for all
acts, events, occurrences or omissions that may be, constitute or become a
default under the terms, covenants and conditions of this Lease, regardless of,
by, whom occasioned, and the further condition and restrictions that (1) the
sublease premises may not be further sublet by the subtenant in whole or in
part, or any part thereof suffered or permitted by the subtenant to be used or
occupied by others, without the prior written consent of Landlord in each
instance in the manner set forth in this Lease, and (2) that the sublease shall
not be modified without the prior written consent of Landlord (which consent
shall not be unreasonably withheld, delayed or conditioned). For purposes of
this Clause (vi), the transfer of a majority of the issued and outstanding
capital stock of any corporate subtenant or the transfer of a majority of the
total interest in a subtenant (if a partnership or other entity), however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions, shall be deemed an assignment of the sublease;

(vii)     the subletting shall end no later than one (1) day before the
Expiration Date;

(viii)    no subletting shall result in more than three (3) proposed occupants
(including Tenant) in the Premises;

(ix)      such sublease (which shall be in form and substance reasonably
acceptable to Landlord) shall expressly provide that in the event of
termination, re-entry or dispossess of Tenant by Landlord under this Lease,
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor under such sublease, and such subtenant, at Landlord’s
option, shall attorn to Landlord pursuant to the then executory provisions of
such sublease, except that Landlord shall not be:

(1)       liable for any act or omission of Tenant under such sublease, or

(2)       subject to any defense or offsets that such subtenant may have against
Tenant, or

(3)       bound by any previous payment that such subtenant may have made to
Tenant more than thirty (30) days in advance of the date upon which such payment
was due, unless previously approved by Landlord, or

(4)       bound by any obligation to make any payment to or on behalf of such
subtenant, or

(5)       bound by any obligation to perform any work or to make improvements to
the Premises, or

(6)       bound by any amendment or modification of such sublease made without
its consent, or

(7)       bound to return such subtenant’s security deposit, if any, until such
deposit has come into Landlord’s actual possession and such subtenant would be
entitled to such security deposit pursuant to the terms of such sublease.

 

34

 

--------------------------------------------------------------------------------

 

(x)       The proposed Sublease shall comply with the applicable provisions of
this Article;

(xi)      Each Sublease shall provide that it is subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subject and
subordinate; and

(xii)     Tenant, at Tenant’s sole cost and expense, shall perform or cause to
be performed, all work, if any, necessary (or required pursuant to the
applicable agreement between Tenant and any proposed subtenant) (the “Subtenant
Construction”) to prepare the Premises for occupancy by the proposed subtenant.
Tenant, in making the Subtenant Construction, shall, at Tenant's sole cost and
expense, promptly comply with all laws, rules and regulations of all public
authorities having jurisdiction over the Premises with reference to the
Subtenant Construction, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, including, without limitation,
construction of a common area demising wall and a public corridor to separately
demise the Premises and provide a lawful means of ingress and egress thereto
pursuant to the ADA and other applicable Requirements. Landlord (or its insurer)
shall have no obligation to reimburse Tenant for any expenses incurred by Tenant
in connection with the Subtenant Construction, and shall reimburse Landlord for
any expenses incurred by it on account of failure by Tenant to comply with any
applicable Requirements in connection with the Subtenant Construction.

(b)       At least fifteen (15) Business Days prior to any proposed subletting
of all or any portion of the Premises, Tenant shall submit a statement to
Landlord (a “Tenant Statement”) containing the following information: (i) the
name and address of the proposed subtenant; (ii) the terms and conditions of the
proposed subletting, including the rent payable and the value (including cost,
overhead and supervision) of any improvements (including any demolition to be
performed) to the Premises for occupancy by such subtenant; (iii) the nature and
character of the business of the proposed subtenant; and (iv) any other
information that Landlord may reasonably request, together with a statement
specifically directing Landlord’s attention to the provisions of this Section
12.6(b) requiring Landlord to respond to Tenant’s request within fifteen (15)
Business Days after Landlord’s receipt of the Tenant Statement. With respect to
any portion of the Premises that Tenant proposes to Sublease for all or
substantially all of the remainder of the Term, Landlord may require Tenant to
surrender the premises to be sublet (the “Recapture Space”) to Landlord and to
accept a termination of this Lease as of a date (the “Recapture Date”) to be
designated by Landlord, which date shall be not earlier than the thirtieth
(30th) day nor later than the sixtieth (60th) day following the date of the
Tenant Statement and this Lease in respect of such Recapture Space shall expire
as of the Recapture Date with the same effect as if that were the date
hereinbefore set for the expiration of the Lease Term, and the Fixed Rent, the
Electricity Additional Rent, the Additional, Rent Space Factor, Tenant’s Share
and Tenant’s Tax Share, as applicable, hereunder shall be apportioned or
adjusted, as applicable as of such date. Tenant shall be responsible for the
costs of constructing demising walls and making other physical changes such that
the Recapture Space may lawfully be occupied by a third party. If Landlord shall
fail to notify Tenant within such fifteen (15) Business Day period of Landlord’s
intention to exercise its rights pursuant to this Section 12.6(b) or if Landlord
shall advise Tenant that Landlord does not intend to recapture the Recapture
Space, then at such time Landlord shall not unreasonably withhold, delay or
condition Landlord’s consent to a sublease to the proposed subtenant on
substantially the same terms and

 

35

 

--------------------------------------------------------------------------------

 

conditions set forth in the Tenant Statement, subject to the terms and
conditions of this Lease, including Section 12.6(a). If Tenant shall not enter
into such sublease within sixty (60) days after the delivery of the Tenant
Statement to Landlord, then the provisions of Section 12.1 and this Section 12.6
shall again be applicable to any other proposed subletting.

(c)       If Tenant shall enter into such sublease within ninety (90) days as
aforesaid, Tenant shall deliver a true, complete and fully executed counterpart
of such sublease to Landlord within five (5) Business Days after execution
thereof (and no less than ten (10) days prior to the effective date thereof).

(d)       If Landlord shall elect to require Tenant to surrender the Recapture
Space and accept a termination of this Lease solely with respect to such
Recapture Space, then this Lease shall expire on the Recapture Date solely with
respect to such Recapture Space as if the Recapture Date had been originally
fixed as the Expiration Date. Thereafter, Tenant shall be responsible for all
physical changes necessary to divide the Premises which changes must be made in
compliance with all provisions of this Lease. Landlord shall be free to, and
shall have no liability to Tenant (or to any broker engaged by Tenant) if
Landlord shall, lease the Recapture Space to Tenant’s prospective assignee or
subtenant.

(e)       The failure by Landlord to exercise its option under Section 12.6(b)
with respect to any subletting shall not be deemed a waiver of such option with
respect to any extension of such subletting or any subsequent subletting of the
Premises affected thereby.

Section 12.7.  (a)        In connection with any subletting of the Premises,
Tenant shall pay to Landlord an amount equal to fifty percent (50%) of any
Sublease Profit derived therefrom. Anything contained herein to the contrary
notwithstanding, Tenant shall not be entitled to any proceeds derived from or
relating to (directly or indirectly) any leasing of the Recapture Space by
Landlord or its designee to any Person. All sums payable hereunder by Tenant
shall be calculated on an annualized basis, but shall be paid to Landlord, as
additional rent, within ten (10) days after receipt thereof by Tenant.

 

(b)

For purposes of this Lease:

(i)        “Sublease Profit” shall mean the excess of (1) the Sublease Rent over
(2) the then Fixed Rent and Escalation Rent and Electricity Additional Rent.

(ii)       “Sublease Rent” shall mean any rent or other consideration paid to
Tenant directly or indirectly by any subtenant or any other amount received by
Tenant from or in connection with any subletting (including sums paid for the
sale or rental, or consideration received on account of any contribution of
Tenant’s Property or sums paid in connection with the supply of electricity or
HVAC, cleaning or other services, moving expenses or reimbursement of fees) less
the Sublease Expenses.

(iii)      “Sublease Expenses” shall mean: (1) in the event of a sale of
Tenant’s Property, the then unamortized or undepreciated cost thereof determined
on the basis of Tenant’s federal income tax returns, (2) the reasonable
out-of-pocket brokers’ fees paid to unrelated third parties, (3) any sums paid
to Landlord pursuant to Section 12.2(b), and (4) the reasonable out-of-pocket
cost of improvements or alterations made by Tenant expressly and

 

36

 

--------------------------------------------------------------------------------

 

solely for the purpose of preparing the Premises for such subtenancy if not used
by Tenant subsequent to the expiration of the term of the sublease.

(iv)      In determining Sublease Rent, the costs set forth in Clauses (2), (3)
and (4) of Section 12.7(b)(iii) shall be amortized on a straight-line basis over
the term of such sublease.

(v)       Sublease Profit shall be recalculated from time to time to reflect any
corrections in the prior calculation thereof due to (1) subsequent payments
received or made by Tenant, (2) the final adjustment of payments to be made by
or to Tenant, and (3) mistake. Promptly after receipt or final adjustment of any
such payments or discovery of any such mistake, Tenant shall submit to Landlord
a recalculation of the Sublease Profit, and an adjustment shall be made between
Landlord and Tenant, on account of prior payments made or credits received
pursuant to this Section 12.7. In addition, if Sublease Expenses utilized for
the purpose of calculating Sublease Profit included an amount attributable to
the cost of the improvements made by Tenant expressly and solely for the purpose
of preparing the Premises for the occupancy of the subtenant and subsequent to
the expiration of the sublease such improvements and/or alterations were not
demolished and/or removed, Sublease Profits shall be recalculated as if the cost
of such improvements and/or alterations were not incurred by Tenant and Tenant
promptly shall pay to Landlord fifty percent (50%) of the additional amount of
such Sublease Profit resulting from such recalculation.

Section 12.8.  (a)        Notwithstanding the provisions of Section 12.1, if
Landlord shall not exercise its rights pursuant to Section 12.8(b)(ii), Landlord
shall not unreasonably withhold, condition or delay its consent to an assignment
of this Lease in its entirety provided that:

(i)        at the time of the assignment, this Lease shall be in full force and
effect and no Event of Default shall have occurred and be continuing beyond the
giving of notice and the expiration of any applicable grace periods;

(ii)       upon the date Tenant delivers the Assignment Statement to Landlord
and upon the date immediately preceding the date of any assignment approved by
Landlord, the proposed assignee shall have a financial standing (taking into
consideration the obligations of the proposed assignee under this Lease)
reasonably satisfactory to Landlord, be of a character, be engaged in a
business, and propose to use the Premises in a manner in keeping with the
standards in such respects of the other tenancies in the Building;

(iii)      the proposed assignee (or any direct or indirect Affiliate of the
proposed assignee) shall not be a person or entity with whom Landlord is
negotiating to lease space in the Building at the time of receipt of an
Assignment Statement;

(iv)      the character of the business to be conducted or the proposed use of
the Premises by the proposed assignee shall not (1) be likely to increase
Landlord’s operating expenses beyond that which would be incurred for use by
Tenant or for use in accordance with the standards of use of other tenancies in
the Building; (2) increase the burden on existing cleaning services or elevators
over the burden prior to such proposed assignment; (3) violate any

 

37

 

--------------------------------------------------------------------------------

 

provision or restrictions herein relating to the use or occupancy of the
Premises; (4) require any alterations, installations, improvements, additions or
other physical changes to be performed in or made to any portion of the Building
or the Real Property other than the Premises; (5) violate any provision or
restrictions in any other lease for space in the Building or in any Superior
Lease or Mortgage; or (6) violate any provision or restrictions set forth on
Exhibit C. If Landlord shall have consented to an assignment and, as a result of
the particular manner of use and occupancy of the Premises by Tenant/assignee,
operating expenses are increased, then Tenant shall pay to Landlord, within ten
(10) days after demand, as additional rent, all resulting increases in operating
expenses directly attributable to such use; and

(v)       the instrument of assignment shall be in form and substance reasonably
satisfactory to Landlord and shall expressly provide that the assignee shall
agree to assume all of the obligations of Tenant under this Lease from and after
the effective date of the assignment.

(b)       (i)        At least fifteen (15) Business Days prior to any proposed
assignment, Tenant shall submit a statement to Landlord (the “Assignment
Statement”) containing the following information: (1) the name and address of
the proposed assignee, (2) the essential terms and conditions of the proposed
assignment, including the consideration payable for such assignment and the
value (including cost, overhead and supervision) of any improvements (including
any demolition to be performed) to the Premises proposed to be made by Tenant to
prepare the Premises for occupancy by such assignee, (3) the nature and
character of the business of the proposed assignee, and (4) any other
information that Landlord may reasonably request, together with a statement
specifically directing Landlord’s attention to the provisions of this Section
12.8(b) requiring Landlord to respond to Tenant’s request within fifteen (15)
Business Days after Landlord’s receipt of the Assignment Statement. The
Assignment Statement shall be executed by Tenant and the proposed assignee and
shall indicate both parties’ intent (but not necessarily binding obligation) to
enter into an assignment agreement conforming to the terms and conditions of the
Assignment Statement and on such other terms and conditions to which the parties
may agree which are not inconsistent with the essential terms set forth in the
Assignment Statement.

(ii)       Landlord shall have the right, exercisable within fifteen (15)
Business Days after Landlord’s receipt of the Assignment Statement, to take an
assignment of this Lease (in its own name or that of its designee) for the same
consideration payable to Tenant pursuant to the terms of the Assignment
Statement (less the amount of any brokerage commission that would have been
payable on account of the assignment pursuant to the Assignment Statement),
provided Landlord shall take possession of the Premises “as is” in its condition
as of the date of such assignment and shall be entitled to a credit against the
consideration otherwise payable in the amount, if any, of the value of any
improvements, work or demolition proposed to be provided or performed by Tenant
pursuant to the Assignment Statement. Upon any such assignment to Landlord,
Tenant shall be released from all obligations of “Tenant” under this Lease first
accruing after the date of such assignment.

(iii)      If Landlord shall fail to notify Tenant within such fifteen (15)
Business Day period of Landlord’s intention to exercise Landlord’s rights
pursuant to Section 12.8(b)(ii) or if Landlord shall advise Tenant that Landlord
does not intend to exercise

 

38

 

--------------------------------------------------------------------------------

 

such rights, then Landlord shall not unreasonably withhold, condition or delay
Landlord’s consent to Tenant’s assignment of this Lease to the proposed assignee
on substantially the same terms and conditions set forth in the Assignment
Statement, subject to the terms and conditions of this Lease, including
Section 12.8(a). If Tenant shall not enter into such assignment within ninety
(90) days after the delivery of the Assignment Statement to Landlord, then the
provisions of this Section 12.8 shall again be applicable in their entirety to
any proposed assignment.

(iv)      If Tenant shall propose to assign this Lease and is about to commence
negotiations with a prospective assignee, Tenant shall advise Landlord of the
identity of such prospective assignee and (without otherwise limiting Landlord’s
rights to approve or disapprove such assignee) Landlord shall, within ten (10)
days, advise Tenant if the execution of an assignment agreement with such
prospective assignee would violate the provisions of Section 12.8(a)(iii).
Tenant may supply Landlord with a list of Persons with whom Tenant plans to
negotiate an assignment, and Landlord shall notify Tenant if such Persons would
violate the provisions of Section 12.8(a)(iii).

(c)       If Tenant shall assign this Lease, Tenant shall deliver to Landlord,
within five (5) Business Days after execution thereof (and no less than ten (10)
days prior to the effective date of such transaction): (i) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to
Landlord, duly executed by Tenant, and (ii) an instrument in form and substance
reasonably satisfactory to Landlord, duly executed by the assignee, in which
such assignee shall assume observance and performance of, and agree to be
personally bound by, all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed.

(d)       Tenant shall pay to Landlord, upon receipt thereof, an amount equal to
fifty percent (50%) of all Assignment Proceeds. For purposes of this Section
12.8(d), “Assignment Proceeds” shall mean all consideration payable to Tenant,
directly or indirectly, by any assignee, including Landlord pursuant to Section
12.8(b), or any other amount received by Tenant from or in connection with any
assignment (including sums paid for the sale or rental, or consideration
received on account of any contribution, of Tenant’s Property, moving expenses
or reimbursement of fees) after deducting therefrom: (i) the reasonable
out-of-pocket brokers’ fees paid to unrelated third parties, (ii) any sums paid
by Tenant to Landlord pursuant to Section 12.2(b), and (iii) the reasonable
out-of-pocket cost of improvements or alterations made by Tenant expressly and
solely for the purpose of preparing the Premises for such assignment, as
determined by Tenant’s federal income tax returns.

(e)       If the consideration paid to Tenant for any assignment shall be paid
in installments, then the expenses specified in Section 12.8(d) shall be
amortized over the period during which such installments shall be payable. If
Landlord exercises its right to take an assignment of this Lease pursuant to the
provisions of Section 12.8(b) hereof, in no event shall Tenant be entitled to
any proceeds derived from or relating to (directly or indirectly) any lease or
sublease of the Premises by Landlord or further assignment of the Lease.

Section 12.9.  If Landlord shall properly decline to give its consent to any
proposed assignment or sublease, Tenant shall indemnify, defend and hold
harmless Landlord against and from any and all loss, liability, damages, costs
and expenses (including reasonable

 

39

 

--------------------------------------------------------------------------------

 

counsel fees) resulting from any claims that may be made against Landlord by the
proposed assignee or subtenant or by any brokers or other persons claiming a
commission or similar compensation in connection with the proposed assignment or
sublease. If Landlord exercises its option to recapture any portion of the
Premises pursuant to Section 12.6(b) or Section 12.8(b), Landlord shall be free
to, and shall have no liability to Tenant, if Landlord shall lease the Premises
or the applicable portion thereof to Tenant’s proposed assignee or subtenant, as
the case may be, and in no event shall Tenant be entitled to any proceeds
derived from or relating to any lease or sublease of the Premises thereafter
entered into by Landlord.

ARTICLE 13

ELECTRICITY

Section 13.1.  Tenant shall at all times comply with all Requirements and with
the rules, regulations, terms and conditions applicable to service, equipment,
wiring and requirements of the public utility supplying electricity to the
Building. Landlord covenants and agrees that on the Commencement Date and at all
times throughout the term of this Lease, the risers and other equipment serving
the Premises shall be capable of supplying and shall supply a level (the “Base
Electric Power Capacity”) of not less than six (6) watts of electricity per
rentable square foot of the Premises, connected load for lighting and
convenience outlets throughout the Term (exclusive of base building HVAC and any
supplemental HVAC). Landlord shall furnish electric power to the Premises 24
hours per day, 7 days per week, at the Base Electric Power Capacity. Tenant
shall not use any electrical equipment that in Landlord’s reasonable judgment
taking into account the present and future needs of the Building, would exceed
the Base Electric Power Capacity. If Tenant’s electrical requirements exceed the
Base Electric Power Capacity and thereby necessitates installation of an
additional riser, risers or other proper and necessary equipment, Landlord shall
so notify Tenant of the same. Within five (5) Business Days after receipt of
such notice, Tenant shall either cease such use of all additional electricity
above the Base Electric Power Capacity or shall request that additional
electrical capacity above the Base Electric Power Capacity (specifying the
amount requested) be made available to Tenant. Landlord, in Landlord’s sole
judgment, shall determine whether to make available such additional electrical
capacity to Tenant and the amount of such additional electrical capacity to be
made available. If Landlord shall agree to make available additional electrical
capacity and the same necessitates installation of an additional riser, risers
or other proper and necessary equipment, including any switchgear, the same
shall be installed by Landlord. Any such installation shall be made at Tenant’s
sole cost and expense which expense shall include the actual, reasonable costs
of Landlord incurred solely in connection with supplying electric capacity to
the Premises in excess of the Base Electric Capacity, and shall be chargeable
and collectible as additional rent and paid within thirty (30) days after the
rendition of a detailed bill to Tenant therefor. Landlord shall not be liable in
any way to Tenant for any failure or defect in the supply or character of
electric service furnished to the Premises by reason of any requirement, act or
omission of the utility serving the Building or for any other reason not
attributable to the gross negligence or willful misconduct of Landlord, whether
electricity is provided by public or private utility or by any electricity
generation system owned and operated by Landlord.

Section 13.2.  (a)        Subject to the provisions of Section 13.3, on and
after the Commencement Date, Landlord shall supply electricity to the Premises.
From and after the

 

40

 

--------------------------------------------------------------------------------

 

Submeter Installation Date, which Submeter Installation Date shall occur no
later than ninety (90) days following the Commencement Date, such electricity
shall be supplied on a submetered basis in accordance with the provisions of
this Article 13 using a submeter or submeters to be installed in the Premises by
Landlord at Landlord’s cost and expense, which meters shall measure electricity
used or consumed in the Premises excluding any electricity consumed in
connection with the production of base building HVAC or services other than
electricity that Landlord is required to provide to the Premises in accordance
with the terms of this Lease. Tenant shall pay to Landlord, as additional rent
for such electricity service, during the Term (the “Electricity Additional
Rent”) (a) from the Commencement Date until the day immediately preceding the
date that the submeters are installed and functioning in the Premises (the
“Submeter Installation Date”), an amount equal to Two Thousand Six Hundred Fifty
Three U.S. Dollars ($2,653.00) per month (or portion thereof); and (b) from and
after the Submeter Installation Date, and amount equal to (i) the amount
Landlord actually pays to the utility company to provide electricity to the
Premises, including all applicable surcharges, demand charges, time-of-day
charges, energy charges, fuel adjustment charges, rate adjustment charges, taxes
and other sums payable in respect thereof based on Tenant’s demand and/or
consumption of electricity (and/or any other method of quantifying Tenant’s use
of or demand for electricity as set forth in the utility company’s tariff) as
registered on a submeter (installed by Landlord at Landlord’s sole cost and
expense) for purposes of measuring such demand, consumption and/or other method
of quantifying Tenant’s use of or demand for electricity (it being agreed that
such submeter shall measure demand and consumption, and off-peak and on-peak
use, in either case to the extent such factors are relevant in making the
determination of Landlord’s cost) plus (ii) an amount equal to the out-of-pocket
costs and expenses incurred by Landlord in connection with reading such meters
and preparing the bills therefor not to exceed five percent (5%) of the
Electricity Additional Rent. Tenant, from time to time, shall have the right to
review Landlord’s meter readings, and Landlord’s calculation of the Electricity
Additional Rent, at reasonable times and on reasonable prior notice, by giving
notice thereof to Landlord on or prior to the ninetieth (90th) day after the
date when Landlord gives Tenant a bill or statement for the Electricity
Additional Rent.

(b)       Where more than one meter measures the electricity supplied to Tenant,
the electricity rendered through each meter may be computed and billed
separately. Bills for the Electricity Additional Rent, together with copies of
invoices from the utility company providing such electricity to the Premises,
shall be rendered to Tenant at such time as Landlord may elect, and Tenant shall
pay the amount shown thereon to Landlord within thirty (30) days after receipt
of such bill.

Section 13.3.  Subject to the last sentence of this Section 13.3, Landlord may
discontinue furnishing electricity to Tenant in the Premises at any time and to
the extent compelled to do so by the public utility furnishing electric service
to the Building (the “Public Utility”) or any Requirements (it being agreed that
such compulsion shall include Landlord’s inability to legally collect from
Tenant the Electricity Additional Rent). If Landlord discontinues furnishing
electricity to the Premises, this Lease shall continue in full force and effect
and shall be unaffected thereby, except only that from and after the effective
date of such discontinuance, Landlord shall not be obligated to furnish
electricity to Tenant and Tenant shall not be obligated to pay the Electricity
Additional Rent. If Landlord so discontinues furnishing electricity to Tenant,
Tenant shall use diligent efforts to obtain electric energy directly from the
Public Utility.

 

41

 

--------------------------------------------------------------------------------

 

The costs of such service shall be paid by Tenant directly to the Public
Utility. Such electricity may be furnished to Tenant by means of the existing
electrical facilities serving the Premises, at no charge, to the extent the same
are available, suitable and safe for such purposes as determined by Landlord.
All meters and all additional panel boards, feeders, risers, wiring and other
conductors and equipment that may be required to obtain electricity shall be
installed by Landlord at Tenant’s expense. Provided that Tenant shall use, and
continue to use, diligent efforts to obtain electric energy directly from the
Public Utility, to the extent permitted by applicable Requirements, Landlord
shall not discontinue furnishing electricity to the Premises until such
installations have been made and Tenant shall be able to obtain electricity
directly from the Public Utility.

ARTICLE 14

ACCESS TO PREMISES

Section 14.1.  (a)        Subject to and in accordance with the provisions of
this Article 14, Tenant shall permit Landlord, Landlord’s agents,
representatives, contractors and employees and public utilities servicing the
Building to erect, use and maintain, concealed ducts, pipes and conduits in and
through the Premises. Subject to and in accordance with the provisions of this
Article 14, Landlord, Landlord’s agents, representatives, contractors, and
employees and the agents, representatives, contractors, and employees of public
utilities servicing the Building shall have the right to enter the Premises at
all reasonable times upon reasonable prior notice (except in the case of an
emergency, in which event Landlord and Landlord’s agents, representatives,
contractors, and employees may enter without prior notice to Tenant), which
notice may be oral, to examine the same, to show them to prospective purchasers,
or prospective or existing Mortgagees or Lessors, and to make such repairs,
alterations, improvements, additions or restorations (i) as Landlord may deem
necessary or desirable to the Premises or to any other portion of the Building,
or (ii) that Landlord may elect to perform following ten (10) days after notice
(except in the case of an emergency, in which event Landlord and Landlord’s
agents, representatives, contractors, and employees may enter without prior
notice to Tenant), following Tenant’s failure to make repairs or perform any
work which Tenant is obligated to make or perform under this Lease, or (iii) for
the purpose of complying with any Requirements, a Superior Lease or a Mortgage,
and Landlord shall be allowed to take all material into and upon the Premises
that may be required therefor without the same constituting an eviction or
constructive eviction of Tenant in whole or in part and the Fixed Rent (and any
other item of Rental) shall not abate while such repairs, alterations,
improvements, additions or restorations are being made, by reason of loss or
interruption of business of Tenant, or otherwise.

(b)       Any work performed or installations made pursuant to this Article 14
shall be performed in a good and workerlike manner and shall be made with
reasonable diligence and otherwise pursuant to the provisions of Section 4.3;
provided that such work shall be performed in a manner so as to minimize
interference with Tenant’s use, occupancy and enjoyment of the Premises.
Landlord shall cause any debris or refuse to be removed from the work area in
the Premises at the end of each day and, upon completion of any such work,
Landlord shall repair any damage to the Premises, to any Alterations (including
any Specialty Alterations) or to Tenant’s Property, caused by or resulting from
such work or activity, and restore such portion of the Premises to its
previously existing condition. Landlord shall also clean all areas of the

 

42

 

--------------------------------------------------------------------------------

 

Premises affected by Landlord’s activities and, upon completion of such work or
activity, subject to the provisions of Section 14.1(a), shall remove from the
Premises all tools, equipment and materials relating to such work or activity.

(c)       Except as hereinafter provided, any pipes, ducts, or conduits
installed in or through the Premises pursuant to this Article 14 shall be
concealed behind, beneath or within partitioning, columns, ceilings or floors
located or to be located in the Premises. Notwithstanding the foregoing, any
such pipes, ducts, or conduits may be furred at points immediately adjacent to
partitioning columns or ceilings located or to be located in the Premises,
provided that the same are completely furred and that the installation of such
pipes, ducts, or conduits, when completed, shall not reduce the usable area of
the Premises beyond a de minimis amount.

Section 14.2.  During the twelve (12) month period prior to the Expiration Date,
Landlord may exhibit the Premises to prospective tenants.

Section 14.3.  If Tenant shall not be present when, for any reason, entry into
the Premises shall be necessary or permissible, Landlord or Landlord’s agents,
representatives, contractors or employees may enter the same without rendering
Landlord or such agents liable therefor if during such entry Landlord or
Landlord’s agents shall accord reasonable care under the circumstances to
Tenant’s Property, and without in any manner affecting this Lease. Nothing
herein contained, however, shall be deemed or construed to impose upon Landlord
any obligation, responsibility or liability whatsoever, for the care,
supervision or repair of the Building or any part thereof, other than as
provided in this Lease.

Section 14.4.  Landlord also shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement or location of entrances
or passageways, doors and doorways, and corridors, elevators, stairs, toilets,
or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known, provided that any such
change does not (a) unreasonably reduce, interfere with or deprive Tenant of
access to the Building or the Premises or (b) reduce the rentable area (except
by a de minimis amount) of the Premises. All parts (except surfaces facing the
interior of the Premises) of all walls, windows and doors bounding the Premises
(including exterior Building walls, exterior core corridor walls, exterior doors
and entrances), all balconies, terraces and roofs adjacent to the Premises, all
space in or adjacent to the Premises used for shafts, stacks, stairways, chutes,
pipes, conduits, ducts, fan rooms, heating, air cooling, plumbing and other
mechanical facilities, service closets and other Building facilities are not
part of the Premises, and Landlord shall be solely responsible for the
maintenance, repair and replacement thereof, and, subject to and in accordance
with the provisions of this article, Landlord shall have the use thereof, as
well as access thereto through the Premises for the purposes of operation,
maintenance, alteration and repair.

 

43

 

--------------------------------------------------------------------------------

 

ARTICLE 15

CERTIFICATE OF OCCUPANCY

Tenant shall not at any time use or occupy the Premises in violation of the
certificate of occupancy at such time issued for the Premises or for the
Building and if any Governmental Authority shall hereafter contend or declare by
notice, violation, order or in any other manner whatsoever that the Premises are
used for a purpose that is a violation of such certificate of occupancy, Tenant,
upon written notice from Landlord or any Governmental Authority, shall
immediately discontinue such use of the Premises. On the Commencement Date a
temporary or permanent certificate of occupancy covering the Premises will be in
force permitting the Premises to be used as offices, a copy of which has
previously been provided by Landlord to Tenant and a copy of which is annexed
hereto as Exhibit H; provided, however, neither such certificate, nor any
provision of this Lease, nor any act or omission of Landlord, shall be deemed to
constitute a representation or warranty that the Premises, or any part thereof,
lawfully may be used or occupied for any particular purpose or in any particular
manner, in contradistinction to mere “office” use.

ARTICLE 16

DEFAULT

Section 16.1.  Each of the following events shall be an “Event of Default”
hereunder:

(a)       if Tenant shall default in the payment when due of any (i) installment
of Fixed Rent or other items of recurring Rental and such default shall continue
for five (5) days, or (ii) other item of non-recurring Rental and such default
shall continue for five (5) days after notice of such default is given to
Tenant, except that if Landlord shall have given two (2) such notices in any
twelve (12) month period, Tenant shall not be entitled to any further notice of
its delinquency in the payment of Rental until such time as twelve (12)
consecutive months shall have elapsed without Tenant having defaulted in any
such payment; or

(b)       if the Premises shall become abandoned, (for the purposes of this
Article 16, the term “abandoned” shall mean that Tenant shall (i) have vacated
the Premises with no intention to return, (ii) not be actively seeking a
prospective subtenant of the Premises or assignee of the Lease, and (iii) not be
maintaining the Premises in accordance with the standards of an office within a
first-class office building in Midtown Manhattan);

(c)       if Tenant’s interest or any portion thereof in this Lease shall
devolve upon or pass to any person, whether by operation of law or otherwise,
except as expressly permitted under Article 12; or

(d)       (i)        if Tenant shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(ii)       if Tenant shall commence or institute any case, proceeding or other
action (1) seeking relief on its behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any

 

44

 

--------------------------------------------------------------------------------

 

jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (2) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property; or

(iii)      if Tenant shall make a general assignment for the benefit of
creditors; or

(iv)      if any case, proceeding or other action shall be commenced or
instituted against Tenant (1) seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (2) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (y) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect or (z) remains undismissed for a period of sixty (60) days; or

(v)       if any case, proceeding or other action shall be commenced or
instituted against Tenant seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its property that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal,
within sixty (60) days from the entry thereof; or

(vi)      if Tenant shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
Clauses (ii), (iii), (iv), or (v); or

(vii)     if a trustee, receiver or other custodian is appointed for any
substantial part of the assets of Tenant, which appointment is not vacated or
stayed within seven (7) Business Days; or

(e)       if Tenant shall fail more than two (2) times during any twelve (12)
month period to pay any installment of Fixed Rent when due; or

(f)        if this Lease is assigned (or all or a portion of the Premises are
subleased) to a Related Entity and such Related Entity shall no longer be an
Affiliate of Tenant (or any permitted successor by merger, consolidation or
purchase as provided herein); or

(g)       if Landlord shall present the Letter of Credit to the bank that issued
the same in accordance with the provisions of Article 31, and the bank shall
fail to honor the Letter of Credit and pay the proceeds thereof to Landlord
within one (1) Business Day of tender for any reason whatsoever; or

(h)       if Tenant shall default in the observance or performance of any other
term, covenant or condition of this Lease on Tenant’s part to be observed or
performed and Tenant shall fail to remedy such default within thirty (30) days
after notice by Landlord to Tenant of such default, or if such default is of
such a nature that it cannot with due diligence be completely

 

45

 

--------------------------------------------------------------------------------

 

remedied within such thirty (30) day period and Tenant shall not commence within
such thirty (30) day period, or shall not thereafter diligently prosecute to
completion, all steps necessary to remedy such default within ninety (90) days.

Section 16.2.  (a) If an Event of Default (i) described in Section 16.1(d) shall
occur, or (ii) described in any of Sections 16.1(a), (b), (c), (e), (f), (g) or
(h) shall occur and Landlord, at any time thereafter, at its option gives
written notice to Tenant stating that this Lease and the Term shall expire and
terminate on the date Landlord shall give Tenant such notice, then this Lease
and the Term and all rights of Tenant under this Lease shall expire and
terminate as if the date on which the Event of Default described in Clause (i)
occurred or the date of such notice, pursuant to Clause (ii), as the case may
be, were the Fixed Expiration Date and Tenant immediately shall quit and
surrender the Premises, but Tenant shall nonetheless be liable for all of its
obligations hereunder, as provided for in Articles 17 and 18. Anything contained
herein to the contrary notwithstanding, if such termination shall be stayed by
order of any court having jurisdiction over any proceeding described in Section
16.1(d), or by federal or state statute, then, following the expiration of any
such stay, or if the trustee appointed in any such proceeding, Tenant or Tenant
as debtor-in-possession shall fail to assume Tenant’s obligations under this
Lease within the period prescribed therefor by law or within one hundred twenty
(120) days after entry of the order for relief or as may be allowed by the
court, or if such trustee, Tenant or Tenant as debtor-in-possession shall fail
to provide adequate protection of Landlord’s right, title and interest in and to
the Premises or adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease as provided in Section
12.3(b), Landlord, to the extent permitted by law or by leave of the court
having jurisdiction in such proceeding, shall have the right, at its election,
to terminate this Lease on five (5) days’ notice to Tenant, Tenant as
debtor-in-possession or such trustee and upon the expiration of such five (5)
day period this Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession or such trustee shall immediately quit and surrender the
Premises as aforesaid.

(b)       If an Event of Default described in Section 16.1(a) shall occur, or
this Lease shall be terminated as provided in Section 16.2(a), Landlord, without
notice, may re-enter and repossess the Premises using such force for that
purpose as may be necessary without being liable to indictment, prosecution or
damages therefor and may dispossess Tenant by summary proceedings or otherwise.

Section 16.3.  If at any time, (a) Tenant shall be comprised of two (2) or more
persons, or (b) Tenant’s obligations under this Lease shall have been guaranteed
by any person other than Tenant, or (c) Tenant’s interest in this Lease shall
have been assigned, the word “Tenant”, as used in Section 16.1(d), shall be
deemed to mean any one or more of the persons primarily or secondarily liable
for Tenant’s obligations under this Lease. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding of the types
referred to in Section 16.1(d) shall be deemed paid as compensation for the use
and occupation of the Premises and the acceptance of any such compensation by
Landlord shall not be deemed an acceptance of Rental or a waiver on the part of
Landlord of any rights under Section 16.2.

 

46

 

--------------------------------------------------------------------------------

 

ARTICLE 17

REMEDIES AND DAMAGES

Section 17.1.  (a)        If there shall occur any Event of Default, and this
Lease and the Term shall expire and come to an end as provided in Article 16:

(i)        Tenant shall quit and peacefully surrender the Premises to Landlord,
and Landlord and its agents may immediately, or at any time after such default
or after the date upon which this Lease and the Term shall expire and come to an
end, re-enter the Premises or any part thereof, without notice, either by
summary proceedings, or by any other applicable action or proceeding, or by
force or otherwise (without being liable to indictment, prosecution or damages
therefor), and may repossess the Premises and dispossess Tenant and any other
persons from the Premises and remove any and all of their property and effects
from the Premises; and

(ii)       Landlord, at Landlord’s option, may relet the whole or any portion or
portions of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Expiration Date, at such rental or rentals and upon such other
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine; provided, however, that Landlord shall have
no obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, or refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such repairs, replacements,
alterations, additions, improvements, decorations and other physical changes in
and to the Premises as Landlord, in its sole discretion, considers advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

(b)       Tenant waives the service of any notice of intention to re-enter or to
institute legal proceedings to that end that may otherwise be required to be
given under any present or future Requirement. Tenant, on its own behalf and on
behalf of all Persons claiming through or under Tenant, including all creditors,
further waives any and all rights that Tenant and all such Persons might
otherwise have under any present or future law to redeem the Premises, or to
re-enter or repossess the Premises, or to restore the operation of this Lease,
after (i) Tenant shall have been dispossessed by a judgment or by warrant of any
court or judge, or (ii) any re-entry by Landlord, or (iii) any expiration or
termination of this Lease and the Term, whether such dispossess, re-entry,
expiration or termination shall be by operation of law or pursuant to the
provisions of this Lease. The words “re-enter,” “re-entry” and “re-entered” as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings. In the event of a breach or threatened material non-monetary breach by
Tenant, or any Persons claiming by, through or under Tenant, of any term,
covenant or condition of this Lease, Landlord shall have the right to enjoin
such breach and the right to invoke any other remedy allowed by law or in equity
as if re-entry, summary proceedings and other special remedies were not provided
in this Lease for such breach. The right to invoke the remedies hereinbefore set
forth are cumulative and shall not preclude Landlord from invoking any other
remedy allowed at law or in equity.

 

47

 

--------------------------------------------------------------------------------

 

Section 17.2.  (a)        If this Lease and the Term shall expire and come to an
end as provided in Article 16, or by or under any summary proceeding or any
other action or proceeding, or if Landlord shall re-enter the Premises as
provided in Section 17.1, or by or under any summary proceeding or any other
action or proceeding, then, in any of such events:

(i)        Tenant shall pay to Landlord all Fixed Rent, Escalation Rent and
other items of Rental payable under this Lease by Tenant to Landlord to the date
upon which this Lease and the Term shall have expired and come to an end or to
the date of re-entry upon the Premises by Landlord, as the case may be;

(ii)       Tenant also shall be liable for and shall pay to Landlord, as
damages, any deficiency (referred to as “Deficiency”) between the Rental for the
period that otherwise would have constituted the unexpired portion of the Term
and the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of Section 17.1(a)(ii) for any part of such period
(first deducting from the rents collected under any such reletting all of
Landlord’s expenses in connection with the termination of this Lease, Landlord’s
re-entry upon the Premises and with such reletting, including all repossession
costs, brokerage commissions, legal expenses, attorneys’ fees and disbursements,
alteration costs, contribution to work and other expenses of preparing the
Premises for such reletting). Any such Deficiency shall be paid in monthly
installments by Tenant on the days specified in this Lease for payment of
installments of Fixed Rent. Landlord shall be entitled to recover from Tenant
each monthly Deficiency as the same shall arise, and no suit to collect the
amount of the Deficiency for any month shall prejudice Landlord’s right to
collect the Deficiency for any subsequent month by a similar proceeding; and

(iii)      Whether or not Landlord shall have collected any monthly Deficiency
as aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant
shall pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
Rental for the period that otherwise would have constituted the unexpired
portion of the Term (commencing on the date immediately succeeding the last date
with respect to which a Deficiency, if any, was collected) exceeds the then fair
and reasonable rental value of the Premises for the same period, both discounted
to present worth at the Base Rate. If, before presentation of proof of such
liquidated damages to any court, commission or tribunal, the Premises, or any
part thereof, shall have been relet by Landlord for the period which otherwise
would have constituted the unexpired portion of the Term, or any part thereof,
the amount of rent reserved upon such reletting shall be deemed, prima facie, to
be the fair and reasonable rental value for the part or the whole of the
Premises so relet during the term of the reletting.

(b)       If the Premises, or any part thereof, shall be relet together with
other space in the Building, the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of this Section 17.2. Tenant shall not be entitled to any rents
collected or payable under any reletting, whether or not such rents shall exceed
the Fixed Rent reserved in this Lease. Solely for the purposes of this
Article 17, the term “Escalation Rent” as used in Section 17.2(a) shall mean the
Escalation Rent in effect immediately prior to the Expiration Date, or the date
of re-entry upon the Premises by Landlord, as the case may be, adjusted to
reflect any increase pursuant to the provisions of Article 27 for

 

48

 

--------------------------------------------------------------------------------

 

the Operating Year immediately preceding such event. Nothing contained in
Article 16 or this Article 17 shall be deemed to limit or preclude the recovery
by Landlord from Tenant of the maximum amount allowed to be obtained as damages
by any statute or rule of law, or of any sums or damages to which Landlord may
be entitled in addition to the damages set forth in this Section 17.2.

ARTICLE 18

LANDLORD FEES AND EXPENSES

Section 18.1.  If Tenant is in default under this Lease or if Tenant does or
permits any act or thing upon the Premises that would cause Landlord to be in
default under any Superior Lease or Mortgage, Landlord may (a) as provided in
Section 14.1, perform the same for the account of Tenant, or (b) make any
expenditure or incur any obligation for the payment of money, including
reasonable attorneys’ fees and disbursements in instituting, prosecuting or
defending any action or proceeding, and the cost thereof, with interest thereon
at the Applicable Rate, shall be deemed to be additional rent hereunder and
shall be paid by Tenant to Landlord within ten (10) days after delivery of any
bill or statement to Tenant therefor and if the Term of this Lease shall have
expired at the time of making of such expenditures or incurring of such
obligations, such sums shall be recoverable by Landlord as damages.

Section 18.2.  If Tenant shall fail to pay any installment of Fixed Rent,
Escalation Rent or any other item of Rental when due, Tenant shall pay to
Landlord, in addition to such installment of Fixed Rent, Escalation Rent or
other item of Rental, as the case may be, as a late charge and as additional
rent, a sum equal to interest at the Applicable Rate on the amount unpaid,
computed (a) for Fixed Rent and all regularly recurring charges under this
Lease, from the date such payment was due to and including the date of payment;
(b) for any non-recurring charges, from the date that is five (5) days from the
date such payment was due to and including the date of payment.

ARTICLE 19

NO REPRESENTATIONS BY LANDLORD

Landlord and Landlord’s agents and representatives have made no representations
or promises with respect to the Building, the Real Property or the Premises
except as herein expressly set forth, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth
herein. Tenant shall accept possession of the Premises in the condition that
shall exist on the Commencement Date in broom clean condition with all furniture
removed and otherwise in its “as is” condition and Landlord shall have no
obligation to perform any work or make any installations in order to prepare the
Premises for Tenant’s occupancy.

ARTICLE 20

END OF TERM

Upon the expiration or other termination of this Lease, Tenant shall quit and
surrender to Landlord the Premises, vacant, broom clean, in good order and
condition, ordinary wear and tear and damage for which Tenant is not responsible
under the terms of this Lease excepted, and

 

49

 

--------------------------------------------------------------------------------

 

otherwise in compliance with the provisions of Article 3. If the last day of the
Term or any renewal thereof falls on Saturday or Sunday, this Lease shall expire
on the Business Day immediately preceding. Tenant expressly waives, for itself
and for any Person claiming by, through or under Tenant, any rights that Tenant
or any such Person may have under the provisions of Section 2201 of the New York
Civil Practice Law and Rules and/or any Requirement of similar purpose and
import in connection with any holdover summary proceedings that Landlord may
institute to enforce the foregoing provisions of this Article 20. Tenant
acknowledges that possession of the Premises must be surrendered to Landlord on
the Expiration Date. Tenant agrees to indemnify and save Landlord harmless from
and against all claims, losses, damages, liabilities, costs and expenses
(including attorneys’ fees and disbursements) resulting from delay by Tenant in
so surrendering the Premises, including any claims made by any succeeding tenant
founded on such delay. The parties recognize and agree that the damage to
Landlord resulting from any failure by Tenant to timely surrender possession of
the Premises as aforesaid will be extremely substantial, will exceed the amount
of the monthly installments of the Fixed Rent and Rental theretofore payable
hereunder, and will be impossible to accurately measure. Tenant therefore agrees
that if possession of the Premises is not surrendered to Landlord within
twenty-four (24) hours after the Expiration Date, in addition to any other
rights or remedies Landlord may have hereunder or at law or in equity, and
without in any manner limiting Landlord’s right to demonstrate and collect any
damages suffered by Landlord and arising from Tenant’s failure to surrender the
Premises as provided herein, Tenant shall pay to Landlord on account of use and
occupancy of the Premises for each month and for each portion of any month
during which Tenant holds over in the Premises after the Expiration Date, a sum
equal to (a) during the first thirty (30) days of such holdover, one and one
half (1.5) times the aggregate of that portion of the Fixed Rent, Escalation
Rent and Rental that was payable under this Lease during the last month of the
Term, and (b) thereafter, the greater of (i) two (2) times the aggregate of that
portion of the Fixed Rent, Escalation Rent and Rental that was payable under
this Lease during the last month of the Term, and (ii) the then fair market
rental value for the Premises. Nothing herein contained shall be deemed to
permit Tenant to retain possession of the Premises after the Expiration Date or
to limit in any manner Landlord’s right to regain possession of the Premises
through summary proceedings, or otherwise, and no acceptance by Landlord of
payments from Tenant after the Expiration Date shall be deemed to be other than
on account of the amount to be paid by Tenant in accordance with the provisions
of this Article 20. The provisions of this Article 20 shall survive the
Expiration Date.

ARTICLE 21

QUIET ENJOYMENT

Provided that no Event of Default has occurred and is then continuing, Tenant
may peaceably and quietly enjoy the Premises subject, nevertheless, to the terms
and conditions of this Lease, and to all Mortgage(s), Superior Leases or
agreements to which this Lease is subordinate, if any.

ARTICLE 22

FAILURE TO GIVE POSSESSION

Tenant waives any right to rescind this Lease under Section 223-a of the New
York Real Property Law or any successor Requirement of similar nature and
purpose then in force and

 

50

 

--------------------------------------------------------------------------------

 

further waives the right to recover any damages that may result from Landlord’s
failure for any reason to deliver possession of the Premises on the date set
forth in Section 1.1 for the commencement of the Term. The provisions of this
Article are intended to constitute an “express provision to the contrary” within
the meaning of Section 223-a of the New York Real Property Law. If Landlord is
unable to give possession of the Premises on the date set forth in Section 1.1
for the commencement of the Term, and provided that Tenant is not responsible
for such inability to give possession, the Commencement Date shall be deemed to
be the date upon which Landlord shall deliver possession of the Premises to
Tenant. No such failure to give possession on the date set forth in Section 1.1
for the commencement of the Term shall in any way affect the validity of this
Lease or the obligations of Tenant hereunder or give rise to any claim for
damages by Tenant or claim for rescission of this Lease, nor shall the same be
construed in any way to extend the Term.

ARTICLE 23

NO WAIVER

Section 23.1.  No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys of the Premises prior to the termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of this Lease or a surrender of the Premises. In the
event Tenant desires to have Landlord sublet the Premises for Tenant’s account,
Landlord or Landlord’s agents are authorized to receive such keys for such
purpose without releasing Tenant from any of the obligations under this Lease,
and Tenant hereby relieves Landlord of any liability for loss of or damage to
any of Tenant’s effects in connection with such subletting.

Section 23.2.  The failure of Landlord or Tenant to seek redress for violation
of, or to insist upon the strict performance of, any covenant or condition of
this Lease, or any of the Rules and Regulations or Alteration Rules and
Regulations set forth or hereafter adopted by Landlord, shall not prevent a
subsequent act, that would have originally constituted a violation of the
provisions of this Lease, from having all of the force and effect of an original
violation of the provisions of this Lease. The receipt by Landlord of Fixed
Rent, Escalation Rent or any other item of Rental with knowledge of the breach
of any covenant or condition of this Lease shall not be deemed a waiver of such
breach. The failure of Landlord to enforce any of the Rules and Regulations or
any Alteration Rules and Regulations now existing or hereafter adopted, against
Tenant or any other tenant or occupant of the Building shall not be deemed a
waiver of any such Rules and Regulations or Alteration Rules and Regulations. No
provision of this Lease shall be deemed to have been waived by Landlord or
Tenant, unless such waiver be in writing signed by the waiving party. No payment
by Tenant or receipt by Landlord of a lesser amount than the monthly Fixed Rent
or other item of Rental herein stipulated shall be deemed to be other than on
account of the earliest stipulated Fixed Rent or other item of Rental, or as
Landlord may elect to apply same, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Fixed Rent or other
item of Rental be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Fixed Rent or other item of Rental or to pursue any other remedy
provided in this Lease.

 

51

 

--------------------------------------------------------------------------------

 

ARTICLE 24

WAIVER OF TRIAL BY JURY

THE RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE
OR OCCUPANCY OF THE PREMISES, OR FOR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
STATUTE, EMERGENCY OR OTHERWISE. IF LANDLORD COMMENCES ANY SUMMARY PROCEEDING
AGAINST TENANT, TENANT WILL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR
DESCRIPTION IN ANY SUCH PROCEEDING (UNLESS FAILURE TO IMPOSE SUCH COUNTERCLAIM
WOULD PRECLUDE TENANT FROM ASSERTING IN A SEPARATE ACTION THE CLAIM WHICH IS THE
SUBJECT OF SUCH COUNTERCLAIM), AND WILL NOT SEEK TO CONSOLIDATE SUCH PROCEEDING
WITH ANY OTHER ACTION WHICH MAY HAVE BEEN OR WILL BE BROUGHT IN ANY OTHER COURT
BY TENANT.

ARTICLE 25

INABILITY TO PERFORM

This Lease and the obligation of Tenant to pay Rental hereunder and perform all
of the other covenants and agreements hereunder on the part of Tenant to be
performed shall in no way be affected, impaired or excused because Landlord is
unable to fulfill any of its obligations under this Lease expressly or impliedly
to be performed by Landlord or because Landlord is unable to make, or is delayed
in making any repairs, additions, alterations, improvements or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures, if
Landlord is prevented or delayed from so doing by reason of strikes or labor
troubles or by accident, or by any cause whatsoever beyond Landlord’s control,
including, but not limited to, laws, governmental preemption in connection with
a national emergency or by reason of any Requirements of any Governmental
Authority or by reason of failure of the HVAC, electrical, plumbing, or other
Building Systems in the Building, or by reason of the conditions of supply and
demand which have been or are affected by war or other emergency (“Unavoidable
Delays”). Landlord shall, in each instance of Unavoidable Delays, exercise
reasonable diligence to effect performance when and as soon as possible.

ARTICLE 26

BILLS AND NOTICES

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under this Lease shall be in writing and shall be deemed
sufficiently given or rendered if delivered by hand (against a signed receipt),
by a nationally recognized reputable overnight courier (against a signed
receipt), or if sent by registered or certified mail (return receipt requested)
addressed:

If to Tenant: (a) at Tenant’s address set forth in this Lease, Attn.:
Accounting; together with a copy to each of the following:

 

52

 

--------------------------------------------------------------------------------

 

(b) Travelzoo Inc., 800 West El Camino Real, Suite 180, Mountain View,
California 94040, Attn: Accounting; (c) Bryan Cave LLP, One Metropolitan Square,
St. Louis, MO 63102, Attn.: Denis P. McCusker, Esq. or (c) at any place where
Tenant or any agent or employee of Tenant may be found if mailed subsequent to
Tenant’s vacating, deserting, abandoning or surrendering the Premises.

If to Landlord: (a) at Landlord’s address set forth in this Lease, Attn.:
Director, Real Estate Assets, with a copy to (b) Edward J. Minskoff Equities,
Inc., 1325 Avenue of the Americas, New York, New York 10019, Attn.: Chief
Financial Officer, and a copy to (c) Baker & Hostetler LLP, 45 Rockefeller
Plaza, New York, NY 10111, Attention: Jacqueline A. Weiss, Esq., and a copy to
(d) each Mortgagee and Lessor that shall have requested the same by notice given
in accordance with the provisions of this Article 26 at the address designated
by such Mortgagee or Lessor, or

to such other address(es) as Landlord, Tenant or any Mortgagee or Lessor may
designate as its new address(es) for such purpose by notice given to the other
in accordance with the provisions of this Article 26. Any such bill, statement,
consent, notice, demand, request or other communication shall be deemed to have
been rendered or given on the date when it shall have been hand delivered, on
the next Business Day when sent by overnight courier or three (3) Business Days
from when it shall have been mailed as provided in this Article 26. Anything
contained herein to the contrary notwithstanding, any Operating Statement, Tax
Statement or any other bill, statement, consent, notice, demand, request or
other routine communication from Landlord to Tenant with respect to any item of
Rental (other than any “default notice” if required hereunder) may be sent to
Tenant by regular United States mail.

ARTICLE 27

ESCALATION

Section 27.1.  For the purposes of this Article 27, the following terms shall
have the respective meanings set forth below:

(a)       “Assessed Valuation” shall mean, for any Tax Year, the amount for
which the Real Property is assessed pursuant to applicable provisions of the New
York City Charter and of the Administrative Code of the City of New York for the
purpose of calculating all or any portion of the Taxes payable with respect to
the Real Property.

 

(b)

“Base Operating Year” shall mean calendar year 2008.

(c)       “Base Tax Amount” shall mean fifty percent (50%) of the sum of the
Taxes attributable to (i) the 2007/2008 Tax Year, as the same may be adjusted,
and (ii) the 2008/2009 Tax Year, as the same may be adjusted.

(d)       (i)        “Operating Expenses” shall mean the aggregate of those
costs and expenses (and taxes, if any, thereon, including sales and value added
taxes) paid or incurred

 

53

 

--------------------------------------------------------------------------------

 

by or on behalf of Landlord (whether directly or through independent
contractors) in respect of the Operation of the Property that are properly
chargeable to the Operation of the Property in accordance with acceptable and
sound accounting principles, together with and including the costs of gas, oil,
steam, water, sewer rental, electricity (for the portions of the Property not
leased to, and occupied by, tenants), HVAC and other utilities furnished to the
Building and utility taxes, management fees (which are deemed to be three (3%)
percent of all rents and other income, excluding reimbursement of items other
than Taxes and Operating Expenses) derived from the operation of the Property,
insurance premiums, attorneys’ fees and disbursements and auditing and other
professional fees and expenses (except to the extent such fees and expenses are
included within Tenant’s Tax Payment), but specifically excluding:

(1)       Taxes;

(2)       income, franchise, excise, profit, revenue, estate, capital stock,
transfer taxes and mortgage recording taxes imposed upon Landlord;

(3)       debt service on Mortgages;

(4)       leasing commissions, lease buy-outs, lease take-overs or rental
concessions paid to tenants of the Building and/or third parties to induce such
tenants to enter in leases in the Building;

(5)       capital improvements (except as otherwise provided herein);

(6)       the cost of electrical energy and other utilities furnished directly
to Tenant and other tenants of the Building for which Landlord is paid or
reimbursed;

(7)       the cost of tenant installations incurred in connection with preparing
space for a new tenant;

(8)       salaries of personnel above the grade of building manager;

(9)       rent paid under Superior Leases (other than in the nature of Rent
consisting of Taxes or Operating Expenses);

(10)     any expense for which Landlord is otherwise fully compensated through
the proceeds of insurance or is otherwise compensated by any tenant (including
Tenant) of the Building for services in excess of the services Landlord is
obligated to furnish to Tenant hereunder;

(11)     legal, arbitration and/or mediation fees incurred in connection with
any negotiation of, or disputes arising out of, any space lease in the Building;

(12)     depreciation, except as provided herein;

(13)     Landlord’s advertising and promotional costs for the Building; and

 

54

 

--------------------------------------------------------------------------------

 

(14)     the costs of acquiring any works of fine art (but not the maintenance
thereof),

except, however, that if Landlord is not furnishing any particular work or
service (the cost of which if performed by Landlord would constitute an
Operating Expense) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed to be increased by an amount equal to the additional Operating
Expenses that reasonably would have been incurred during such period by Landlord
if it had at its own expense furnished such work or services to such tenant.

(ii)       In determining the amount of Operating Expenses for any Operating
Year (including the Base Operating Year), if less than all of the Building’s
rentable area shall have been occupied by tenant(s) at any time during any such
Operating Year, Operating Expenses shall be determined for such Operating Year
to be an amount equal to the like expenses that would normally be expected to be
incurred had all such areas been occupied throughout such Operating Year.

(iii)      (1)       If any capital improvement is made during any Operating
Year in compliance with a Requirement, whether or not such Requirement is valid
or mandatory or in lieu of a repair, then the cost of such improvement shall be
included in Operating Expenses for the Operating Year in which such improvement
was made; provided, however, to the extent the cost of such improvement is
required to be capitalized for federal income tax purposes, such cost shall be
amortized over the useful economic life of such improvement as reasonably
estimated by Landlord in accordance with acceptable and sound accounting
principles, and the annual amortization, together with interest thereon at the
then Base Rate, of such improvement shall be deemed an Operating Expense in each
of the Operating Years during which such cost of the improvement is amortized.

(2)       If any capital improvement is made during any Operating Year either
for the purpose of saving or reducing Operating Expenses (as, for example, a
labor-saving improvement), then the cost of such improvement shall be included
in Operating Expenses for the Operating Year in which such improvement was made;
provided, however, such cost shall be amortized over such period of time as
Landlord reasonably estimates in accordance with acceptable and sound accounting
principles such savings or reduction in Operating Expenses will equal the cost
of such improvement and the annual amortization, together with interest thereon
at the then Base Rate, of such improvement shall be deemed an Operating Expense
in each of the Operating Years during which such cost of the improvement is
amortized.

(e)       “Operating Statement” shall mean a statement in reasonable detail
setting forth the amount of Operating Expenses payable by Tenant for an
Operating Year.

(f)        “Operating Year” shall mean the calendar year within which the
Commencement Date occurs and each subsequent calendar year for any part or all
of which Escalation Rent shall be payable pursuant to this Article 27.

 

55

 

--------------------------------------------------------------------------------

 

(g)       “Taxes” shall mean the aggregate amount of real estate taxes and any
general or special assessments (exclusive of penalties and interest thereon due
to late payment not resulting directly or indirectly from Tenant’s failure to
make timely payment and other than interest charged on Taxes payable in
installments) imposed, levied or assessed upon or in connection with the Real
Property, including (i) assessments made upon or with respect to any “air” and
“development” rights now or hereafter appurtenant to or affecting the Real
Property, (ii) any fee, tax or charge imposed by any Governmental Authority for
any vaults, vault space or other space within or outside the boundaries of the
Real Property, (iii) any taxes or assessments levied in whole or in part for
public benefits to the Real Property or the Building, including any Business
Improvement District taxes and assessments, and (iv) all taxes assessed or
imposed with respect to rentals other than general income and gross receipts
taxes; all without taking into account any discount that Landlord may receive by
virtue of any early payment of Taxes; provided that if because of any change in
the taxation of real estate, any other tax or assessment, however denominated
(including any franchise, income, profit, sales, use, occupancy, gross receipts
or rental tax) is imposed upon Landlord or the owner of the Real Property or the
Building, or the occupancy, rents or income therefrom, in substitution for any
of the foregoing Taxes, such other tax or assessment shall be deemed part of
Taxes computed as if Landlord’s sole asset were the Real Property. Anything
contained herein to the contrary notwithstanding, Taxes shall not be deemed to
include (1) any taxes on Landlord’s income, excess profit or revenue, (2)
franchise taxes, (3) estate or inheritance taxes or (4) any similar taxes
imposed on Landlord, unless such taxes are levied, assessed or imposed in lieu
of or as a substitute for the whole or any part of the taxes, assessments,
levies, impositions which now constitute Taxes.

(h)       “Tax Expenses” shall mean all expenses, including reasonable and
customary attorneys’ and accountants’ fees and disbursements and experts’ and
other witnesses’ fees and disbursements, incurred by Landlord in seeking to
reduce the amount of any Assessed Valuation of the Real Property, in contesting
the amount or validity of any Taxes or Assessed Valuation, or in seeking a
refund of any Taxes; provided that that the benefits of such contest proceeding
and refunds are credited to Tenant.

(i)        “Tax Statement” shall mean a statement in reasonable detail setting
forth the amount of taxes payable by Tenant for a Tax Year.

(j)        “Tax Year” shall mean the period July 1 through June 30 (or such
other period as hereinafter may be duly adopted by the Governmental Authority
then imposing taxes as its fiscal year for real estate tax purposes), any
portion of which occurs during the Term.

Section 27.2.  (a)        If Taxes payable for any Tax Year (any part or all of
which falls within the Term) shall represent an increase above the Base Tax
Amount, then Tenant shall pay as additional rent for such Tax Year and
continuing thereafter until a new Tax Statement is rendered to Tenant, Tenant’s
Tax Share of such increase, together with Tenant’s Tax Share of Tax Expenses
attributable to such Tax Year (the “Tax Payment”) as shown on the Tax Statement
with respect to such Tax Year. Tenant shall be obliged to pay the Tax Payment
regardless whether Tenant is exempt in whole or part, from the payment of any
Taxes for any other reason whatsoever. The Taxes shall be computed initially on
the basis of the Assessed Valuation in effect at the time the Tax Statement is
rendered (as the Taxes may have been settled or finally adjudicated prior to
such time) regardless of any then pending application, proceeding

 

56

 

--------------------------------------------------------------------------------

 

or appeal respecting the reduction of any such Assessed Valuation, but shall be
subject to subsequent adjustment as provided in Section 27.3.

(b)       At any time during or after the Term, Landlord may render to Tenant a
Tax Statement or Statements showing (i) a comparison of the Taxes for the Tax
Year with the Base Tax Amount and (ii) the amount of the Tax Payment resulting
from such comparison, and (iii) the Tax Expenses attributable to such Tax Year.
On the first day of the month following the furnishing to Tenant of a Tax
Statement, Tenant shall pay to Landlord a sum equal to 1/12th of the Tax Payment
shown thereon to be due for such Tax Year multiplied by the number of months of
the Term then elapsed since the commencement of such Tax Year, such that
Landlord shall have on deposit a sum equal to six (6) months worth of Tax
Payments at least thirty (30) days prior to the date the corresponding payment
is due to the Governmental Authority. Tenant shall continue to pay to Landlord a
sum equal to 1/12th of the Tax Payment shown on such Tax Statement on the first
day of each succeeding month until the first day of the month following the
month in which Landlord shall deliver to Tenant a new Tax Statement. If Landlord
furnishes a Tax Statement for a new Tax Year after the commencement thereof,
promptly after the new Tax Statement is furnished to Tenant, Landlord shall give
notice to Tenant stating whether the amount previously paid by Tenant to
Landlord for the then current Tax Year was greater or less than the installments
of the Tax Payment for the then current tax year in accordance with the Tax
Statement, and (1) if there shall be a deficiency, Tenant shall pay the amount
thereof within ten (10) days after demand therefor, or (2) if there shall have
been an overpayment, Landlord shall credit the amount thereof against the next
monthly installments of the Fixed Rent payable under this Lease, or if the Term
of the Lease has previously expired or been terminated, refund such amount to
Tenant. Tax Payments shall be collectible by Landlord in the same manner as
Fixed Rent. Landlord’s failure to render a Tax Statement during or with respect
to any Tax Year shall not prejudice Landlord’s right to render a Tax Statement
during or with respect to any subsequent Tax Year, and shall not eliminate or
reduce Tenant’s obligation to make Tax Payments for such Tax Year. Whenever so
requested, but not more than once a year, Landlord shall furnish Tenant with a
reproduced copy of the tax bill (or receipted bill) for the Taxes for the
current or next succeeding Tax Year (if theretofore issued by, and received
from, the Governmental Authority).

Section 27.3.  (a)        Only Landlord shall be eligible to institute tax
reduction or other proceedings to reduce the Assessed Valuation. If after a Tax
Statement has been sent to Tenant, an Assessed Valuation that had been utilized
in computing the Taxes for a Tax Year is reduced (as a result of settlement,
final determination of legal proceedings or otherwise), and as a result thereof
a refund of Taxes is actually received by or on behalf of Landlord, then,
promptly after receipt of such refund, Landlord shall send Tenant a Tax
Statement adjusting the Taxes for such Tax Year (taking into account the related
Tax Expenses) and setting forth Tenant’s Tax Share of such refund and Tenant
shall be entitled to receive such share, at Landlord’s option, either by way of
a credit against the Fixed Rent next becoming due after the sending of such Tax
Statement or by a refund to the extent no further Fixed Rent is due; provided,
however, that Tenant’s Tax Share of such refund shall be limited to the portion
of the Tax Payment, if any (but not the Tax Expenses), that Tenant had
theretofore paid to Landlord attributable to increases in Taxes for the Tax Year
to which the refund is applicable on the basis of the Assessed Valuation before
it had been reduced.

 

57

 

--------------------------------------------------------------------------------

 

(b)       If after a Tax Statement has been sent to Tenant, any Assessed
Valuation that had been utilized in computing the Base Tax Amount is reduced (as
a result of settlement, final determination of legal proceedings or otherwise)
then, and in such event: (i) the Base Tax Amount shall be retroactively adjusted
to reflect such reduction, and (ii) all retroactive Tax Payments resulting from
such retroactive adjustment shall be due and payable when billed by Landlord.
Landlord promptly shall send to Tenant a statement setting forth the basis for
such retroactive adjustment and Tax Payments.

Section 27.4.  (a)        Tenant shall pay as additional rent for each Operating
Year after January 1, 2009 (any part of which falls within the Term) as
hereinafter provided an amount (the “Operating Payment”) equal to the amount by
which Tenant’s Share of Operating Expenses for such Operating Year exceeds
Tenant’s Share of the Operating Expenses attributable to the Base Operating
Year.

(b)       At any time during or after the Term, Landlord may render to Tenant an
Operating Statement or statements showing (i) a comparison of Tenant’s Share of
the Operating Expenses for the Operating Year in question with the Tenant’s
Share of Operating Expenses attributable to the Base Operating Year, and (ii)
the amount of the Operating Payment resulting from such comparison. Landlord’s
failure to render an Operating Statement during or with respect to any Operating
Year in question shall not prejudice Landlord’s right to render an Operating
Statement during or with respect to any subsequent Operating Year, and shall not
eliminate or reduce Tenant’s obligation to make payments of the Operating
Payment pursuant to this Article 27 for such Operating Year.

(c)       On the first day of the month following the furnishing to Tenant of an
Operating Statement, Tenant shall pay to Landlord a sum equal to 1/12th of the
Operating Payment shown thereon to be due for the preceding Operating Year
multiplied by the number of months (and any fraction thereof) of the Term then
elapsed since the commencement of such Operating Year in which such Operating
Statement is delivered, less Operating Payments theretofore made by Tenant for
such Operating Year and thereafter, commencing with the then current monthly
installment of Fixed Rent and continuing monthly thereafter until rendition of
the next succeeding Operating Statement, Tenant shall pay on account of the
Operating Payment for such Operating Year an amount equal to 1/12th of the
Operating Payment shown thereon to be due for the preceding Operating Year. Any
Operating Payment shall be collectible by Landlord in the same manner as Fixed
Rent.

(d)       (i)        As used in this Section 27.4, (1) “Tentative Monthly
Escalation Charge” shall mean a sum equal to 1/12th of Landlord’s commercially
reasonable estimate of Operating Expenses payable by Tenant for the Current
Year, and (2) “Current Year” shall mean the Operating Year in which a demand is
made upon Tenant for payment of a Tentative Monthly Escalation Charge.

(ii)       At any time in any Operating Year, Landlord, at its option, in lieu
of the payments required by Section 27.4(c), may demand and collect from Tenant,
as additional rent, a sum equal to the Tentative Monthly Escalation Charge
multiplied by the number of months in such Operating Year preceding the demand
and reduced by the sum of all payments theretofore made under Section 27.4(c)
with respect to said Operating Year, and thereafter,

 

58

 

--------------------------------------------------------------------------------

 

commencing with the month in which the demand is made and continuing thereafter
for each month remaining in said Operating Year, the monthly installments of
Fixed Rent shall be deemed increased by the Tentative Monthly Escalation Charge.
Any amount due to Landlord under this Section 27.4(d) may be included by
Landlord in any Operating Statement rendered to Tenant as provided in Section
27.4(b).

(e)       After the end of the Current Year and at any time that Landlord
renders an Operating Statement or Statements to Tenant as provided in Section
27.4(b) the amounts, if any, collected by Landlord from Tenant under Sections
27.4(c) or (d) on account of the Operating Payment or the Tentative Monthly
Escalation Charge, as the case may be, shall be adjusted, and, if the amount so
collected is less than or exceeds the amount actually due under such Operating
Statement for the Operating Year, a reconciliation shall be made as follows:
Tenant shall be debited with any Operating Payment shown on such Operating
Statement and credited with the amounts, if any, paid by Tenant on account in
accordance with the provisions of Subsection (c) and Subsection (d)(ii) of this
Section 27.4 for the Operating Year in question. Tenant shall pay any net debit
balance to Landlord within fifteen (15) days next following rendition by
Landlord of an invoice for such net debit balance; any net credit balance shall
be applied against the next accruing monthly installments of Fixed Rent.

Section 27.5.  Any Operating Statement sent to Tenant shall be conclusively
binding upon Tenant unless, within sixty (60) days after such Statement is sent,
Tenant shall send a written notice to Landlord objecting to such Statement and
specifying in detail the respects in which such Statement is disputed. If such
notice is sent, Tenant (together with its independent certified public
accountants, provided they are a reputable national or regional independent
certified public accounting firm whose fees are not paid on a percentage of
recovery or contingent basis) may, within thirty (30) days after the giving of
such notice, examine Landlord’s books and records located at Landlord’s managing
agent’s office in Manhattan relating to the Operation of the Property to
determine the accuracy of the Operating Statement. Tenant recognizes the
confidential nature of such books and records and agrees to maintain the
information obtained from such examination in strict confidence. If after such
examination, Tenant still disputes such Operating Statement, either party may
refer the decision of the issues raised to a reputable independent firm of
certified public accountants, selected by Landlord and approved by Tenant, which
approval shall not be unreasonably withheld or delayed as long as such firm of
certified public accountants is one of the so-called “big-four” public
accounting firms or if at such time there is no group of accounting firms
commonly referred to as “big-four”, then a nationally recognized firm of at
least one hundred fifty (150) partners or principals who are certified public
accountants, and the decision of such accountants shall be conclusively binding
upon the parties. The fees and expenses involved in such decision shall be borne
by the unsuccessful party (and if both parties are partially successful, such
fees and expenses shall be apportioned between Landlord and Tenant in inverse
proportion to the amount by which such decision is favorable to each party).
Notwithstanding the giving of such notice by Tenant, and pending the resolution
of any such dispute, Tenant shall pay to Landlord when due the amount shown on
any such Operating Statement, as provided in Section 27.4. If it is determined
that there was an overstatement of the Operating Expenses, then any overpayments
by Tenant shall be credited against the next installment of Fixed Rent then due,
or, if such determination is made after the expiration or earlier termination of
the Lease, shall be promptly refunded to Tenant.

 

59

 

--------------------------------------------------------------------------------

 

Section 27.6.  The expiration or termination of this Lease during any Operating
Year or Tax Year shall not affect the rights or obligations of the parties
hereto respecting any payments of Operating Payments for such Operating Year and
any payments of Tax Payments for such Tax Year, and any Operating Statement
relating to such Operating Payment and any Tax Statement relating to such Tax
Payment may be sent to Tenant subsequent to, and all such rights and obligations
shall survive any such expiration or termination of this Lease for a period of
one (1) year. In determining the amount of the Operating Payment for the
Operating Year or the Tax Payment for the Tax Year in which the Term shall
expire, the payment of the Operating Payment for such Operating Year or the Tax
Payment for the Tax Year shall be prorated based on the number of days of the
Term that fall within such Operating Year or Tax Year, as the case may be. Any
payments due under such Operating Statement or Tax Statement shall be payable
within twenty (20) days after such statement is sent to Tenant.

ARTICLE 28

SERVICES

Section 28.1.  (a)        Landlord shall provide passenger elevator service to
the Premises on Business Days from 7:00 A.M. to 6:30 P.M. and have at least one
(1) elevator subject to call at all other times.

(b)       Landlord shall provide one (1) freight elevator serving the Premises
and the entire Building on call on a “first come, first served” basis on
Business Days from 7:00 A.M. to 6:30 P.M., and on a reservation, “first come,
first served” basis on Business Days from 6:30 P.M. to 7:00 A.M. and at any time
on days other than Business Days. If Tenant shall use the freight elevators
serving the Premises between 6:30 P.M. and 7:00 A.M. on Business Days or at any
time on any other days, Tenant shall pay Landlord, as Additional Rent for such
use, the standard rates for at least the then standard minimum number of hours
set for overtime use then fixed by Landlord for the Building, or if no such
rates are then fixed, at reasonable rates.

(c)       Landlord shall not be required to furnish any freight elevator
services during the hours from 6:30 P.M. to 7:00 A.M. on Business Days and at
any time on days other than Business Days unless Landlord has received advance
notice from Tenant requesting such services prior to 2:00 P.M. of the day upon
which such service is requested or by 2:00 P.M. of the last preceding Business
Day if such periods are to occur on a day other than a Business Day.

Section 28.2.  Landlord, at Landlord’s expense (but subject to recoupment
pursuant to Article 27), shall furnish to the convector units located at the
perimeter of the Premises and to the interior of the Premises via the Building
System that supplies air conditioning to the interior of the Premises (in each
event for distribution by Tenant within the Premises) through the HVAC System,
when required for the comfortable occupancy of the Premises, HVAC in accordance
with the specifications set forth in Schedule C, on a year round basis from 7:00
A.M. to 6:30 P.M. on Business Days and from 8:00 A.M. to 1:00 P.M. on Saturdays
other than legal holidays. Subject to and in accordance with the provisions of
this Lease (including, without limitation, Article 14) Landlord, throughout the
Term, shall have free access to any and all mechanical installations of
Landlord, including air-cooling, fan, ventilating and machine rooms and
electrical closets. Tenant shall not construct partitions or other obstructions
that may interfere with Landlord’s free access thereto, or interfere with the
moving

 

60

 

--------------------------------------------------------------------------------

 

of Landlord’s equipment to and from the enclosures containing said
installations. Neither Tenant, nor its agents, employees or contractors shall at
any time enter such enclosures or tamper with, adjust or touch or otherwise in
any manner affect said mechanical installations. Tenant shall draw and close the
draperies or blinds for the windows of the Premises whenever the HVAC System is
in operation and the position of the sun so requires and shall at all times
cooperate fully with Landlord and abide by all of the regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the HVAC System.

Section 28.3.  The Fixed Rent does not reflect or include any charge to Tenant
for the furnishing of any necessary HVAC to the Premises during periods other
than the hours and days set forth above (“Overtime Periods”). Accordingly, if
Landlord shall furnish such HVAC to the Premises at the request of Tenant during
Overtime Periods, Tenant shall pay Landlord additional rent for such services at
the standard rates fixed by Landlord for the Building from time to time. The
standard per hour rate for these services during overtime periods as of 2008 is
Three Hundred Twenty Five U.S. Dollars ($325.00) per hour, with a minimum of
four (4) hours of use. Landlord shall not be required to furnish any such
services during any Overtime Periods unless Landlord has received advance notice
from Tenant requesting such services prior to 2:00 P.M. of the day upon which
such services are requested or by 2:00 P.M. of the last preceding Business Day
if such Overtime Periods are to occur on a day other than a Business Day. If
Tenant fails to give Landlord such advance notice, then failure by Landlord to
furnish or distribute any such services during such Overtime Periods shall not
entitle Tenant to any remedies, abatement or diminution of Rental, or otherwise
relieve Tenant from any of its obligations under this Lease, or otherwise impose
any liability upon Landlord or its agents for any reason whatsoever. To the
extent there exist at any time supplemental HVAC units in the Premises that are
utilized by occupants of the Premises, Landlord shall supply condenser water,
and Tenant shall pay to Landlord as Additional Rent, at the standard rates
established by Landlord for the Building from time to time or if no such rates
are then established, at reasonable rates, for condenser water, together with
Landlord’s one-time actual costs for system tie-ins and drain downs. Landlord’s
standard rate, as of the date of this Lease, is One Thousand U.S. Dollars
($1,000.00) per ton (or portion thereof) per year connected to such supplemental
HVAC units.

Section 28.4.  Landlord shall cause the Premises, excluding any portions thereof
used for the storage, preparation, service or consumption of food or beverages,
to be cleaned on Business Days, substantially in accordance with the standards
set forth in Schedule B (a) at Landlord’s expense (but subject to recoupment
pursuant to Article 27) if Tenant shall keep the Premises in reasonable order,
or (b) at Tenant’s expense if Tenant shall fail to keep the Premises in
reasonable order. Tenant shall pay to Landlord the cost of removal of any of
Tenant’s refuse and rubbish from the Premises and the Building to the extent
that the same exceeds the refuse and rubbish usually attendant upon the use of
such Premises as offices. Bills for the same shall be rendered by Landlord to
Tenant at such time as Landlord may elect and such sums shall be due as
additional rent, payable within ten (10) days after the same is rendered.
Tenant, at Tenant’s sole cost and expense, shall cause all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages to be cleaned daily in a manner reasonably satisfactory to Landlord,
and to be exterminated against infestation by vermin, rodents or roaches
regularly and, in addition, whenever there shall be evidence of any infestation.
Any such exterminating shall be done at Tenant’s sole cost and expense, in a
manner satisfactory

 

61

 

--------------------------------------------------------------------------------

 

to Landlord, and by Persons approved by Landlord (which approval shall not be
unreasonably withheld, delayed or conditioned). If Tenant shall perform any
cleaning services in addition to the services provided by Landlord as aforesaid,
Tenant shall, at Tenant’s sole election, either employ the cleaning contractor
providing cleaning services to the Building on behalf of Landlord or such other
cleaning contractor as shall be approved by Landlord (which approval shall not
be unreasonably withheld, delayed or conditioned). Tenant shall comply with any
recycling program and/or refuse disposal program (including any program related
to the recycling, separation or other disposal of paper, glass or metals) that
Landlord shall reasonably impose or that shall be required pursuant to any
Requirements.

Section 28.5.  If the New York Board of Fire Underwriters or the Insurance
Services Office or any Governmental Authority, department or official of the
state or city government shall require or recommend that any changes,
modifications, alterations or additional sprinkler heads or other equipment be
made or supplied by reason of Tenant’s particular manner of use of the Premises,
or the location of the partitions, trade fixtures, or other contents of the
Premises, Landlord, at Tenant’s cost and expense, shall promptly make and supply
such changes, modifications, alterations, additional sprinkler heads or other
equipment, subject to Landlord’s approval in accordance with Article 3.

Section 28.6.  Landlord shall provide to the core lavatories, the executive
bathrooms and the pantry located in the Premises “tempered” water and cold water
for ordinary lavatory purposes and cold water to the Premises for ordinary
drinking, cleaning and lavatory purposes, 24 hours per day, 7 days per week. If
Tenant requires, uses or consumes water for any purpose in addition to ordinary
drinking, cleaning, pantry or lavatory purposes, Landlord may install a water
meter and thereby measure Tenant’s excess water consumption. In such event (a)
Tenant shall pay Landlord for the cost of the meter and the cost of the
installation thereof and through the duration of Tenant’s occupancy Tenant shall
keep such meter and equipment in good working order and repair at Tenant’s own
cost and expense; and (b) Tenant shall pay for water consumed at the Premises in
excess of that for ordinary drinking, cleaning, kitchen and lavatory purposes as
shown on such meter, as additional rent, and on default in making such payment,
Landlord may pay such charges to the third party provider and collect the same
from Tenant within ten (10) days after rendition of a bill therefor. Hot water
shall be supplied to the executive bathrooms and pantry within the Premises via
an existing water heater. All electric costs for heating such water shall be
borne by Tenant and billed pursuant to Section 13.2.

Section 28.7.  Landlord reserves the right to interrupt or stop service of the
HVAC System or the elevator, freight elevator, electrical, plumbing or other
Building Systems when necessary, by reason of accident or emergency, or for
repairs, additions, alterations, replacements or improvements in the
commercially reasonable judgment of Landlord desirable or necessary to be made,
until such repairs, alterations, replacements or improvements shall have been
completed (which repairs, additions, alterations, replacements and improvements
shall be performed in accordance with Section 4.3). Landlord shall have no
responsibility or liability for interruption, curtailment or failure to supply
HVAC, elevator, freight elevator, electrical, plumbing or other Building Systems
when prevented by Unavoidable Delays or by any Requirement of any Governmental
Authority or due to the exercise of its right to stop service as provided in
this Article 28. The exercise of such right or such failure by Landlord shall
not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any

 

62

 

--------------------------------------------------------------------------------

 

compensation or to any abatement or diminution of Rental, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.

Section 28.8.  (a)        At all times during the term, Landlord shall (i) cause
the lobby to be manned by a uniformed person behind a first class lobby desk to
provide information to visitors of the Building, and (ii) have security
personnel in keeping with first-class office buildings in Midtown Manhattan
comparable to the Building. Except in the case of emergency or as may otherwise
be required by Requirements, Tenant shall have access to the Building, the
elevator lobby and the Premises twenty-four (24) hours per day seven (7) days
per week, subject to Landlord’s security procedures. Notwithstanding the
foregoing, Landlord shall have no liability to Tenant or to any party claiming
by, through or under Tenant, for any loss that may be incurred by Tenant or any
such party for any violation of any security procedures established by Landlord
or circumvention of such procedures or any failure of any security equipment
installed at the Building which may occur from time to time.

(b)       There is currently no Building directory. Should Landlord install a
computerized directory in the lobby of the Building, Landlord shall make
available to Tenant Tenant’s Share of the total listings in the directory. The
initial programming shall be without charge to Tenant. Thereafter, from time to
time, but not more frequently than once every three (3) months, Landlord shall
reprogram the computerized directory to reflect such changes in the listings
therein as Tenant shall request, and Tenant shall promptly pay to Landlord a
reasonable reprogramming charge for each reprogramming Tenant requests. If
Landlord installs a standard directory in the lobby of the Building, Tenant
shall be entitled to Tenant’s proportionate share of all directory listings
available to office space tenants, but not less than one (1) listing on such
directory.

(c)       Tenant, at Tenant’s sole cost and expense, shall be entitled to erect
a sign on the front door of its Premises that is in keeping with other signage
on multi-tenanted floors in the Building and that is otherwise reasonably
satisfactory to Landlord.

ARTICLE 29

PARTNERSHIP TENANT

If Tenant is a partnership (including a limited liability partnership) or a
limited liability company or a professional corporation (or is comprised of two
(2) or more Persons, individually or as co-partners of a partnership (including
a limited liability partnership), as members of a limited liability company or
as shareholders of a professional corporation) or if Tenant’s interest in this
Lease shall be assigned to a partnership (including a limited liability
partnership) a limited liability company or a professional corporation (or to
two (2) or more Persons, individually or as co-partners of a partnership, as
members of a limited liability company or shareholders of a professional
corporation) pursuant to Article 12 (any such partnership, professional
corporation and such Persons are referred to in this Article 29 as “Partnership
Tenant”), the following provisions shall apply to such Partnership Tenant: (a)
the liability of each of the parties comprising Partnership Tenant shall be
joint and several; (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by (i) any written

 

63

 

--------------------------------------------------------------------------------

 

instrument that may hereafter be executed by Partnership Tenant or any successor
entity, changing, modifying, extending or discharging this Lease, in whole or in
part, or surrendering all or any part of the Premises to Landlord, and (ii) any
notices, demands, requests or other communications that may hereafter be given
by Partnership Tenant or by any of the parties comprising Partnership Tenant;
(c) any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of such parties shall be
binding upon Partnership Tenant and all such parties; (d) if Partnership Tenant
shall admit new partners, shareholders or members, as the case may be,
Partnership Tenant shall give Landlord notice of such event not later than ten
(10) Business Days prior to the admission of such partner(s), shareholder(s) or
member(s) together with an assumption agreement in form and substance
satisfactory to Landlord pursuant to which each of such new partners,
shareholders or members, as the case may be, shall, by their admission to
Partnership Tenant, agree to assume joint and several liability for the
performance of all of the terms, covenants and conditions of this Lease (as the
same may have been or thereafter be amended) on Tenant’s part to be observed and
performed; it being expressly understood and agreed that each such new partner,
shareholder or member (as the case may be) shall be deemed to have assumed joint
and several liability for the performance of all of the terms, covenants and
conditions of this Lease (as the same may have been or thereafter be amended),
whether or not such new partner, shareholder or member shall have executed such
assumption agreement, and that neither Tenant’s failure to deliver such
assumption agreement nor the failure of any such new partner, member or
shareholder, as the case may be, to execute or deliver any such agreement to
Landlord shall vitiate the provisions of this Clause (d) of this Article 29).

ARTICLE 30

VAULT SPACE

Notwithstanding anything contained in this Lease or indicated on any sketch,
blueprint or plan, any vaults, vault space or other space outside the boundaries
of the Real Property are not included in the Premises. Landlord makes no
representation as to the location of the boundaries of the Real Property. All
vaults and vault space and all other space outside the boundaries of the Real
Property that Tenant may be permitted to use or occupy are to be used or
occupied under a revocable license, and if any such license shall be revoked, or
if the amount of such space shall be diminished or required by any Governmental
Authority or by any public utility company, such revocation, diminution or
requisition shall not constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of Rental, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord. Any fee, tax or charge imposed by any Governmental Authority for
any such vaults, vault space or other space occupied by Tenant shall be paid by
Tenant.

ARTICLE 31

SECURITY

Section 31.1.  Upon the execution of this Lease, Tenant shall deposit with
Landlord on the signing of this Lease a “clean,” unconditional, irrevocable and
transferable direct pay letter of credit (the “Letter of Credit”) in the
Security Deposit Amount, in substantially the same form as Exhibit E or
otherwise in form and substance satisfactory to Landlord, issued by and drawn on
a bank reasonably satisfactory to Landlord and that is a

 

64

 

--------------------------------------------------------------------------------

 

member of the New York Clearing House Association, for the benefit of Landlord,
as security for the faithful performance and observance by Tenant of the terms,
covenants, conditions and provisions of this Lease that are Tenant’s obligation
to observe, perform or keep. Notwithstanding the foregoing, Landlord hereby
approves Silicon Valley Bank as the Letter of Credit issuer hereunder

Section 31.2.  The Letter of Credit shall provide, among other things, that it
shall be drawable, either in partial draws or in one draw for the full amount of
the Letter of Credit upon delivery to the issuing bank of a sight draft and the
Letter of Credit. If an Event of Default shall occur and be continuing, Landlord
shall have the right, at Landlord’s sole election, to draw down upon the Letter
of Credit and apply the whole or any part of the proceeds thereof, as the case
may be, (a) toward the payment of any Fixed Rent, Escalation Rent or any other
item of Rental as to which Tenant is in default, (b) toward any sum that
Landlord may expend or be required to expend by reason of Tenant’s default in
respect of any of the terms, covenants and conditions of this Lease, including
any damage, liability or expense (including reasonable attorneys’ fees and
disbursements) incurred or suffered by Landlord, and (c) toward any damage or
deficiency incurred or suffered by Landlord in the reletting of the Premises,
whether such damages or deficiency accrue or accrues before or after summary
proceedings or other re-entry by Landlord. If Landlord applies or retains any
part of the proceeds of the Letter of Credit, Tenant, upon demand, shall deposit
with Landlord the amount so applied or retained (in the form of an additional
Letter of Credit or an amendment to the then existing Letter of Credit, in
either case, in form and substance reasonably satisfactory to Landlord and
consistent with this Article 31) so that Landlord shall have the full Security
Deposit Amount on hand at all times during the Term. If for any reason in
connection with the bankruptcy or insolvency of Tenant, Landlord is required to
return or repay to Tenant any Rental, then at Landlord’s election, the Letter of
Credit may be drawn upon and the proceeds thereof applied by Landlord to offset
all or any portion of the amounts so returned or repaid. If Tenant shall fully
and faithfully comply with all of the terms, provisions, covenants and
conditions of this Lease, the Letter of Credit shall be returned to Tenant with
reasonable promptness after the Expiration Date and after delivery of possession
of the Premises to Landlord in accordance with the terms of this Lease. In the
event of a sale or leasing of the Real Property or the Building, Landlord shall
have the right to transfer the Letter of Credit to the vendee or lessee, and
Landlord shall thereupon be released by Tenant from all liability for the return
of such Letter of Credit, and Tenant shall cause the Letter of Credit issuer, at
no cost to Landlord (and Tenant shall pay to the issuer all related fees charged
by the issuer for such transfer), to issue an amendment to the Letter of Credit
or issue a new Letter of Credit naming the vendee or lessee as the beneficiary
thereunder. Tenant shall look solely to the new landlord for the return of the
Letter of Credit. The provisions hereof shall apply to every transfer or
assignment of the Letter of Credit made to a new landlord.

Section 31.3   The “Security Deposit Amount” initially shall mean Eight Hundred
Seventy Five Thousand Four Hundred Ninety U.S. Dollars ($875,490.00); provided,
however, that if Tenant is not then in default in the performance of any
obligation on its part to be performed or observed under this Lease after notice
as required under this Lease, effective on or after the three (3) year
anniversary of the Rent Commencement Date, the Security Deposit Amount shall be
reduced to Six Hundred Nineteen Thousand Seven Hundred Forty and 80/100 U.S.
Dollars ($619,740.80). If on the foregoing date for reduction, the Security
Deposit Amount is not so reduced due to a default then existing, then, provided
Tenant cures such default before

 

65

 

--------------------------------------------------------------------------------

 

the expiration of applicable grace or cure periods set forth in this Lease, the
Security Deposit Amount shall be reduced as set forth above promptly after such
cure has been fully made and Landlord has received notice of the same.

Section 31.4   If as a result of any reduction in the Security Deposit Amount
pursuant to Section 31.3, Landlord is holding a letter of credit in an aggregate
amount that differs from the Security Deposit Amount, Landlord shall, within
twenty (20) Business Days after Tenant’s written request therefor, (a) return
the Letter of Credit then held by Landlord to Tenant in immediate exchange for a
new Letter of Credit, (b) if more than one Letter of Credit shall then be held
by Landlord, return one or more of such Letter of Credit, or (c) accept an
amendment to the Letter of Credit (or, if there is more than one Letter of
Credit, accept amendments to one or more of such Letters of Credit) then held by
Landlord in form and substance reasonably acceptable to Landlord, so that
thereafter, in any case, Landlord shall hold one or more Letters of Credit in an
aggregate amount equal to the Security Deposit Amount.

Section 31.5.  If any Letter of Credit provides that the amount drawable
thereunder shall cease to be available on a date prior to the date that is
ninety-one (91) days after the Fixed Expiration Date, Tenant shall, at least
sixty (60) days prior to the date specified in the Letter of Credit as being the
date on which such drawable amount will cease to be available, either furnish to
Landlord a renewal or extension of such Letter of Credit or a new Letter of
Credit in an amount equal to the Security Deposit Amount. Failure to comply with
the provisions of the preceding sentence prior to the commencement of such sixty
(60) day period shall be deemed to be a default under this Lease and Landlord
may, at any time during such sixty (60) day period, draw upon the Letter of
Credit and retain as a cash deposit hereunder the amount so drawn, and hold and
apply such cash deposit in the same manner and to the same extent as Landlord
would have been entitled to apply the proceeds of the Letter of Credit had the
same not been so drawn upon; provided, however, that neither Landlord’s drawing
down of the Letter of Credit nor its retention of any of the proceeds of the
Letter of Credit shall be deemed or construed to cure Tenant’s default
hereunder, which can only be cured by the delivery of a renewal or extension of
the Letter of Credit or a new Letter of Credit in an amount equal to the
Security Deposit Amount.

Section 31.6.  Tenant will not assign or encumber, or attempt to assign or
encumber, its interest in the Letter of Credit or its rights thereto and neither
Landlord nor its successors or assigns shall be bound by any such assignment or
encumbrance, or attempted assignment or attempted encumbrance.

ARTICLE 32

CAPTIONS

The captions are inserted only as a matter of convenience and for reference and
in no way define, limit or describe the scope of this Lease nor the intent of
any provision thereof.

 

66

 

--------------------------------------------------------------------------------

 

ARTICLE 33

PARTIES BOUND

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

ARTICLE 34

BROKER

Each party represents and warrants to the other that it has not dealt with any
broker or Person in connection with this Lease other than Edward J. Minskoff
Equities, Inc. (“Broker”). The execution and delivery of this Lease by each
party shall be conclusive evidence that such party has relied upon the foregoing
representation and warranty. Landlord shall pay all commissions and fees due
Broker pursuant to a separate agreement. Tenant shall indemnify and hold
Landlord harmless from and against any and all claims for commissions, fees or
other compensation by any Person (other than Broker) who shall claim to have
dealt with Tenant in connection with this Lease and for any and all costs
incurred by Landlord in connection with such claims, including reasonable
attorneys’ fees and disbursements. The provisions of this Article 34 shall
survive the Expiration Date.

ARTICLE 35

INDEMNITY

Section 35.1.  Tenant shall not do or permit any act or thing to be done upon
the Premises that may subject Landlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of any Requirement, and shall exercise such control over the Premises
as to fully protect Landlord against any such liability. Tenant shall indemnify
and save the Indemnitees harmless from and against (a) all claims of whatever
nature against any of the Indemnitees arising from any act, omission or
negligence of Tenant, its contractors, licensees, agents, servants, employees,
invitees or visitors; (b) all claims against the Indemnitees arising from any
accident, injury or damage whatsoever caused to any Person or to the property of
any Person and occurring during the Term in or about the Premises; (c) all
claims against the Indemnitees arising from any accident, injury or damage
occurring outside of the Premises but anywhere within or about the Real
Property, where such accident, injury or damage results or is claimed to have
resulted from an act, omission or negligence of Tenant or Tenant’s contractors,
licensees, agents, servants, employees, invitees or visitors; and (d) any
breach, violation or non-performance of any covenant, condition or agreement in
this Lease set forth and contained on the part of Tenant to be fulfilled, kept,
observed and performed. This indemnity and hold harmless agreement shall include
indemnity from and against any and all liability, fines, suits, demands, costs
and expenses of any kind or nature (including attorneys’ fees and disbursements)
incurred in or in connection with any such claim or proceeding brought thereon,
and the defense thereof but except with respect to claims with respect to bodily
injury or death, shall be limited to the extent any insurance proceeds
collectible by Landlord under policies owned by Landlord or such injured party
with respect to such damage or injury are insufficient to satisfy same.

 

67

 

--------------------------------------------------------------------------------

 

Section 35.2.  If any claim, action or proceeding is made or brought against
Landlord for which Tenant shall be obligated to indemnify Landlord against
pursuant to the terms of this Lease, then Landlord shall promptly notify Tenant
of such claim, action or proceeding, and Tenant, at its own cost and expense,
shall, at Landlord’s request, resist or defend such claim, action or proceeding
in Landlord’s name using such attorneys as shall be reasonably approved by
Landlord. Notwithstanding the foregoing, Landlord may, at Tenant’s expense,
retain Landlord’s own attorneys to assist in defending any claim, action or
proceeding involving potential liability. The provisions of this Article 35
shall survive the Expiration Date.

ARTICLE 36

ADJACENT EXCAVATION-SHORING

If an excavation shall be made upon land adjacent to the Premises, or shall be
authorized to be made, Tenant, upon reasonable advance notice, shall afford to
the Person causing or authorized to cause such excavation, a license to enter
upon the Premises for the purpose of doing such work as such Person shall deem
necessary to preserve the wall or the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
indemnity against Landlord, or diminution or abatement of Rental.

ARTICLE 37

MISCELLANEOUS

Section 37.1.  If Landlord or Landlord's agent offers this Lease to Tenant, such
offer is made subject to Landlord's acceptance and approval. Notwithstanding
Tenant’s execution of this Lease, Tenant acknowledges that this Lease shall not
be binding upon Landlord until such time as Landlord approves and executes this
Lease, and Tenant receives a counterpart. The parties may execute several copies
of this Lease. All copies of this Lease bearing signatures of the parties shall
constitute one and the same Lease, binding upon all parties. The parties may
exchange counterpart signatures by facsimile or electronic transmission and the
same shall constitute delivery of this Lease with respect to the delivering
party. If a variation or discrepancy among counterparts occurs, the copy of this
Lease in Landlord’s possession shall control.

Section 37.2.  The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Building or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord
hereunder. The partners, shareholders, directors, officers and principals,
direct and indirect, comprising Landlord (collectively, the “Parties”) shall not
be liable for the performance of Landlord’s obligations under this Lease. Tenant
shall look solely to Landlord to enforce Landlord’s obligations hereunder and
shall not seek any damages against any of the Parties. The liability of Landlord
for Landlord’s obligations under this Lease shall be limited to Landlord’s
interest in the Real Property and Tenant shall not look to any other property or
assets of Landlord or the property or assets of any of the Parties in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations.

 

68

 

--------------------------------------------------------------------------------

 

Section 37.3.  Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated Fixed Rent, Escalation Rent, Additional
Rent, Electricity Additional Rent or Rental, shall constitute rent for the
purposes of Section 502(b)(7) of the Bankruptcy Code or any similar or successor
Requirement.

Section 37.4.  Tenant’s liability for all items of Rental shall survive the
Expiration Date.

Section 37.5.  Tenant shall reimburse Landlord as additional rent, within ten
(10) days after rendition of a statement, for all actual out-of-pocket
expenditures (including reasonable attorneys’ fees and disbursements) made by,
or damages or fines sustained or incurred by, Landlord, due to any default by
Tenant under this Lease, with interest thereon at the Applicable Rate.

Section 37.6.  Neither this Lease nor a memorandum of the Lease shall be
recorded by Tenant against the Real Property.

Section 37.7.  Except for judicially determined willful misconduct or actual bad
faith on Landlord’s part, Tenant waives any claim against Landlord that Tenant
may have based upon any assertion that Landlord has unreasonably withheld,
conditioned or delayed any consent or approval requested by Tenant, and Tenant’s
sole remedy shall be an action or proceeding to enforce any related provision or
for specific performance, injunction or declaratory judgment. In the event of a
determination that such consent or approval has been unreasonably withheld or
delayed, the requested consent or approval shall be deemed to have been granted;
provided, however, that Landlord shall have no liability to Tenant for its
refusal or failure to give such consent or approval. Tenant’s sole remedy for
Landlord’s unreasonably withholding or delaying consent or approval shall be as
provided in this Section 37.7.

Section 37.8.  This Lease contains the entire agreement between the parties and
supersedes all prior understandings, if any, with respect thereto. This Lease
shall not be modified, changed, or supplemented, except by a written instrument
executed by both parties.

Section 37.9.  Tenant hereby irrevocably (a) consents and irrevocably submits to
the jurisdiction of any Federal, state, county or municipal court sitting in the
State of New York in New York County in respect to any action or proceeding
brought therein by Landlord against Tenant concerning any matters arising out of
or in any way relating to this Lease; (b) irrevocably waives personal service of
any summons and complaint and consents to the service upon it of process in any
such action or proceeding by mailing of such process to Tenant at the address
set forth herein and hereby irrevocably also designates Bryan Cave LLP, 1290
Avenue of the Americas, New York, New York 10104, attention: Head of the Real
Estate Group or other law firm located in Manhattan if disclosed to Landlord in
writing (or if not so located, then upon any member of the law firm of Bryan
Cave LLP, or their successor, if so located in Manhattan), to accept service of
any process on Tenant’s behalf and hereby agrees that such service shall be
deemed sufficient; (c) waives all objections as to venue and any and all rights
it may have to seek a change of venue with respect to any such action or
proceedings including any claim of forum non conveniens pursuant to any rule of
common law and/or any applicable statute; (d) agrees that

 

69

 

--------------------------------------------------------------------------------

 

the laws of the State of New York shall govern in any such action or proceeding
and waives any defense to any action or proceeding granted by the laws of any
other country or jurisdiction unless such defense is also allowed by the laws of
the State of New York; and (e) agrees that any final judgment rendered against
it in any such action or proceeding shall be conclusive and may be enforced in
any other jurisdiction by suit on the judgment or in any other manner provided
by law. Tenant further irrevocably agrees that any action or proceeding by
Tenant against Landlord in respect to any matters arising out of or in any way
relating to this Lease shall be brought only in the State of New York, County of
New York.

Section 37.10.(a) All of the Schedules and Exhibits attached hereto are
incorporated in and made a part of this Lease, but in the event of any
inconsistency between the terms and provisions of this Lease and the terms and
provisions of the Schedules and Exhibits hereto, the terms and provisions of
this Lease shall control. References to “Exhibits” or “Schedules” shall be to
exhibits or schedules attached to this Lease except where the context otherwise
requires. Wherever appropriate in this Lease, personal pronouns shall be deemed
to include the other genders and the singular to include the plural. All
Article, Section, Subsection and Clause references set forth herein shall,
unless the context otherwise specifically requires, be deemed references to the
articles, sections, subsections and clauses of this Lease. The terms “hereto,”
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Lease generally, rather than to the Article or Section in which the terms are
used, unless otherwise specifically provided. This Lease shall be construed
without regard to any presumption or other rule requiring construction against
the party drafting the document. References to agreements and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications that are not prohibited by the terms of this
Lease. References to the Real Property, the Building, the Premises, any Tax
Year, any Operating Year or any calendar year, shall be construed as if such
references were followed by the words “on any part thereof or interest therein,”
except where the context otherwise requires. The term “including” shall mean
“including but not limited to,” except where the context otherwise requires.

(b)       If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstance, is held to be invalid or
unenforceable, then in each such event the remainder of this Lease or the
application of such term, covenant, condition or provision to any other Person
or any other circumstance (other than those as to which it shall be invalid or
unenforceable) shall not be thereby affected, and each term, covenant, condition
and provision hereof shall remain valid and enforceable to the fullest extent
permitted by applicable Requirements.

(c)       All references in this Lease to the consent or approval of Landlord
shall be deemed to mean the written consent or approval of Landlord and no
consent or approval of Landlord shall be effective for any purpose unless such
consent or approval is set forth in a written instrument executed by Landlord.

Section 37.11. This Lease shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to principles of
conflicts of law.

 

70

 

--------------------------------------------------------------------------------

 

ARTICLE 38

RENT CONTROL

If at the commencement of or at any time or times during the Term of this Lease,
the Rental reserved in this Lease shall not be fully collectible by reason of
any Requirement, Tenant shall enter into such agreements and take such other
steps (without additional material expense to Tenant) as Landlord may request
and as may be legally permissible to permit Landlord to collect the maximum
rents that may, from time to time during the continuance of such legal rent
restriction, be legally permissible (and not in excess of the amounts reserved
therefor under this Lease). Upon the termination of such legal rent restriction
prior to the expiration of the Term, (a) the Rental shall become and thereafter
be payable hereunder in accordance with the amounts reserved in this Lease for
the periods following such termination, and (b) Tenant shall pay to Landlord, if
legally permissible, an amount equal to (i) the items of Rental that would have
been paid pursuant to this Lease but for such legal rent restriction, less (ii)
the rents paid by Tenant to Landlord during the period or periods such legal
rent restriction was in effect.

[The remainder of this page is intentionally left blank]



71

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease by their
respective duly authorized representatives as of the day and year first above
written.

 

 

LANDLORD:

 

 

 

590 MADISON AVENUE, LLC, a Delaware limited liability company

 

 

 

By: 590 MADISON AVENUE ASSOCIATES, L.P., a Delaware limited partnership, its
managing member

 

 

 

By: OTR-590 Madison Avenue LLC, an Ohio limited liability company, its managing
partner

 

 

 

 

By:

/s/ Stephen W. Ehlers

 

 

Name:  Stephen W. Ehlers

 

 

Title:    Authorized Agent

 

 

 

TENANT:

 

 

 

TRAVELZOO INC., a Delaware corporation

 

 

 

By:

/s/ Ralph Bartel

 

 

Name:  Ralph Bartel

 

 

Title:    CEO

 

 

 

 

Fed. Id. No.    36-4415727                     

 

 

72

 

--------------------------------------------------------------------------------

 



STATE OF NEW YORK       )

    ) ss.:

COUNTY OF NEW YORK   )

 

On the 31st day of January in the year 2008, before me, the undersigned,
personally appeared Ralph Bartel, personally known to me or proved to me on the
bass of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that his/her signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the
instrument.

 /s/ Samuel C. Bunch, Jr.           

Notary Public

 

[Notary Stamp]

 

STATE OF OHIO                   )

    ) ss.:

COUNTY OF FRANKLIN    )

On the 4th day of February in the year 2008, before me, the undersigned,
personally appeared Stephen W. Ehlers personally known to me or proved to me on
the bass of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that his/her signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the
instrument, and that such individual made such appearance before the undersigned
in the City of Columbus and the State of Ohio.

 /s/ Cynthia K. Manning         

Notary Public

 

[Notary Stamp]

 

 

73

 

 